Exhibit 10.5

 

CONSENT AND AMENDMENT NO. 13

 

This CONSENT AND AMENDMENT NO. 13 (“Amendment”) entered into and made effective
as of September 30, 2008 (“Effective Date”) is among Cano Petroleum, Inc., a
Delaware corporation (“Borrower”), the Guarantors (as defined below), the
Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).

 

RECITALS

 

A.                                   The Borrower is party to that certain
Credit Agreement dated as of November 29, 2005, as heretofore amended (as so
amended, the “Credit Agreement”) among the Borrower, the lenders party thereto
from time to time (the “Lenders”), the Administrative Agent, and the Issuing
Lender.

 

B.                                     The Borrower proposes to sell 100% of the
membership interest that the Borrower holds in Pantwist, LLC (the “Pantwist
Subsidiary”) to Legacy Reserves Operating LP (the “Purchaser”) pursuant to that
certain Purchase and Sale Agreement (a copy of which is attached hereto as
Exhibit A) dated September 5, 2008 among the Borrower, the Purchaser and the
Pantwist Subsidiary (such transfer being the “Pantwist Sale”) and the Borrower
also hereby requests that the Pantwist Subsidiary be released from its
obligations under its Guaranty (as defined in the Credit Agreement).

 

C.                                     The Borrower also proposes to pay the
Subordinated Debt (as defined in the Credit Agreement) in full, including all
interest accrued thereon and premiums and fees owing in respect thereto, with
Advances (as defined in the Credit Agreement).

 

D.                                    Without the consent of the Lenders (as
defined in the Credit Agreement) (i) the proposed Pantwist Sale would be
prohibited under the provisions of Section 6.04 of the Credit Agreement,
(ii) the Pantwist Sale would constitute a Change in Control (as defined in the
Credit Agreement) resulting in an Event of Default (as defined in the Credit
Agreement), (iii) the payment of the Subordinated Debt would be prohibited under
the provisions of Section 6.20 of the Credit Agreement, (iv) the use of proceeds
of Advances to make payment on the Subordinated Debt would be prohibited under
the provisions of Sections 5.09 and 6.12 of the Credit Agreement, and (v) the
Pantwist Subsidiary may not be released from its obligations under its Guaranty.

 

E.                                      The Lenders, subject to the terms and
conditions set forth herein, wish to (i) consent to the Pantwist Sale,
(ii) release Pantwist Subsidiary from its obligations under its Guaranty, and
(iii) make certain other amendments to the Credit Agreement and provide such
other consents as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Defined Terms; Other
Definitional Provisions. As used in this Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Amendment shall refer to this Amendment as a whole and not to any particular
provision of this Amendment. Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.

 

Section 2.                                          Consent. Subject to the
terms hereof, the Lenders hereby consent to (a) the Pantwist Sale pursuant to
the PSA, (b) the release of the Pantwist Subsidiary from its obligations under
the Guaranty to which it is a party, (c) the Administrative Agent releasing and
discharging 100% of the Equity Interest that the Borrower holds in the Pantwist
Subsidiary and all right, title and interest that the Pantwist Subsidiary holds
in any Collateral (collectively, the “Pantwist Collateral”) from the liens and
security interests granted to the Administrative Agent by the Borrower or by the
Pantwist Subsidiary under the Loan Documents, and (d) the payment in full of the
Subordinated Debt with the proceeds of Advances to be made under the Credit
Agreement; provided that, the foregoing consents are contingent upon the
following:  (i) such payment of the Subordinated Debt may not be made after the
consummation of the Pantwist Sale and (ii) the Pantwist Sale must be consummated
within three Business Days after the payment in full of the Subordinated Debt.
The consents by the Lenders described herein are contingent upon the
satisfaction of the foregoing conditions and are strictly limited to the
Pantwist Sale, the Pantwist Subsidiary, the Pantwist Collateral and the
prepayment in full of the Subordinated Debt and shall not be construed to be a
consent to or a permanent waiver of the Section 5.09, Section 6.04, or
Section 6.12 of the Credit Agreement or any other terms, provisions, covenants,
warranties or agreements contained in any Loan Document.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                  Section 1.01 (Certain Defined Terms) of the
Credit Agreement is hereby amended by replacing the defined term “EBITDA” with
the following:

 

“EBITDA” means, for any period, without duplication, (a) Consolidated Net Income
for such period plus (b) to the extent deducted in determining Consolidated Net
Income, Interest Expense, taxes, depreciation, amortization, depletion and other
non-cash charges for such period (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of SFAS 133 or 143) for such
period minus (c) all non-cash items of income which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143) plus (d) the net gain on the Pantwist Sale;
provided that this clause (d) shall only apply for the financial covenant ratios
calculated at, and as of, the fiscal quarter ending December 31, 2008, March 31,
2009, June 30, 2009 and September 30, 2009, plus (e) without duplication, any
items provided for in clause (a), (b) and (c) 

 

2

--------------------------------------------------------------------------------


 

above associated with Pantwist, LLC for any period that such Person was a
wholly-owned Subsidiary of the Borrower; provided that neither clause (d) nor
clause (e) shall  apply if terms and conditions related to the Pantwist Sale set
forth in Amendment No. 13 have not been satisfied.

 

(b)                                 Section 1.01 (Certain Defined Terms) of the
Credit Agreement is hereby further amended by adding the following new terms in
alphabetical order therein:

 

“Amendment No. 13” means the Consent and Amendment No. 13 dated as of
September    , 2008 which amends this Agreement.

 

“Pantwist Net Cash Proceeds” means with respect to the Pantwist Sale, the
proceeds thereof in the form of cash, cash equivalents and marketable securities
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable, or by the sale, transfer or other disposition of any non-cash
consideration received in connection therewith or otherwise, but only as and
when received) received by the Borrower or any Subsidiary thereof (including
cash proceeds subsequently received (as and when received by the Borrower or any
Subsidiary thereof) in respect of non-cash consideration initially received) net
of (i) reasonable and customary selling expenses (including reasonable brokers’
fees or commissions, legal, accounting and other professional and transactional
fees, transfer and similar taxes and Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale (after taking into account
any available tax credits or deductions and any tax sharing arrangements)),
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by the Borrower or any Subsidiary
thereof associated with the properties sold in such Pantwist Sale, and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Debt for borrowed money that is secured by a Lien on the properties sold in such
Pantwist Sale and which is repaid with such proceeds (other than any such Debt
assumed by the purchaser of such properties).

 

“Pantwist Sale” means the sale of 100% of the Equity Interest held by the
Borrower in Pantwist LLC pursuant to the terms of the Purchase and Sale
Agreement dated as of September 5, 2008 among the Borrower, Pantwist LLC and
Legacy Reserves Operating LP without giving effect to any amendments,
modification or supplements thereto.

 

Section 4.                                          Representations and
Warranties. Each of the Borrower and Guarantors represents and warrants that:
(a) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the representations and warranties
contained in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) after giving
effect to this

 

3

--------------------------------------------------------------------------------


 

Amendment, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Amendment are within the corporate, limited
liability company, or partnership power and authority of such Person and have
been duly authorized by appropriate corporate, limited liability company, or
partnership action and proceedings; (d) this Amendment constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; (f) the
Liens under the Security Instruments are valid and subsisting and secure the
Borrower’s and such Person’s obligations under the Loan Documents; and (g) as to
each Guarantor, it has no defenses to the enforcement of the Guaranty.

 

Section 5.                                          PSA. The Borrower hereby
represents and warrants that (a) the PSA attached hereto as Exhibit A is the
true, correct and complete copy of the PSA, including any and all amendments,
supplements or modifications thereto and (b) there are no other agreements,
documents and instruments executed in connection therewith other than the
agreements the forms of which are attached as exhibits to the PSA.

 

Section 6.                                          Mandatory Prepayment.
Immediately upon receipt of the proceeds from the Pantwist Sale, the Borrower
shall repay the outstanding principal amount of the Advances in an amount equal
to the lesser of (a) 100% of the Pantwist Net Cash Proceeds (as defined in the
Credit Agreement, as amended hereby) and (b) 100% of the outstanding principal
amount of the Advances. The Borrower shall, concurrently with such payment of
principal, also pay all interest accrued thereon. The failure to comply with
this Section 6 shall be an immediate Event of Default under the Credit
Agreement.

 

Section 7.                                          Conditions to Effectiveness.
This Amendment and the amendments to the Credit Agreement provided herein shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent: (a) the
Administrative Agent shall have received multiple original counterparts, as
requested by the Administrative Agent, of this Amendment duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Lenders, (b) no Default shall have
occurred and be continuing as of the Effective Date, (c) the  representations
and warranties in this Amendment shall be true and correct in all material
respects, and (d) the Borrower shall have paid all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.

 

Section 8.                                          Acknowledgments and
Agreements.

 

(a)                                  The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents. Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the

 

4

--------------------------------------------------------------------------------


 

Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent
or any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents.

 

(c)                                  Each of the Borrower, the Guarantors,
Administrative Agent, and Lenders does hereby adopt, ratify, and confirm the
Credit Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents. Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

Section 9.                                          Reaffirmation of the
Guaranty. Each Guarantor hereby ratifies, confirms, acknowledges and agrees that
its obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in the
Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

 

Section 10.                                   Counterparts; Invalidity. This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument. This
Amendment may be executed by facsimile signature and all such signatures shall
be effective as originals. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

 

Section 11.                                   Successors and Assigns. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 12.                                   Governing Law. This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 13.                                   Entire Agreement. THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN

 

5

--------------------------------------------------------------------------------


 

DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

S. Jeffrey Johnson

 

Title:

Chairman and Chief Executive Officer

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

Each by:

/s/ S. Jeffrey Johnson

 

 

Name:

S. Jeffrey Johnson

 

 

Title:

President

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

Name:

S. Jeffrey Johnson

 

 

 

Title:

President

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

Name:

 S. Jeffrey Johnson

 

 

 

Title:

President

 

 

Signature Page to Consent and Amendment No. 13

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

 

By:

 /s/ Randall Osterberg

 

 

      Randall Osterberg

 

 

      Senior Vice President

 

 

Signature Page to Consent and Amendment No. 13

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

 

 

By:

 /s/ Donovan Broussard

 

 

      Donovan Broussard

 

 

      Managing Director

 

 

 

 

By:

/s/ Lian Tchernysheva

 

 

     Liana Tchernysheva

 

 

     Director

 

 

Signature Page to Consent and Amendment No. 13

 

--------------------------------------------------------------------------------


 

Exhibit A

 

See Attached.

 

--------------------------------------------------------------------------------


 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

CANO PETROLEUM, INC.,

 

AS SELLER

 

AND

 

LEGACY RESERVES OPERATING LP,

 

AS BUYER

 

AND

 

PANTWIST, LLC,

 

AS THE COMPANY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

1.   PURCHASE AND SALE

 

4

1.1   Purchase of the Membership Interests

 

4

1.2   Excluded Assets and Liabilities

 

4

2.   PURCHASE PRICE

 

4

2.1   Base Purchase Price

 

4

2.2   Deposit

 

4

2.3   Certain Definitions

 

5

2.4   Adjustments to the Base Purchase Price

 

6

2.5   Allocation

 

7

3.   CLOSING

 

8

3.1   Closing

 

8

3.2   Delivery by Seller

 

8

3.3   Delivery by Buyer

 

8

3.4   Further Cooperation

 

9

4.   ACCOUNTING ADJUSTMENTS

 

9

4.1   Closing Adjustments

 

9

4.2   Strapping and Gauging

 

9

4.3   Taxes

 

9

4.4   Post-Closing Adjustments

 

10

4.5   Suspended Funds

 

11

4.6   Audit Adjustments

 

11

4.7   Cooperation

 

11

5.   DUE DILIGENCE: TITLE MATTERS

 

11

5.1   General Access

 

11

5.2   Defensible Title

 

12

5.3   Defect Letters

 

13

5.4   Effect of Title Defect

 

15

5.5   Consents

 

16

6.   ENVIRONMENTAL ASSESSMENT

 

17

6.1   Physical Condition of the Oil and Gas Properties

 

17

6.2   Inspection and Testing

 

18

6.3   Notice of Adverse Environmental Conditions

 

19

6.4   Rights and Remedies for Adverse Environmental Conditions

 

19

6.5   Remediation by Seller

 

21

7.   REPRESENTATIONS AND WARRANTIES OF SELLER

 

22

7.1   Seller’s Representations and Warranties

 

22

7.2   Scope of Representations of Seller

 

29

8.   REPRESENTATIONS AND WARRANTIES OF BUYER

 

31

8.1   Buyer’s Representations and Warranties

 

31

9.   CERTAIN AGREEMENTS OF SELLER

 

32

9.1   Maintenance of Oil and Gas Properties

 

32

9.2   Conduct of Business of the Company

 

32

9.3   Records and Audit Rights

 

34

9.4   Reasonable Efforts; Notification

 

35

9.5   Payment of Indebtedness

 

35

9.6   Insider Debt and Liabilities

 

35

9.7   Operation of Oil and Gas Properties

 

36

10.   CERTAIN AGREEMENTS OF BUYER

 

36

10.1   Plugging Obligation

 

36

10.2   Plugging Bond

 

36

10.3   Seller’s Logos

 

36

10.4   Like-Kind Exchanges

 

36

11.   CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

37

11.1   No Litigation

 

37

11.2   Representations and Warranties

 

37

11.3   Operations

 

37

11.4   Due Diligence

 

37

11.5   Releases

 

37

11.6   Release of Indebtedness and Liens

 

37

12.   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

37

12.1   No Litigation

 

37

12.2   Representations and Warranties

 

37

 

1

--------------------------------------------------------------------------------


 

13.   TERMINATION

 

38

13.1   Causes of Termination

 

38

13.2   Effect of Termination

 

38

14.   INDEMNIFICATION

 

39

14.1   Indemnification by Seller

 

39

14.2   Indemnification by Buyer

 

41

14.3   Physical Inspection

 

41

14.4   Notification

 

42

15.   TAX MATTERS

 

42

16.   MISCELLANEOUS

 

44

16.1   Casualty Loss

 

44

16.2   Confidentiality

 

44

16.3   Notices

 

45

16.4   Press Releases and Public Announcements

 

45

16.5   Compliance with Express Negligence Test

 

45

16.6   Governing Law

 

46

16.7   Exhibits

 

46

16.8   Fees and Expenses

 

46

16.9   Assignment

 

46

16.10   Entire Agreement

 

46

16.11   Severability

 

46

16.12   Captions

 

46

16.13   Time of the Essence

 

46

16.14   Counterpart Execution

 

46

 

2

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Leases and Land

B

Wells and Allocation of the Purchase Price

C

Equipment

D

Excluded Assets

 

 

SCHEDULES

 

 

7.1(E)

AFE’s

7.1(G)

Pending Litigation

7.1(K)

Material Agreements

7.1(M)

Consents and Preferential Purchase Rights

7.1(AA)

Insurance

7.1(BB)

Bank Accounts

7.1(EE)

Related Party Transactions

7.1(FF)

Payout Balances

7.1(II)

Non-Competition Commitments

 

3

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is entered into this
         day of September, 2008, by and among CANO PETROLEUM, INC., a Delaware
corporation (“Seller”), LEGACY RESERVES OPERATING LP, a Delaware limited
partnership (“Buyer”), and PANTWIST, LLC, a Texas limited liability company (the
“Company”).  Buyer, Seller and the Company are collectively referred to herein
as the “Parties” and sometimes individually referred to as a “Party.”

 

RECITALS:

 

A.                                  The Company is a Texas limited liability
company with its principal executive offices at801 Cherry Street, Unit 25,
Suite 3200, Fort Worth, Texas.

 

B.                                    Seller owns all of the issued and
outstanding membership interests of the Company (the “Membership Interests”),
constituting all of the equity interests and ownership of the Company.

 

C.                                     Seller desires to sell to Buyer and Buyer
desires to purchase from Seller all of the Membership Interests pursuant to the
terms hereof.

 

WITNESSETH:

 

In consideration of the mutual agreements contained in this Agreement and other
good and valuable consideration, Buyer and Seller agree as follows:

 


1.             PURCHASE AND SALE.

 


1.1           PURCHASE OF THE MEMBERSHIP INTERESTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE, SELLER AGREES TO SELL AND
CONVEY TO BUYER, FREE AND CLEAR OF ALL ENCUMBRANCES, AND BUYER AGREES TO
PURCHASE AND ACCEPT FROM SELLER, ALL OF THE MEMBERSHIP INTERESTS.


 


1.2           EXCLUDED ASSETS AND LIABILITIES.  THE ASSETS (“EXCLUDED ASSETS”)
AND LIABILITIES OF THE COMPANY DESCRIBED ON EXHIBIT D ARE EXCLUDED FROM THIS
PURCHASE AND SHALL BE DISTRIBUTED OR TRANSFERRED TO, OR ASSUMED BY, SELLER OR A
DESIGNEE OF SELLER IMMEDIATELY PRIOR TO CLOSING PURSUANT TO APPROPRIATE
DOCUMENTS APPROVED IN ADVANCE BY BUYER.  SELLER OR ITS DESIGNEE TO WHOM ANY OF
THE FOREGOING ASSETS ARE DISTRIBUTED OR TRANSFERRED SHALL EXPRESSLY ASSUME ALL
LIABILITIES AND OBLIGATIONS RELATED TO THE FOREGOING.


 


2.             PURCHASE PRICE.

 


2.1           BASE PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS IS FORTY
TWO MILLION SEVEN HUNDRED THOUSAND DOLLARS ($42,700,000) (THE “BASE PURCHASE
PRICE”).


 


2.2           DEPOSIT.  WITHIN THREE (3) DAYS OF THE EXECUTION OF THIS
AGREEMENT, BUYER SHALL DELIVER TO SELLER, IN CASH BY WIRE-TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY SELLER, A DEPOSIT IN AN
AMOUNT EQUAL TO TWO MILLION ONE HUNDRED THIRTY FIVE THOUSAND ($2,135,000)

 

4

--------------------------------------------------------------------------------


 


(SUCH AMOUNT TOGETHER WITH ALL ACCRUED INTEREST THEREON, THE “DEPOSIT”).  PRIOR
TO CLOSING, THE DEPOSIT SHALL BE MAINTAINED BY SELLER IN AN INTEREST BEARING
ACCOUNT.  THE DEPOSIT SHALL BE DISTRIBUTED TO SELLER AND CREDITED TO THE BASE
PURCHASE PRICE AT CLOSING, OR IF THIS AGREEMENT IS TERMINATED, SHALL BE
DISTRIBUTED OR RETAINED PURSUANT TO ARTICLE 13.  IN THE EVENT THE DEPOSIT IS NOT
DELIVERED TO SELLER AS PRESCRIBED, THIS AGREEMENT SHALL TERMINATE.


 


2.3          CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (OTHER CAPITALIZED TERMS ARE DEFINED
THROUGHOUT THIS AGREEMENT):


 


(A)         “OIL AND GAS PROPERTIES” MEANS (IN EACH CASE OTHER THAN THE EXCLUDED
ASSETS)


 

(I)                  ALL OF THE COMPANY’S RIGHT, TITLE AND INTEREST IN, TO AND
UNDER THE OIL, GAS AND/OR MINERAL LEASES DESCRIBED ON EXHIBIT A ATTACHED HERETO
(THE “LEASES”), WHETHER OR NOT SUCH INTERESTS ARE ACCURATELY OR COMPLETELY
DESCRIBED ON EXHIBIT A, AND ALL OF THE COMPANY’S OIL AND GAS LEASEHOLD, MINERAL,
ROYALTY, OVERRIDING ROYALTY, SURFACE OR OTHER INTERESTS IN THE LANDS COVERED BY
THE LEASES OR IN THE LANDS DESCRIBED ON EXHIBIT A (COLLECTIVELY, THE “LAND”),
TOGETHER WITH ALL THE PROPERTY AND RIGHTS INCIDENT THERETO, INCLUDING WITHOUT
LIMITATION ALL OF THE COMPANY’S RIGHTS IN, TO AND UNDER ALL OPERATING
AGREEMENTS; POOLING, COMMUNITIZATION AND UNITIZATION AGREEMENTS; FARMOUT
AGREEMENTS; JOINT VENTURE AGREEMENTS; PRODUCT PURCHASE AND SALE CONTRACTS;
TRANSPORTATION, PROCESSING, TREATMENT OR GATHERING AGREEMENTS; LEASES; PERMITS
(THE “PERMITS”); RIGHTS-OF-WAY (THE “RIGHTS-OF-WAY”); SURFACE USE AGREEMENTS;
SURFACE LEASES; SURFACE ESTATES; EASEMENTS (THE “EASEMENTS”); LICENSES; OPTIONS;
DECLARATIONS; ORDERS; CONTRACTS; AND INSTRUMENTS IN ANY WAY RELATING TO THE
LEASES OR LAND;

 

(II)               ALL OF THE COMPANY’S RIGHT, TITLE AND INTEREST IN AND TO THE
WELLS SITUATED ON OR USED IN CONJUNCTION WITH OPERATIONS ON THE LEASES AND/OR
LAND OR ON LAND POOLED, COMMUNITIZED OR UNITIZED THEREWITH (“POOLED LAND”),
INCLUDING, WITHOUT LIMITATION, ALL PRODUCING, NON-PRODUCING, INJECTION, DISPOSAL
AND WATER SUPPLY WELLS AND THE WELLS LISTED ON EXHIBIT B ATTACHED HERETO
(COLLECTIVELY, THE “WELLS”);

 

(III)    ALL OF THE COMPANY’S RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE
PERSONAL PROPERTY, FIXTURES, IMPROVEMENTS AND OTHER PROPERTY, WHETHER REAL,
PERSONAL OR MIXED, NOW OR AS OF THE EFFECTIVE TIME ON, APPURTENANT TO OR USED OR
OBTAINED BY THE COMPANY IN CONNECTION WITH THE LEASES, LAND, POOLED LAND OR
WELLS OR WITH THE PRODUCTION, INJECTION, TREATMENT, SALE OR DISPOSAL OF
HYDROCARBONS AND ALL OTHER SUBSTANCES PRODUCED THEREFROM OR ATTRIBUTABLE
THERETO, INCLUDING, WITHOUT LIMITATION, WELL EQUIPMENT, CASING, TUBING, TANKS,
GENERATORS, BOILERS, BUILDINGS, PUMPS, MOTORS, MACHINERY, PIPELINES, GATHERING
SYSTEMS, POWER LINES, TELEPHONE AND TELEGRAPH LINES, ROADS, FIELD PROCESSING
PLANTS, FIELD OFFICES AND OTHER FURNISHINGS RELATED THERETO, ALL VEHICLES,
ROLLING STOCK, PULLING UNITS, EQUIPMENT LEASES, TRAILERS, INVENTORY IN STORAGE
AND STORAGE YARDS LOCATED THEREON OR USED IN CONNECTION THEREWITH, ALL OF THE
EQUIPMENT AND OTHER PERSONAL PROPERTY DESCRIBED ON EXHIBIT C ATTACHED HERETO,
AND ALL OTHER IMPROVEMENTS OR APPURTENANCES THEREUNTO BELONGING (COLLECTIVELY,
THE “EQUIPMENT”);

 

5

--------------------------------------------------------------------------------


 


(B)          “OIL AND GAS” MEANS ALL OF THE OIL AND GAS AND ASSOCIATED
HYDROCARBONS IN AND UNDER OR OTHERWISE ATTRIBUTABLE TO THE LEASES, LAND, AND
POOLED LAND OR PRODUCED FROM THE WELLS; AND


 


(C)          “EFFECTIVE TIME” MEANS 7:00 A.M. (CENTRAL TIME) ON JULY 1, 2008.


 


(D)          “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
THAT DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH FIRST PERSON.


 


2.4          ADJUSTMENTS TO THE BASE PURCHASE PRICE.  AT CLOSING, APPROPRIATE
ADJUSTMENTS TO THE BASE PURCHASE PRICE SHALL BE MADE AS FOLLOWS IN ACCORDANCE
WITH SECTION 4.1 (AS ADJUSTED, THE “PURCHASE PRICE”):


 


(A)         THE BASE PURCHASE PRICE SHALL BE ADJUSTED UPWARD BY:


 

(I)      THE VALUE OF THE OIL AND GAS IN INVENTORY AS OF THE EFFECTIVE TIME
PURSUANT TO SECTION 4.2;

 

(II)     PROPERTY TAXES AND SEVERANCE TAXES RELATED TO THE ASSETS PREPAID BY
SELLER OR THE COMPANY BUT ATTRIBUTABLE TO THE PERIOD FOLLOWING THE EFFECTIVE
TIME AS DETERMINED PURSUANT TO SECTION 4.3;

 

(III)    AN AMOUNT EQUAL TO THE COSTS, EXPENSES AND OTHER EXPENDITURES,
EXCLUDING AMOUNTS PAID FOR OVERHEAD, (WHETHER CAPITALIZED OR EXPENSED) PREPAID
BY THE COMPANY BEFORE THE EFFECTIVE TIME IN ACCORDANCE WITH THIS AGREEMENT THAT
ARE ATTRIBUTABLE TO THE OIL AND GAS PROPERTIES FOR THE PERIOD FROM AND AFTER THE
EFFECTIVE TIME;

 

(IV)    FOR ALL OPERATED WELLS, A MONTHLY OVERHEAD FEE OF $400, PRORATED FOR
PARTIAL MONTHS, PER ACTIVE PRODUCING WELL WHILE SELLER OR ITS AFFILIATE IS
OPERATING THE OIL AND GAS PROPERTIES FROM AND AFTER THE EFFECTIVE TIME;

 

(V)      AN AMOUNT EQUAL TO THE AMOUNT OF PROCEEDS DERIVED FROM THE SALE OF OIL
AND GAS NET OF ROYALTIES AND SEVERANCE TAXES PAID BY THE COMPANY, ACTUALLY
RECEIVED BY THE COMPANY AFTER THE EFFECTIVE TIME AND DIRECTLY ATTRIBUTABLE TO
THE WELLS WHICH ARE, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PROCEDURES, ATTRIBUTABLE TO THE PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME; AND

 

(VI)    ANY OTHER AMOUNT AGREED UPON IN WRITING BY SELLER AND BUYER.

 


(B)          THE BASE PURCHASE PRICE SHALL BE ADJUSTED DOWNWARD BY:


 

(I)       AN AMOUNT EQUAL TO THE AMOUNT OF PROCEEDS DERIVED FROM THE SALE OF OIL
AND GAS, , NET OF ROYALTIES AND SEVERANCE TAXES PAID BY THE COMPANY, ACTUALLY
RECEIVED BY THE COMPANY AND DIRECTLY ATTRIBUTABLE TO THE WELLS WHICH ARE, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PROCEDURES, ATTRIBUTABLE TO THE
PERIOD OF TIME FROM AND AFTER THE EFFECTIVE TIME;

 

6

--------------------------------------------------------------------------------


 

(II)     AN AMOUNT EQUAL TO ALL EXPENDITURES, LIABILITIES AND COSTS RELATING TO
THE OIL AND GAS PROPERTIES (OTHER THAN PROPERTY TAXES AND SEVERANCE TAXES
RELATED TO THE OIL AND GAS PROPERTIES) THAT ARE UNPAID AS OF THE CLOSING DATE
AND ASSESSED FOR OR ATTRIBUTABLE TO PERIODS OF TIME OR THE OWNERSHIP OF
PRODUCTION PRIOR TO THE EFFECTIVE TIME REGARDLESS HOW SUCH EXPENDITURES,
LIABILITIES AND COSTS ARE CALCULATED PROVIDED THAT TO THE EXTENT THE ACTUAL
AMOUNTS CANNOT BE DETERMINED PRIOR TO THE AGREEMENT OF BUYER AND SELLER WITH
RESPECT TO THE CLOSING ADJUSTMENT STATEMENT, A REASONABLE ESTIMATE OF SUCH
EXPENDITURES, LIABILITIES AND COSTS SHALL BE USED;

 

(III)    ALL AMOUNTS RELATED TO TITLE DEFECTS AS DETERMINED PURSUANT TO
SECTION 5.4, CONSENTS AND PREFERENTIAL RIGHTS AS DETERMINED PURSUANT TO
SECTION 5.5, ADVERSE ENVIRONMENTAL CONDITIONS AS DETERMINED PURSUANT TO
SECTION 6.4, EXCLUSION ADJUSTMENTS AS DETERMINED PURSUANT TO SECTIONS 5.5 OR
6.4, AND CASUALTY LOSSES AS DETERMINED PURSUANT TO SECTION 15.1;

 

(IV)    PROPERTY TAXES AND SEVERANCE TAXES RELATED TO THE OIL AND GAS PROPERTIES
TO BE PAID BY THE COMPANY AFTER THE EFFECTIVE TIME BUT ATTRIBUTABLE TO THE
PERIOD PRIOR TO THE EFFECTIVE TIME AS DETERMINED PURSUANT TO SECTION 4.3;

 

(V)     THE AMOUNT OF THE DEPOSIT;

 

(VI)    AN AMOUNT EQUAL TO ANY AND ALL DIVIDENDS, DISTRIBUTIONS OR OTHER
PAYMENTS OF ANY KIND MADE BY THE COMPANY AFTER THE EFFECTIVE TIME TO OR FOR THE
BENEFIT, DIRECTLY OR INDIRECTLY, OF SELLER OR ANY OF ITS AFFILIATES, INCLUDING
ANY COSTS OR EXPENSES RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY;

 

(VII)   AN AMOUNT EQUAL TO ALL INCOME, EMPLOYMENT, FRANCHISE AND OTHER TAXES,
AND PENALTIES AND INTEREST RELATED THERETO, PAID OR PAYABLE BY COMPANY AFTER THE
EFFECTIVE TIME BUT ATTRIBUTABLE TO PERIODS ON OR PRIOR TO THE EFFECTIVE TIME;

 

(VIII)  AN AMOUNT EQUAL TO ALL OTHER LIABILITIES OF THE COMPANY NOT OTHERWISE
INCLUDED IN AN ADJUSTMENT TO THE BASE PURCHASE PRICE PURSUANT TO THIS
SECTION 2.4(B), EXCLUDING ASSET RETIREMENT OBLIGATIONS PAID OR PAYABLE AFTER THE
EFFECTIVE TIME BUT ATTRIBUTABLE TO PERIODS ON OR PRIOR TO THE EFFECTIVE TIME;
AND

 

(IX)     ANY OTHER AMOUNT AGREED UPON IN WRITING BY SELLER AND BUYER.

 


(C)          SELLER SHALL HAVE THE RIGHT TO COLLECT ANY RECEIVABLE, REFUND OR
OTHER AMOUNTS ASSOCIATED WITH PERIODS PRIOR TO THE EFFECTIVE TIME.  TO THE
EXTENT THAT BUYER COLLECTS ANY SUCH RECEIVABLE, REFUND OR OTHER AMOUNTS, THEN
BUYER SHALL PROMPTLY REMIT ANY SUCH AMOUNTS TO SELLER.


 


2.5          ALLOCATION.  THE BASE PURCHASE PRICE SHALL BE ALLOCATED TO THE OIL
AND GAS PROPERTIES AS SET FORTH IN EXHIBIT B AND EXHIBIT C.  THE PARTIES AGREE
THAT THE VALUES ALLOCATED TO VARIOUS PORTIONS OF THE OIL AND GAS PROPERTIES,
WHICH ARE SET FORTH ON EXHIBIT B AND EXHIBIT C (SINGULARLY WITH RESPECT TO EACH
ITEM, THE “ALLOCATED VALUE” AND COLLECTIVELY, THE “ALLOCATED VALUES”), SHALL

 

7

--------------------------------------------------------------------------------


 


BE BINDING ON SELLER AND BUYER AND SHALL BE USED ONLY FOR THE PURPOSES OF
ADJUSTING THE BASE PURCHASE PRICE PURSUANT TO SECTIONS 4.3 (RELATING TO TAXES),
5.4 (RELATING TO TITLE DEFECTS), 15.1 (RELATING TO CASUALTY LOSSES), AND 6.4
(RELATING TO ADVERSE ENVIRONMENTAL CONDITIONS), AND ARE NOT INTENDED AS A
MEASURE OF VALUE FOR ANY OTHER PURPOSE.


 


3.             CLOSING.

 


3.1           CLOSING.  THE SALE AND PURCHASE OF THE MEMBERSHIP INTERESTS
(“CLOSING”) SHALL BE HELD AT OR BEFORE 9:00 A.M. ON OCTOBER 1, 2008 (“CLOSING
DATE”).  THE CLOSING WILL TAKE PLACE AT THE OFFICES OF THE COMPANY, IN FORT
WORTH, TEXAS.


 


3.2           DELIVERY BY SELLER.  AT CLOSING, SELLER SHALL DELIVER TO BUYER:


 


(A)          AN ASSIGNMENT OF THE MEMBERSHIP INTERESTS AND/OR, AS APPLICABLE,
CERTIFICATES REPRESENTING THE MEMBERSHIP INTERESTS, DULY ENDORSED (OR
ACCOMPANIED BY DULY EXECUTED STOCK POWERS);


 


(B)           EXCEPT FOR THE EXCLUDED ASSETS, ALL PERSONAL PROPERTY OF THE
COMPANY, INCLUDING, WITHOUT LIMITATION, (I) ALL FILES AND DATA (INCLUDING THOSE
IN ELECTRONIC FORM OR OTHERWISE), CONTRACTS, RECORDS, AND (II) SPECIFICALLY,
LEASE RECORDS, WELL RECORDS, AND DIVISION ORDER RECORDS; WELL FILES AND PROSPECT
FILES; TITLE RECORDS (INCLUDING ABSTRACTS OF TITLE, TITLE OPINIONS AND
MEMORANDA, AND TITLE CURATIVE DOCUMENTS RELATED TO THE LEASES AND WELLS);
CONTRACTS AND CONTRACT FILES; CORRESPONDENCE; COMPUTER DATA FILES; MICRO-FICHE
DATA FILES; GEOLOGICAL, GEOPHYSICAL AND SEISMIC RECORDS, INTERPRETATIONS, DATA,
MAPS AND INFORMATION, PRODUCTION RECORDS, ELECTRIC LOGS, CORE DATA, PRESSURE
DATA, DECLINE CURVES AND GRAPHICAL PRODUCTION CURVES; AND ACCOUNTING RECORDS
(ALL SUCH ITEMS IN (II) ARE COLLECTIVELY REFERRED TO HEREIN AS THE “RECORDS”);


 


(C)           ON OR BEFORE THE CLOSING DATE, THE WRITTEN RESIGNATIONS OF ALL
OFFICERS, MANAGERS AND EMPLOYEES OF THE COMPANY;


 


(D)          EXECUTED RELEASES OF ANY MORTGAGES OR FINANCING STATEMENTS IN FAVOR
OF ANY THIRD PARTY THAT MAY BE CURRENTLY ENCUMBERING THE OIL AND GAS PROPERTIES
OR ANY OTHER ASSETS OF THE COMPANY;


 


(E)           AN EXECUTED CLOSING ADJUSTMENT STATEMENT;


 


(F)           SHAREHOLDER OR MEMBER RESOLUTIONS, AS APPLICABLE, OF THE COMPANY
AND SELLER, CERTIFIED BY THE SECRETARY OR OTHER APPROPRIATE OFFICER OF THE
COMPANY AND SELLER, AUTHORIZING THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY; AND


 


(G)           SUCH OTHER DOCUMENTS AS SELLER MAY REASONABLY REQUEST.


 


3.3           DELIVERY BY BUYER.  AT CLOSING, BUYER SHALL DELIVER TO SELLER:


 


(A)          THE PURCHASE PRICE SET FORTH IN THE CLOSING ADJUSTMENT STATEMENT BY
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS, LESS THE DEPOSIT; AND

 

8

--------------------------------------------------------------------------------


 


(B)           AN EXECUTED CLOSING ADJUSTMENT STATEMENT.


 


3.4           FURTHER COOPERATION.  AT THE CLOSING AND THEREAFTER AS MAY BE
NECESSARY, SELLER AND BUYER SHALL EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS AND
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO EVIDENCE
AND EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.             ACCOUNTING ADJUSTMENTS.

 


4.1           CLOSING ADJUSTMENTS.  WITH RESPECT TO MATTERS THAT CAN BE
DETERMINED AS OF THE CLOSING, SELLER SHALL PREPARE, IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE 4, A STATEMENT (THE “CLOSING ADJUSTMENT STATEMENT”)
WITH RELEVANT SUPPORTING INFORMATION SETTING FORTH EACH ADJUSTMENT TO THE BASE
PURCHASE PRICE SUBMITTED BY SELLER.  SELLER SHALL SUBMIT THE CLOSING ADJUSTMENT
STATEMENT TO BUYER, TOGETHER WITH ALL RECORDS OR DATA SUPPORTING THE CALCULATION
OF AMOUNTS PRESENTED ON THE CLOSING ADJUSTMENT STATEMENT, NO LATER THAN THREE
(3) BUSINESS DAYS PRIOR TO THE SCHEDULED CLOSING DATE.  PRIOR TO THE CLOSING,
BUYER AND SELLER SHALL REVIEW THE ADJUSTMENTS PROPOSED BY SELLER IN THE CLOSING
ADJUSTMENT STATEMENT.  AGREED ADJUSTMENTS SHALL BE TAKEN INTO ACCOUNT IN
COMPUTING ANY ADJUSTMENTS TO BE MADE TO THE BASE PURCHASE PRICE AT THE CLOSING. 
WHEN AVAILABLE, ACTUAL FIGURES WILL BE USED FOR THE ADJUSTMENTS AT CLOSING.  TO
THE EXTENT ACTUAL FIGURES ARE NOT AVAILABLE, ESTIMATES SHALL BE USED SUBJECT TO
FINAL ADJUSTMENTS AS DESCRIBED IN SECTION 4.4 BELOW.


 


4.2           STRAPPING AND GAUGING.  SELLER CAUSED THE OIL AND GAS IN THE
STORAGE FACILITIES LOCATED ON, OR UTILIZED IN CONNECTION WITH, THE LEASES TO BE
MEASURED, GAUGED OR STRAPPED AS OF THE EFFECTIVE TIME.  SELLER CAUSED THE
PRODUCTION METER CHARTS (OR IF SUCH DO NOT EXIST, THE SALES METER CHARTS) ON THE
PIPELINES TRANSPORTING OIL AND GAS FROM THE LEASES TO BE READ AS OF SUCH TIME. 
THE OIL AND GAS IN SUCH STORAGE FACILITIES ABOVE SIX INCHES OR THROUGH THE
METERS ON THE PIPELINES AS OF THE EFFECTIVE TIME SHALL BE ALLOCATED TO THE
SELLER AND SHALL BE VALUED BASED ON THE PRICE ACTUALLY PAID FOR OIL AND GAS
PRODUCED FROM THE OIL AND GAS PROPERTIES FOR THE MONTH PRIOR TO THE EFFECTIVE
TIME, AND THE OIL AND GAS PLACED IN SUCH STORAGE FACILITIES AFTER THE EFFECTIVE
TIME AND PRODUCTION UPSTREAM OF THE AFORESAID METERS SHALL BELONG TO THE COMPANY
AND BECOME PART OF THE OIL AND GAS PROPERTIES.  BUYER OR BUYER’S REPRESENTATIVE
SHALL HAVE THE OPTION TO WITNESS THE GAUGING BY SELLER.  TO THE EXTENT, BUT ONLY
TO THE EXTENT, THE COMPANY DOES NOT RECEIVE THE SALES PROCEEDS FROM THE SALE OF
SUCH STORED OIL AND GAS PRIOR TO CLOSING, THE VALUE OF SUCH SHARED OIL AND GAS
SHALL BE AN UPWARD ADJUSTMENT TO THE BASE PURCHASE PRICE AS PROVIDED IN
SECTION 2.4(A).  THIS PROVISION SHOULD NOT APPLY TO ANY OIL AND GAS PROPERTIES
THAT ARE NOT OPERATED BY THE COMPANY.  THERE SHALL BE NO SETTLEMENT FOR STOCK IN
TANKS ON NON-OPERATED OIL AND GAS PROPERTIES.


 


4.3           TAXES.


 


(A)          PROPERTY TAXES.  ALL AD VALOREM TAXES, REAL PROPERTY TAXES,
PERSONAL PROPERTY TAXES AND SIMILAR OBLIGATIONS ASSESSED ON THE OIL AND GAS
PROPERTIES (“PROPERTY TAXES”) SHALL BE APPORTIONED AS OF THE EFFECTIVE TIME
BETWEEN BUYER AND SELLER.  BUYER SHALL CAUSE THE COMPANY TO FILE ALL REQUIRED
REPORTS AND RETURNS INCIDENT TO PROPERTY TAXES WHICH ARE DUE ON OR AFTER THE
CLOSING, AND THE COMPANY SHALL PAY OR CAUSE TO BE PAID TO THE TAXING AUTHORITIES
ALL SUCH TAXES REFLECTED ON SUCH REPORTS AND RETURNS.  THE POST-CLOSING

 

9

--------------------------------------------------------------------------------


 


ADJUSTMENT STATEMENT SHALL SETTLE ALL LIABILITY FOR PROPERTY TAXES, USING
ESTIMATES BASED ON PREVIOUS ASSESSMENTS TO THE EXTENT CURRENT ASSESSMENTS ARE
NOT KNOWN.


 


(B)           SALES TAXES, FILING FEES, ETC. THE BASE PURCHASE PRICE IS NET OF
ANY SALES TAXES OR OTHER TRANSFER TAXES.  BUYER SHALL BE LIABLE FOR ANY SALES
TAX OR OTHER TRANSFER TAX AS WELL AS ANY APPLICABLE CONVEYANCE, TRANSFER AND
RECORDING FEES.  IF SELLER IS REQUIRED BY APPLICABLE STATE LAW TO REPORT AND PAY
THESE TAXES OR FEES, BUYER SHALL PROMPTLY REIMBURSE SELLER IN FULL PAYMENT OF
THE INVOICE.


 


(C)           SEVERANCE TAXES.  ALL PRODUCTION, SEVERANCE OR EXCISE TAXES,
CONSERVATION FEES AND OTHER SIMILAR TAXES OR FEES (OTHER THAN INCOME TAXES)
PAYABLE ON A CURRENT BASIS WITH RESPECT TO OIL AND GAS PRODUCED AND SOLD FROM
THE ASSETS (“SEVERANCE TAXES”) SHALL BE ALLOCATED TO SELLER TO THE EXTENT THE
PRODUCTION ON WHICH SUCH TAXES ARE BASED OCCURS PRIOR TO THE EFFECTIVE TIME AND
SHALL BE ALLOCATED TO BUYER TO THE EXTENT SUCH PRODUCTION OCCURS AFTER THE
EFFECTIVE TIME.


 


4.4           POST-CLOSING ADJUSTMENTS.

 


(A)          A POST-CLOSING ADJUSTMENT STATEMENT (THE “POST-CLOSING ADJUSTMENT
STATEMENT”) BASED ON THE ACTUAL INCOME AND EXPENSES SHALL BE PREPARED AND
DELIVERED BY SELLER TO BUYER WITHIN NINETY (90) DAYS AFTER THE CLOSING,
PROPOSING FURTHER ADJUSTMENTS TO THE CALCULATION OF THE PURCHASE PRICE BASED ON
THE INFORMATION THEN AVAILABLE.  SELLER OR BUYER, AS THE CASE MAY BE, SHALL BE
GIVEN ACCESS TO AND SHALL BE ENTITLED TO REVIEW AND AUDIT THE OTHER PARTY’S
RECORDS PERTAINING TO THE COMPUTATION OF AMOUNTS CLAIMED IN SUCH POST-CLOSING
ADJUSTMENT STATEMENT.


 


(B)           WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE POST-CLOSING
ADJUSTMENT STATEMENT, BUYER SHALL DELIVER TO SELLER A WRITTEN STATEMENT
DESCRIBING IN REASONABLE DETAIL ITS OBJECTIONS (IF ANY) TO ANY AMOUNTS OR ITEMS
SET FORTH ON THE POST-CLOSING ADJUSTMENT STATEMENT.  IF BUYER DOES NOT RAISE
OBJECTIONS WITHIN SUCH PERIOD, THEN THE POST-CLOSING ADJUSTMENT STATEMENT SHALL
BECOME FINAL AND BINDING UPON THE PARTIES AT THE END OF SUCH PERIOD.


 


(C)           IF BUYER RAISES OBJECTIONS, THE PARTIES SHALL NEGOTIATE IN GOOD
FAITH TO RESOLVE ANY SUCH OBJECTIONS.  IF THE PARTIES ARE UNABLE TO RESOLVE ANY
DISPUTED ITEM WITHIN THIRTY (30) DAYS AFTER BUYER’S RECEIPT OF THE POST-CLOSING
ADJUSTMENT STATEMENT, ANY DISPUTED ACCOUNTING ITEM SHALL BE SUBMITTED TO A
NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM MUTUALLY AGREEABLE TO THE
PARTIES WHO SHALL BE INSTRUCTED TO RESOLVE SUCH DISPUTED ITEM WITHIN THIRTY (30)
DAYS.  THE RESOLUTION OF DISPUTES BY THE ACCOUNTING FIRM SO SELECTED SHALL BE
SET FORTH IN WRITING AND SHALL BE CONCLUSIVE, BINDING AND NON-APPEALABLE UPON
THE PARTIES WITH RESPECT TO THE ACCOUNTING MATTERS SUBMITTED AND THE
POST-CLOSING ADJUSTMENT STATEMENT SHALL BECOME FINAL AND BINDING UPON THE
PARTIES ON THE DATE OF SUCH RESOLUTION.  THE FEES AND EXPENSES OF SUCH
ACCOUNTING FIRM SHALL BE PAID ONE-HALF BY BUYER AND ONE-HALF BY SELLER.


 


(D)          AFTER THE POST-CLOSING ADJUSTMENT STATEMENT HAS BECOME FINAL AND
BINDING ON THE PARTIES, SELLER OR BUYER, AS THE CASE MAY BE, SHALL PAY TO THE
OTHER SUCH SUMS AS ARE DUE TO SETTLE ACCOUNTS BETWEEN THE PARTIES DUE TO
DIFFERENCES BETWEEN THE ESTIMATED PURCHASE PRICE

 

10

--------------------------------------------------------------------------------


 


PAID PURSUANT TO THE CLOSING ADJUSTMENT STATEMENT AND THE ACTUAL PURCHASE PRICE
SET FORTH ON THE POST-CLOSING ADJUSTMENT STATEMENT.


 


4.5           SUSPENDED FUNDS.  AT THE CLOSING, SELLER SHALL PROVIDE TO BUYER A
LISTING SHOWING ALL THIRD PARTY PROCEEDS FROM PRODUCTION ATTRIBUTABLE TO THE
OPERATED LEASES WHICH ARE CURRENTLY HELD IN SUSPENSE AND SHALL TRANSFER TO BUYER
ALL OF THOSE SUSPENDED PROCEEDS.  THE COMPANY SHALL BE RESPONSIBLE FOR PROPER
DISTRIBUTION OF ALL THE SUSPENDED PROCEEDS, TO THE EXTENT SO IDENTIFIED BY
SELLER, TO THE PARTIES LAWFULLY ENTITLED TO THEM AND ANY CLAIMS RELATED THERETO,
AND THE COMPANY HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM
AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, LOSSES, COSTS AND EXPENSES ARISING
OUT OF OR RELATING TO THOSE SUSPENDED PROCEEDS AND ANY CLAIMS RELATED THERETO
AFTER THE EFFECTIVE TIME.  SELLER SHALL BE RESPONSIBLE AND LIABLE FOR, ANY
CLAIMS, LIABILITIES, LOSSES, COSTS AND EXPENSES ARISING OUT OF OR RELATING TO
THOSE SUSPENDED PROCEEDS AND ANY CLAIMS RELATED THERETO THROUGH THE CLOSING DATE
AND RELATED TO ANY SUSPENDED FUNDS NOT IDENTIFIED BY SELLER AS PROVIDED ABOVE.


 


4.6           AUDIT ADJUSTMENTS.  SELLER RETAINS ALL RIGHTS TO ADJUSTMENTS
RESULTING FROM ANY OPERATING AGREEMENT AND OTHER AUDIT CLAIMS ASSERTED AGAINST
THIRD PARTY OPERATORS ON TRANSACTIONS OCCURRING PRIOR TO THE EFFECTIVE TIME
(WHICH INCLUDES BUYER, IF APPLICABLE).  ANY CREDIT RECEIVED BY BUYER PERTAINING
TO SUCH AN AUDIT CLAIM SHALL BE PAID TO SELLER WITHIN THIRTY (30) DAYS AFTER
RECEIPT.


 


4.7           COOPERATION.  EACH PARTY COVENANTS AND AGREES TO PROMPTLY INFORM
THE OTHER WITH RESPECT TO AMOUNTS OWING UNDER SECTIONS 4.4 AND 4.6 HEREOF.


 


5.             DUE DILIGENCE: TITLE MATTERS.

 


5.1           GENERAL ACCESS.

 


(A)          DURING REASONABLE BUSINESS HOURS, SELLER AND THE COMPANY AGREE TO
GRANT BUYER PHYSICAL ACCESS TO THE OIL AND GAS PROPERTIES AND OTHER ASSETS OF
THE COMPANY TO ALLOW BUYER TO CONDUCT, AT BUYER’S SOLE RISK AND EXPENSE, ON-SITE
INSPECTIONS AND ENVIRONMENTAL ASSESSMENTS OF THE OIL AND GAS PROPERTIES AND
OTHER ASSETS OF THE COMPANY.  IN CONNECTION WITH ANY SUCH ON-SITE INSPECTIONS,
BUYER AGREES NOT TO INTERFERE WITH THE NORMAL OPERATION OF THE OIL AND GAS
PROPERTIES AND OTHER ASSETS OF THE COMPANY AND AGREES TO COMPLY WITH ALL
REQUIREMENTS OF THE OPERATORS OF THE WELLS.  IF BUYER OR ITS AGENTS PREPARES AN
ENVIRONMENTAL ASSESSMENT OF ANY OF THE OIL AND GAS PROPERTIES AND OTHER ASSETS
OF THE COMPANY, BUYER AGREES TO KEEP SUCH ASSESSMENT CONFIDENTIAL.  IN
CONNECTION WITH GRANTING SUCH ACCESS, BUYER REPRESENTS THAT IT IS ADEQUATELY
INSURED AND WAIVES, RELEASES AND AGREES TO INDEMNIFY THE SELLER AND THE COMPANY
AGAINST ALL CLAIMS FOR INJURY TO, OR DEATH OF, PERSONS OR FOR DAMAGE TO
OPERATIONS OR PROPERTY ARISING IN ANY WAY FROM THE ACCESS AFFORDED TO BUYER
HEREUNDER OR THE ACTIVITIES OF BUYER, EXCEPT TO THE EXTENT CAUSED BY SELLER’S OR
THE COMPANY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS WAIVER, RELEASE AND
INDEMNITY BY BUYER SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


 


(B)           UPON THE EXECUTION OF THIS AGREEMENT, SELLER AND THE COMPANY SHALL
GIVE BUYER AND ITS REPRESENTATIVES, EMPLOYEES, CONSULTANTS, INDEPENDENT
CONTRACTORS, ATTORNEYS AND OTHER ADVISORS REASONABLE ACCESS TO THE RECORDS AND
OTHER BOOKS AND RECORDS OF THE COMPANY DURING REGULAR OFFICE HOURS FOR ANY AND
ALL INSPECTIONS AND COPYING.

 

11

--------------------------------------------------------------------------------


 


5.2           DEFENSIBLE TITLE.  AS USED HEREIN THE TERM “DEFENSIBLE TITLE”
SHALL MEAN:


 


(A)          AS TO THE OIL AND GAS PROPERTIES, THAT RECORD TITLE OF THE COMPANY
WHICH:


 

(I)      ENTITLES THE COMPANY TO RECEIVE NOT LESS THAN THE INTERESTS SHOWN IN
EXHIBIT B AS THE “NET REVENUE INTEREST” OF ALL OIL AND GAS PRODUCED, SAVED AND
MARKETED FROM OR ALLOCATED TO THE WELLS, ALL WITHOUT REDUCTION, SUSPENSION OR
TERMINATION DURING THE LIFE OF SUCH WELLS EXCEPT AS STATED IN SUCH EXHIBIT; AND

 

(II)     OBLIGATES THE COMPANY TO BEAR A PERCENTAGE OF THE COSTS AND EXPENSES
RELATING TO THE MAINTENANCE AND DEVELOPMENT OF, AND OPERATIONS RELATING TO, THE
WELLS NOT GREATER THAN THE “WORKING INTEREST” SHOWN IN EXHIBIT B (WITHOUT A
PROPORTIONATE INCREASE IN THE NET REVENUE INTEREST), ALL WITHOUT INCREASE DURING
THE LIFE OF SUCH WELLS EXCEPT AS STATED IN SUCH EXHIBIT; AND

 


(B)           THAT TITLE OF THE COMPANY TO THE OIL AND GAS PROPERTIES IS FREE
AND CLEAR OF LIENS, ENCUMBRANCES AND DEFECTS THAT MATERIALLY AND ADVERSELY
AFFECT THE OWNERSHIP, OPERATION OR USE OF THE OIL AND GAS PROPERTIES, EXCEPT FOR
PERMITTED ENCUMBRANCES.


 


(C)           AS USED HEREIN, THE TERM “PERMITTED ENCUMBRANCES” SHALL MEAN ANY
ONE OR MORE OF THE FOLLOWING:


 

(1)           Any lessor’s royalties, overriding royalties, net profits
interests, carried interests, production payments, reversionary interests and
similar burdens reflected in the public records, if the net cumulative effect of
the burdens does not operate to reduce the Net Revenue Interest of the Company
below the interests described in Exhibit B;

 

(2)           Any increase in lessor’s royalty occasioned by the repeal or
suspension of any governmental regulation providing for the reduction of royalty
for wells producing below defined threshold amounts;

 

(3)           Division orders and production sales contracts terminable without
penalty upon no more than ninety (90) days notice to the purchaser;

 

(4)           Preferential Rights and required third party consents to
assignment and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties, or the appropriate time period for
asserting any such right has expired without an exercise of the right;

 

(5)           Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for obligations that are not delinquent and that will be paid and
discharged in the ordinary course of business, or if delinquent, that are being
contested in good faith by appropriate action of which Buyer is notified in
writing before Closing;

 

12

--------------------------------------------------------------------------------


 

(6)                                All rights to consent by, required notices
to, filings with, or other actions by governmental entities in connection with
the sale or conveyance of oil and gas leases or interests therein if they are
routinely obtained subsequent to the sale or conveyance;

 

(7)                                Easements, rights-of-way, servitudes,
permits, surface leases and other rights in respect of surface operations that
do not materially interfere with the oil and gas operations to be conducted on
any Well or Lease;

 

(8)                                All operating agreements, unit agreements,
unit operating agreements, pooling agreements and pooling designations affecting
the Assets that are either (i) of record in the Company’s chain of title or
(ii) reflected or referenced in the Records or (iii) included as Material
Agreements on Schedule 7.1(K), to the extent the same do not decrease the
Company’s Net Revenue Interests below the interests set forth on Exhibit B or
increase the Company’s Working Interests above the interests set forth on
Exhibit B;

 

(9)                                Conventional rights of reassignment prior to
release or surrender requiring notice to the holders of the rights;

 

(10)                          All rights reserved to or vested in any
governmental, statutory or public authority to control or regulate any of the
Oil and Gas Properties in any manner, and all applicable laws, rules and orders
of governmental authority;

 

(11)                        Defects that are defensible by possession under
applicable statutes of limitation for adverse possession or for prescription;

 

(12)                          All other liens, charges, encumbrances, contracts,
agreements, instruments, obligations, defects and irregularities which results
in an adjustment to the Base Purchase Price under Section 5.4.

 

(13)                          All other liens, charges, encumbrances, contracts,
agreements, instruments, obligations, defects and irregularities affecting the
Oil and Gas Properties that individually or in the aggregate are not such as to
materially interfere with or affect the operation, value or use of any of the
Oil and Gas Properties and have not prevented, and cannot reasonably be expected
to prevent, the Company from receiving the proceeds of production from the
affected Oil and Gas Properties.

 


5.3                               DEFECT LETTERS.


 


(A)                            BUYER MAY FROM TIME TO TIME AND NO LATER THAN
SEPTEMBER 25, 2008, AT 5:00 P.M., CENTRAL TIME (THE “DEFECT NOTICE DEADLINE”)
NOTIFY SELLER IN WRITING (A “NOTICE”) OF ANY MATTER WHICH WOULD CAUSE TITLE TO
ALL OR PART OF THE OIL AND GAS PROPERTIES NOT TO BE DEFENSIBLE TITLE (“TITLE
DEFECT”).  THERE SHALL BE NO ADJUSTMENT TO THE BASE PURCHASE PRICE UNLESS THE
AGGREGATE TITLE DEFECT VALUES OF ALL TITLE DEFECTS EXCEED TWO PERCENT (2%) OF
THE BASE PURCHASE PRICE (THE “TITLE DEFECT THRESHOLD”) (SUCH AMOUNT BEING A
THRESHOLD, NOT A DEDUCTIBLE).  IN ORDER TO PROVIDE SELLER A REASONABLE
OPPORTUNITY TO CURE ANY TITLE DEFECTS

 

13

--------------------------------------------------------------------------------


 


PRIOR TO CLOSING, BUYER SHALL USE REASONABLE EFFORTS TO PROVIDE THE NOTICE AS
SOON AS REASONABLY POSSIBLE AFTER BECOMING AWARE OF OR MAKING ITS DETERMINATION
OF THE TITLE DEFECT.


 


(B)                              IN THE NOTICE, BUYER MUST DESCRIBE WITH
REASONABLE DETAIL EACH ALLEGED TITLE DEFECT IT HAS DISCOVERED AND THE STEPS
REQUIRED TO CURE EACH TITLE DEFECT, INCLUDE BUYER’S REASONABLE ESTIMATE OF THE
TITLE DEFECT VALUE ATTRIBUTABLE TO EACH, AND INCLUDE ALL DATA AND INFORMATION IN
BUYER’S POSSESSION OR CONTROL BEARING THEREON.  EXCEPT FOR TITLE DEFECTS ARISING
BY, THROUGH OR UNDER THE COMPANY, BUYER SHALL BE DEEMED TO HAVE CONCLUSIVELY
WAIVED ALL TITLE DEFECTS NOT DISCLOSED TO SELLER IN A NOTICE ON OR BEFORE THE
DEFECT NOTICE DEADLINE.


 


(C)                              UPON TIMELY DELIVERY OF A NOTICE BY BUYER:


 

(I)                   WITHIN THREE (3) BUSINESS DAYS AFTER SELLER’S RECEIPT OF
THE TITLE DEFECTS NOTICE, SELLER SHALL NOTIFY BUYER WHETHER SELLER AGREES WITH
BUYER’S CLAIMED TITLE DEFECTS AND/OR THE PROPOSED TITLE DEFECT VALUES THEREFOR
(“SELLER’S RESPONSE”).  IF SELLER DOES NOT AGREE WITH ANY CLAIMED TITLE DEFECT
AND/OR THE PROPOSED TITLE DEFECT VALUE THEREFOR, THEN THE PARTIES SHALL ENTER
INTO GOOD FAITH NEGOTIATIONS AND SHALL ATTEMPT TO AGREE ON SUCH MATTERS;

 

(II)                WITHIN ONE (1) BUSINESS DAY AFTER SELLER’S NOTICE OF ITS
CURE OF A TITLE DEFECT, BUYER SHALL NOTIFY SELLER WHETHER BUYER AGREES WITH
SELLER’S PROPOSED CURE OF A TITLE DEFECT (“BUYER’S RESPONSE”).  ALL ACTIONS TO
ATTEMPT TO CURE A TITLE DEFECT SHALL BE AT SELLER’S EXPENSE.  IF BUYER DOES NOT
AGREE WITH ANY SUCH CURE, THEN THE PARTIES SHALL ENTER INTO GOOD FAITH
NEGOTIATIONS AND SHALL ATTEMPT TO AGREE ON SUCH MATTERS;

 

(III)             IF THE PARTIES CANNOT REACH AGREEMENT CONCERNING EITHER THE
EXISTENCE OF A TITLE DEFECT, SELLER’S PROPOSED CURE OF A TITLE DEFECT, OR A
TITLE DEFECT VALUE WITHIN TEN (10) DAYS AFTER BUYER’S RECEIPT OF SELLER’S
RESPONSE OR SELLER’S RECEIPT OF BUYER’S RESPONSE, AS APPLICABLE, UPON EITHER
PARTY’S REQUEST, THE PARTIES SHALL MUTUALLY AGREE ON AND EMPLOY AN ATTORNEY
EXPERIENCED IN TITLE EXAMINATION IN THE STATE WHERE THE OIL AND GAS PROPERTIES
ARE LOCATED (“TITLE CONSULTANT”) TO RESOLVE ALL POINTS OF DISAGREEMENT RELATING
TO TITLE DEFECTS AND TITLE DEFECT VALUES; PROVIDED THAT SELLER OR BUYER MAY
ELECT TO PROCEED TO CLOSING WITH SUCH OIL AND GAS PROPERTY SUBJECT TO THE TITLE
DEFECT BECOMING AN EXCLUDED ASSET AND ADJUST THE BASE PURCHASE PRICE IN THE
AMOUNT OF THE ALLOCATED VALUE AND NOT SUBMIT SUCH MATTER TO ARBITRATION;

 

(IV)            IF AT ANY TIME ANY TITLE CONSULTANT SO CHOSEN FAILS OR REFUSES
TO PERFORM HEREUNDER, A NEW TITLE CONSULTANT SHALL BE CHOSEN BY THE PARTIES. 
THE COST OF ANY SUCH TITLE CONSULTANT SHALL BE BORNE ONE HUNDRED PERCENT (100%)
BY THE PARTY THAT DOES NOT PREVAIL.  EACH PARTY SHALL PRESENT A WRITTEN
STATEMENT OF ITS POSITION ON THE TITLE DEFECT AND/OR TITLE DEFECT VALUE IN
QUESTION TO THE TITLE CONSULTANT WITHIN FIVE (5) DAYS AFTER THE TITLE CONSULTANT
IS SELECTED, AND THE TITLE CONSULTANT SHALL MAKE A DETERMINATION OF ALL POINTS
OF DISAGREEMENT IN ACCORDANCE WITH THE TERMS AND

 

14

--------------------------------------------------------------------------------


 

CONDITIONS OF THIS AGREEMENT WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF SUCH
POSITION STATEMENTS.  THE DETERMINATION BY THE TITLE CONSULTANT SHALL BE
CONCLUSIVE AND BINDING ON THE PARTIES, AND SHALL BE ENFORCEABLE AGAINST ANY
PARTY IN ANY COURT OF COMPETENT JURISDICTION.  IF NECESSARY, THE CLOSING DATE
SHALL BE DEFERRED UNTIL THE TITLE CONSULTANT HAS MADE A DETERMINATION OF THE
DISPUTED ISSUES WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT, UNLESS SELLER AND
BUYER MUTUALLY AGREE TO THE CONTRARY, THE CLOSING DATE SHALL NOT BE DEFERRED IN
ANY EVENT FOR MORE THAN THIRTY (30) DAYS BEYOND THE SCHEDULED CLOSING DATE IN
SECTION 3.1.  ONCE THE TITLE CONSULTANT’S DETERMINATION HAS BEEN EXPRESSED TO
BOTH PARTIES, IF APPLICABLE, SELLER SHALL HAVE FIVE (5) DAYS IN WHICH TO ADVISE
BUYER IN WRITING WHICH OF THE OPTIONS AVAILABLE TO SELLER UNDER SECTION 5.4 THAT
SELLER ELECTS REGARDING EACH OF THE OIL AND GAS PROPERTIES AS TO WHICH THE TITLE
CONSULTANT HAS MADE A DETERMINATION.  IN EVALUATING WHETHER A TITLE DEFECT
EXISTS, DUE CONSIDERATION SHALL BE GIVEN TO THE LENGTH OF TIME THAT THE
PARTICULAR OIL AND GAS PROPERTY HAS BEEN PRODUCING OIL AND GAS AND WHETHER SUCH
FACT, CIRCUMSTANCE OR CONDITION IS OF THE TYPE EXPECTED TO BE ENCOUNTERED IN THE
AREA INVOLVED AND IS USUAL AND CUSTOMARILY ACCEPTABLE TO REASONABLE AND PRUDENT
OPERATORS, WORKING INTEREST OWNERS AND/OR PURCHASERS ENGAGED IN THE BUSINESS OF
THE EXPLORATION, DEVELOPMENT, AND OPERATION OF OIL AND GAS PROPERTIES.

 


5.4                               EFFECT OF TITLE DEFECT.


 


(A)                              IN THE EVENT BUYER PROVIDES SELLER WITH A
TIMELY NOTICE AND THE TITLE DEFECTS ARE VALID AND EXCEED THE TITLE DEFECT
THRESHOLD, FOR THOSE TITLE DEFECTS NOT CURED BY CLOSING, SELLER MAY, AT ITS SOLE
DISCRETION:


 

(I)                   ADJUST THE BASE PURCHASE PRICE IN THE AMOUNT OF THE TITLE
DEFECT VALUE OF THE OIL AND GAS PROPERTY TO WHICH SUCH TITLE DEFECT RELATES AND
PROCEED TO CLOSING ON ALL OIL AND GAS PROPERTIES; OR

 

(II)                PROCEED WITH (A) CLOSING ON THOSE OIL AND GAS PROPERTIES NOT
AFFECTED BY THE VALID TITLE DEFECTS AND SUCH OIL AND GAS PROPERTIES TO WHICH A
TITLE DEFECT RELATES BUT FOR WHICH SELLER HAS ELECTED TO PROCEED TO CLOSING WITH
AN ADJUSTMENT OF THE BASE PURCHASE PRICE IN THE AMOUNT OF THE TITLE DEFECT VALUE
OF SUCH OIL AND GAS PROPERTIES, AND (B) DEFER CLOSING ON THOSE OTHER OIL AND GAS
PROPERTIES TO WHICH A TITLE DEFECT RELATES AND FOR WHICH SELLER HAS ELECTED TO
ATTEMPT TO CURE SUCH TITLE DEFECT AND TO NOT PROCEED TO CLOSING, FOR WHICH BUYER
SHALL PLACE INTO ESCROW AN AMOUNT EQUAL TO THE ALLOCATED VALUES OF THE OIL AND
GAS PROPERTIES AFFECTED BY THE VALID TITLE DEFECTS, WHICH WITHHELD AMOUNT SHALL
BE PAID TO SELLER WHEN THE OIL AND GAS PROPERTY AFFECTED BY ANY VALID TITLE
DEFECT IS CURED OR THE TITLE DEFECT IS WAIVED BY BUYER AND THE AFFECTED OIL AND
GAS PROPERTY IS CONVEYED FROM SELLER TO BUYER.  IF NEITHER OF THE ABOVE OCCURS
AND IF SELLER LATER DETERMINES IT WILL NOT CURE A TITLE DEFECT ON OR BEFORE
THIRTY (30) DAYS FROM THE CLOSING DATE, THE AMOUNT IN THE ESCROW ACCOUNT
ATTRIBUTABLE TO SUCH TITLE DEFECT WILL BE RETURNED TO BUYER AND SUCH OIL AND GAS
PROPERTY AFFECTED BY SUCH TITLE DEFECT SHALL BE DEEMED AN EXCLUDED ASSET AND BE
TRANSFERRED TO SELLER OR SELLER’S DESIGNEE PURSUANT TO SECTION 1.2.

 

15

--------------------------------------------------------------------------------


 


(B)                              THE DIMINUTION IN VALUE OF AN OIL AND GAS
PROPERTY ATTRIBUTABLE TO A VALID TITLE DEFECT (THE “TITLE DEFECT VALUE”)
NOTIFIED IN A NOTICE SHALL BE DETERMINED BY THE FOLLOWING:


 

(I)                   IF THE VALID TITLE DEFECT ASSERTED IS THAT THE ACTUAL NET
REVENUE INTEREST ATTRIBUTABLE TO THE PRODUCING OR VALUED FORMATION IN ANY OIL
AND GAS PROPERTY IS LESS THAN THAT STATED IN THE APPLICABLE EXHIBIT, THEN THE
TITLE DEFECT VALUE IS THE PRODUCT OF THE ALLOCATED VALUE ATTRIBUTED TO THE
AFFECTED FORMATION(S) IN SUCH OIL AND GAS PROPERTY, MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE DIFFERENCE BETWEEN THE NET REVENUE INTEREST SET
FORTH IN THE APPLICABLE EXHIBIT AND THE ACTUAL NET REVENUE INTEREST, AND THE
DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST STATED IN THE APPLICABLE
EXHIBIT; OR

 

(II)                IF THE VALID TITLE DEFECT REPRESENTS AN OBLIGATION,
ENCUMBRANCE, BURDEN OR CHARGE UPON THE AFFECTED OIL AND GAS PROPERTY (INCLUDING
ANY INCREASE IN WORKING INTEREST FOR WHICH THERE IS NOT A PROPORTIONATE INCREASE
IN NET REVENUE INTEREST), THE AMOUNT OF THE TITLE DEFECT VALUE IS TO BE
DETERMINED BY TAKING INTO ACCOUNT THE ALLOCATED VALUE OF SUCH OIL AND GAS
PROPERTY, THE PORTION OF THE OIL AND GAS PROPERTY AFFECTED BY THE TITLE DEFECT,
THE LEGAL EFFECT OF THE TITLE DEFECT, THE POTENTIAL ECONOMIC EFFECT OF THE TITLE
DEFECT OVER THE LIFE OF THE AFFECTED OIL AND GAS PROPERTY, AND THE TITLE DEFECT
VALUES PLACED UPON THE TITLE DEFECT BY BUYER AND SELLER.

 

(III)             NOTWITHSTANDING THE ABOVE, IN NO EVENT SHALL THE TOTAL OF THE
TITLE DEFECT VALUES RELATED TO A PARTICULAR OIL AND GAS PROPERTY EXCEED THE
ALLOCATED VALUE OF SUCH OIL AND GAS PROPERTY.

 


(C)                              IF THE AGGREGATE VALUE OF (I) THE BASE PURCHASE
PRICE ADJUSTMENT FOR TITLE DEFECT VALUES PLUS (II) THE ALLOCATED VALUE OF OIL
AND GAS PROPERTIES WHICH ARE EXCLUDED IN LIEU OF CURE OR ADJUSTMENT EQUALS OR
EXCEEDS TEN PERCENT (10%) OF THE BASE PURCHASE PRICE, THEN BY NOTICE DELIVERED
PRIOR TO THE CLOSING EITHER PARTY MAY TERMINATE THIS AGREEMENT AND NEITHER PARTY
SHALL HAVE ANY FURTHER OBLIGATION TO CONCLUDE THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT.


 


5.5                               CONSENTS.  SELLER SHALL CAUSE THE COMPANY TO
USE ITS BEST EFFORTS TO OBTAIN ALL REQUIRED CONSENTS.  IF BUYER DISCOVERS OTHER
AFFECTED OIL AND GAS PROPERTIES DURING THE COURSE OF BUYER’S DUE DILIGENCE
ACTIVITIES, BUYER SHALL NOTIFY SELLER IMMEDIATELY AND SELLER SHALL CAUSE THE
COMPANY TO USE ITS BEST EFFORTS TO OBTAIN SUCH CONSENTS PRIOR TO CLOSING.


 


EXCEPT FOR CONSENTS AND APPROVALS WHICH ARE CUSTOMARILY OBTAINED POST-CLOSING,
IF A NECESSARY CONSENT TO ASSIGN ANY LEASE HAS NOT BEEN OBTAINED AS OF THE
CLOSING, THEN (I) THE PORTION OF THE OIL AND GAS PROPERTIES FOR WHICH SUCH
CONSENT HAS NOT BEEN OBTAINED SHALL BECOME AN EXCLUDED ASSET CONVEYED TO SELLER
OR SELLER’S DESIGNEE AT THE CLOSING, (II) THE ALLOCATED VALUE FOR THAT OIL AND
GAS PROPERTY SHALL NOT BE PAID TO SELLER, AND (III) SELLER SHALL USE BEST
EFFORTS TO OBTAIN SUCH CONSENT AS PROMPTLY AS POSSIBLE FOLLOWING CLOSING.  IF
SUCH CONSENT HAS BEEN OBTAINED AS OF THE DATE ON WHICH THE POST-CLOSING
ADJUSTMENT STATEMENT BECOMES FINAL, SELLER SHALL CONVEY THE AFFECTED OIL AND GAS

 

16

--------------------------------------------------------------------------------


 


PROPERTY TO THE COMPANY EFFECTIVE AS OF THE EFFECTIVE TIME AND BUYER SHALL PAY
SELLER THE ALLOCATED VALUE OF THE AFFECTED OIL AND GAS PROPERTY, LESS ANY
PROCEEDS FROM THE AFFECTED OIL AND GAS PROPERTY RECEIVED BY SELLER ATTRIBUTABLE
TO THE PERIOD OF TIME AFTER THE EFFECTIVE TIME (CALCULATED IN ACCORDANCE WITH
SECTION 2.3).  IF SUCH CONSENT HAS NOT BEEN OBTAINED OR HAS NOT BEEN WAIVED BY
BUYER AS OF THE DATE ON WHICH THE POST-CLOSING ADJUSTMENT STATEMENT BECOMES
FINAL, SELLER SHALL ELECT EITHER TO (I) CHALLENGE IN COURT THE ENFORCEABILITY OF
SUCH CONSENT RIGHT, IN WHICH EVENT THE AFFECTED OIL AND GAS PROPERTY SHALL BE
ASSIGNED TO SELLER AS AN EXCLUDED ASSET AND A PORTION OF THE PURCHASE PRICE
EQUAL TO THE ALLOCATED VALUE OF THE AFFECTED OIL AND GAS PROPERTY SHALL BE
WITHHELD BY BUYER UNTIL SUCH LEGAL CHALLENGE IS FINALLY RESOLVED BY SETTLEMENT
OR NON-APPEALABLE COURT ORDER, AFTER WHICH SELLER SHALL CONVEY THE AFFECTED OIL
AND GAS PROPERTY TO THE COMPANY UNDER THE TERMS OF THIS AGREEMENT AND BUYER
SHALL PAY THE ALLOCATED VALUE FOR SUCH OIL AND GAS PROPERTY, LESS ANY PROCEEDS
RECEIVED BY SELLER ATTRIBUTABLE TO SUCH OIL AND GAS PROPERTY FOR THE PERIOD FROM
AND AFTER THE EFFECTIVE TIME (CALCULATED IN ACCORDANCE WITH SECTION 2.3) OR
(II)  DEEM THE AFFECTED OIL AND GAS PROPERTY AN EXCLUDED ASSET AND THE BASE
PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE ALLOCATED VALUE OF THE
AFFECTED OIL AND GAS PROPERTY (WITH SUCH ADJUSTMENT BEING AN “EXCLUSION
ADJUSTMENT”).  BUYER SHALL REASONABLY COOPERATE WITH SELLER IN OBTAINING ANY
REQUIRED CONSENT INCLUDING PROVIDING ASSURANCES OF REASONABLE FINANCIAL
CONDITIONS, BUT BUYER SHALL NOT BE REQUIRED TO EXPEND FUNDS OR MAKE ANY OTHER
TYPE OF FINANCIAL COMMITMENTS A CONDITION OF OBTAINING SUCH CONSENT.


 


6.                                     ENVIRONMENTAL ASSESSMENT.

 


6.1                               PHYSICAL CONDITION OF THE OIL AND GAS
PROPERTIES.


 


(A)                            BUYER ACKNOWLEDGES THAT THE OIL AND GAS
PROPERTIES HAVE BEEN USED FOR OIL AND GAS DRILLING AND PRODUCTION OPERATIONS AND
POSSIBLY FOR THE STORAGE AND DISPOSAL OF WASTE MATERIALS OR HAZARDOUS SUBSTANCES
RELATED TO STANDARD OIL FIELD OPERATIONS. PHYSICAL CHANGES IN OR UNDER THE OIL
AND GAS PROPERTIES OR ADJACENT LANDS MAY HAVE OCCURRED AS A RESULT OF SUCH
USES.  THE OIL AND GAS PROPERTIES ALSO MAY CONTAIN PREVIOUSLY PLUGGED AND
ABANDONED WELLS, BURIED PIPELINES, STORAGE TANKS AND OTHER EQUIPMENT, WHETHER OR
NOT OF A SIMILAR NATURE, THE LOCATIONS OF WHICH MAY NOT NOW BE KNOWN BY SELLER
OR BE READILY APPARENT BY A PHYSICAL INSPECTION OF THE OIL AND GAS PROPERTIES. 
UPON CONSUMMATION OF THE CLOSING BUYER SHALL BE DEEMED TO HAVE ASSUMED THE RISK
OF EXPENSE, CLAIM, DAMAGE OR LIABILITY ARISING FROM ANY SUCH MATTER REFERRED TO
IN THIS SECTION, INCLUDING WITHOUT LIMITATION THE RISK THAT THE OIL AND GAS
PROPERTIES MAY CONTAIN WASTE OR CONTAMINANTS AND THAT ADVERSE PHYSICAL
CONDITIONS, INCLUDING THE PRESENCE OF WASTE OR CONTAMINANTS, MAY NOT HAVE BEEN
REVEALED BY BUYER’S INVESTIGATION.  UPON CONSUMMATION OF THE CLOSING THE COMPANY
SHALL RETAIN ALL RESPONSIBILITY AND LIABILITY RELATED TO DISPOSAL, SPILLS, WASTE
OR CONTAMINATION ON OR BELOW THE OIL AND GAS PROPERTIES.


 


(B)                              IN ADDITION, BUYER ACKNOWLEDGES THAT SOME OIL
FIELD PRODUCTION EQUIPMENT LOCATED ON THE OIL AND GAS PROPERTIES MAY CONTAIN
ASBESTOS AND/OR NATURALLY-OCCURRING RADIOACTIVE MATERIAL (“NORM”).  IN THIS
REGARD, BUYER EXPRESSLY UNDERSTANDS THAT NORM MAY AFFIX OR ATTACH ITSELF TO
INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, AND THAT
WELLS, MATERIALS AND EQUIPMENT LOCATED ON THE OIL AND GAS PROPERTIES DESCRIBED
HEREIN MAY CONTAIN NORM AND THAT NORM-CONTAINING MATERIALS MAY BE BURIED OR HAVE
BEEN OTHERWISE DISPOSED OF ON THE OIL AND GAS PROPERTIES.  BUYER ALSO EXPRESSLY
UNDERSTANDS THAT SPECIAL PROCEDURES MAY BE REQUIRED FOR THE REMOVAL AND DISPOSAL
OF

 

17

--------------------------------------------------------------------------------


 


ASBESTOS AND NORM FROM THE OIL AND GAS PROPERTIES WHERE IT MAY BE FOUND, AND
THAT UPON CONSUMMATION OF THE CLOSING THE COMPANY SHALL BE DEEMED TO HAVE
RETAINED ALL LIABILITY WHEN SUCH ACTIVITIES ARE PERFORMED


 


6.2                               INSPECTION AND TESTING.


 


(A)                            PRIOR TO CLOSING, BUYER SHALL HAVE THE RIGHT, AT
ITS SOLE COST AND RISK, TO REVIEW SELLER’S OR THE COMPANY’S PHASE I
ENVIRONMENTAL ASSESSMENTS OF THE OIL AND GAS PROPERTIES, IF ANY EXIST, AND TO
CONDUCT ANY FURTHER ENVIRONMENTAL ASSESSMENT OF THE OIL AND GAS PROPERTIES IT
DEEMS APPROPRIATE, TO THE EXTENT THAT SELLER OR THE COMPANY HAS THE AUTHORITY TO
GRANT SUCH RIGHT TO BUYER.  BUYER SHALL IMMEDIATELY PROVIDE TO SELLER ANY DATA
OBTAINED FROM SUCH ASSESSMENTS, INCLUDING ANY REPORTS AND CONCLUSIONS.  SELLER,
THE COMPANY AND BUYER SHALL KEEP ALL INFORMATION RELATING TO SUCH ASSESSMENTS
STRICTLY CONFIDENTIAL WHETHER OR NOT CLOSING OCCURS, EXCEPT AS MAY BE REQUIRED
PURSUANT TO ANY ENVIRONMENTAL LAWS.


 


(B)                              BUYER WAIVES AND RELEASES ALL CLAIMS AGAINST
SELLER, THE COMPANY, THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, AND OTHER REPRESENTATIVES AND THEIR SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “SELLER’S GROUP”), FOR INJURY TO OR DEATH OF PERSONS,
OR DAMAGE TO PROPERTY, ARISING IN ANY WAY FROM THE EXERCISE OF RIGHTS GRANTED TO
BUYER IN SECTION 6.2(A) ABOVE OR THE ACTIVITIES OF BUYER OR ITS EMPLOYEES,
AGENTS OR CONTRACTORS ON THE OIL AND GAS PROPERTIES PURSUANT TO
SECTION 6.2(A) ABOVE.  EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE SELLER’S GROUP, BUYER SHALL INDEMNIFY THE SELLER’S
GROUP AGAINST AND HOLD THE MEMBERS OF THE SELLER’S GROUP HARMLESS FROM ANY AND
ALL REASONABLE LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, INCLUDING REASONABLE
ATTORNEY’S FEES, WHATSOEVER ARISING OUT OF (I) ANY AND ALL STATUTORY OR COMMON
LAW LIENS OR OTHER ENCUMBRANCES FOR LABOR OR MATERIALS FURNISHED IN CONNECTION
WITH SUCH TESTS, SAMPLINGS, STUDIES OR SURVEYS AS BUYER MAY CONDUCT WITH RESPECT
TO THE OIL AND GAS PROPERTIES; AND (II) ANY INJURY TO OR DEATH OF PERSONS OR
DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE OIL AND GAS PROPERTIES AS A
RESULT OF SUCH EXERCISE OR ACTIVITIES.


 


(C)                              “ENVIRONMENTAL LAWS” MEANS ALL APPLICABLE
LOCAL, STATE, AND FEDERAL LAWS, RULES, REGULATIONS, AND ORDERS REGULATING OR
OTHERWISE PERTAINING TO: (I) THE USE, GENERATION, MIGRATION, STORAGE, REMOVAL,
TREATMENT, REMEDY, DISCHARGE, RELEASE, TRANSPORTATION, DISPOSAL, OR CLEANUP OF
POLLUTANTS, CONTAMINATION, HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS
MATERIALS, TOXIC SUBSTANCES OR TOXIC POLLUTANTS; (II) SURFACE WATERS, GROUND
WATERS, AMBIENT AIR AND ANY OTHER ENVIRONMENTAL MEDIUM ON OR OFF ANY LEASE; OR
(III) THE ENVIRONMENT, HABITAT PROTECTION OR HEALTH AND SAFETY-RELATED MATTERS;
INCLUDING THE FOLLOWING AS FROM TIME TO TIME AMENDED AND ALL OTHERS WHETHER
SIMILAR OR DISSIMILAR: THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION,
AND LIABILITY ACT OF 1980, AS AMENDED BY THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976,
AS AMENDED BY THE USED OIL RECYCLING ACT OF 1980, THE SOLID WASTE DISPOSAL ACT
AMENDMENTS OF 1980, AND THE HAZARDOUS AND SOLID WASTE AMENDMENTS OF 1984, THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, THE TOXIC

 

18

--------------------------------------------------------------------------------


 


SUBSTANCE CONTROL ACT, THE CLEAN AIR ACT, THE CLEAN WATER ACT, THE SAFE DRINKING
WATER ACT, THE NATIONAL ENVIRONMENTAL POLICY ACT, THE ENDANGERED SPECIES ACT,
THE OIL POLLUTION ACT OF 1990, AND ALL REGULATIONS PROMULGATED PURSUANT THERETO.


 


6.3                               NOTICE OF ADVERSE ENVIRONMENTAL CONDITIONS. 
NO LATER THAN THE DEFECT NOTICE DEADLINE, BUYER SHALL NOTIFY SELLER IN WRITING
OF ANY ADVERSE ENVIRONMENTAL CONDITION WITH RESPECT TO THE OIL AND GAS
PROPERTIES.  SUCH NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE ADVERSE
ENVIRONMENTAL CONDITION AND INCLUDE THE ESTIMATED ENVIRONMENTAL DEFECT VALUE
ATTRIBUTABLE THERETO (THE “ENVIRONMENTAL DEFECT NOTICE”) BASED ON AN ESTIMATE OF
THE COST TO REMEDIATE THE ADVERSE ENVIRONMENTAL CONDITION.  THERE SHALL BE NO
ADJUSTMENT TO THE BASE PURCHASE PRICE UNLESS THE AGGREGATE ENVIRONMENTAL DEFECT
VALUES OF ALL ADVERSE ENVIRONMENTAL CONDITIONS EXCEEDS ONE PERCENT (1%) OF THE
BASE PURCHASE PRICE (THE “ENVIRONMENTAL DEFECT THRESHOLD”) (SUCH AMOUNT BEING A
THRESHOLD, NOT A DEDUCTIBLE).  THE “ENVIRONMENTAL DEFECT VALUE” ATTRIBUTABLE TO
ANY ADVERSE ENVIRONMENTAL CONDITION SHALL BE THE ESTIMATED AMOUNT (NET TO THE
COMPANY’S INTEREST) OF ALL REASONABLE COSTS AND CLAIMS NECESSARY TO REMEDIATE
THE ADVERSE ENVIRONMENTAL CONDITIONS, AS REASONABLY DETERMINED AND ESTIMATED BY
BUYER.  THE TERM “ADVERSE ENVIRONMENTAL CONDITION” MEANS (I) THE FAILURE OF THE
OIL AND GAS PROPERTIES TO BE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS; (II) THE OIL AND GAS PROPERTIES BEING SUBJECT TO ANY
AGREEMENTS, CONSENT ORDERS, DECREES OR JUDGMENTS CURRENTLY IN EXISTENCE BASED ON
ANY ENVIRONMENTAL LAWS THAT NEGATIVELY AND MATERIALLY IMPACT THE FUTURE USE OF
ANY PORTION OF THE OIL AND GAS PROPERTIES OR THAT REQUIRE ANY MATERIAL CHANGE IN
THE PRESENT CONDITIONS OF ANY OF THE OIL AND GAS PROPERTIES; OR (III) THE OIL
AND GAS PROPERTIES BEING SUBJECT TO ANY MATERIAL UNCURED VIOLATIONS OF OR
NON-COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL LAWS OR ANY LEASE OR
AGREEMENT.  BUYER SHALL BE DEEMED TO HAVE CONCLUSIVELY WAIVED (I) ALL ADVERSE
ENVIRONMENTAL CONDITIONS NOT CONTAINED IN AN ENVIRONMENTAL DEFECT NOTICE
DELIVERED TO SELLER ON OR BEFORE THE DEFECT NOTICE DEADLINE, AND (II) ANY REMEDY
AGAINST SELLER FOR ADVERSE ENVIRONMENTAL CONDITIONS IF THE ENVIRONMENTAL DEFECT
VALUE OF ALL ADVERSE ENVIRONMENTAL CONDITIONS DO NOT EXCEED THE ENVIRONMENTAL
DEFECT THRESHOLD.


 


6.4                               RIGHTS AND REMEDIES FOR ADVERSE ENVIRONMENTAL
CONDITIONS.


 


(A)                             WITH RESPECT TO ANY ADVERSE ENVIRONMENTAL
CONDITIONS AFFECTING ONE OR MORE OF THE OIL AND GAS PROPERTIES WHICH EXCEED THE
ENVIRONMENTAL DEFECT THRESHOLD, SELLER MAY ON AN PROPERTY-BY-PROPERTY BASIS
(I) CAUSE COMPANY AT SELLER’S EXPENSE TO REMEDIATE THE ADVERSE ENVIRONMENTAL
CONDITIONS TO BUYER’S REASONABLE SATISFACTION PRIOR TO CLOSING, BUT SELLER SHALL
HAVE NO OBLIGATION TO DO SO, AND PROCEED TO CLOSING WITH NO ADJUSTMENT OF THE
BASE PURCHASE PRICE; (II) PROCEED TO CLOSING AND ADJUST THE BASE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE APPLICABLE ENVIRONMENTAL DEFECT VALUE; OR (III) DEEM
THE AFFECTED OIL AND GAS PROPERTY AN EXCLUDED ASSET AND REDUCE THE BASE PURCHASE
PRICE BY THE ALLOCATED VALUE OF THE AFFECTED OIL AND GAS PROPERTY (“EXCLUSION
ADJUSTMENT”).


 


(B)                              BUYER WAIVES ANY ADVERSE ENVIRONMENTAL
CONDITION FOR WHICH BUYER HAS RECEIVED AN ADJUSTMENT TO THE BASE PURCHASE PRICE
IN ACCORDANCE WITH SECTION 6.4(A).


 


(C)                              IF BUYER DELIVERS A VALID ENVIRONMENTAL DEFECT
NOTICE TO SELLER AND IF THE AGGREGATE OF THE ENVIRONMENTAL DEFECTS CLAIMED IS
LESS THAN THE ENVIRONMENTAL DEFECT THRESHOLD, BUYER WILL BE DEEMED TO HAVE
ACCEPTED THE OIL AND GAS PROPERTIES “WHERE-IS, AS-IS” WITH

 

19

--------------------------------------------------------------------------------


 


RESPECT TO ALL ADVERSE ENVIRONMENTAL CONDITIONS IN, ON OR UNDER THE OIL AND GAS
PROPERTIES.  THE ENVIRONMENTAL DEFECT THRESHOLD IS A THRESHOLD AND NOT A
DEDUCTIBLE.  THE ENVIRONMENTAL DEFECT THRESHOLD AND THE TITLE DEFECT THRESHOLD
ARE SEPARATE AND DISTINCT AND OPERATE INDEPENDENTLY.


 


(D)                             IF THE AGGREGATE VALUE OF (I) THE BASE PURCHASE
PRICE ADJUSTMENT FOR ADVERSE ENVIRONMENTAL CONDITIONS PLUS (II) ANY EXCLUSION
ADJUSTMENTS IN LIEU OF REMEDIATING ANY ADVERSE ENVIRONMENTAL CONDITIONS EQUALS
OR EXCEEDS TEN PERCENT (10%) OF THE BASE PURCHASE PRICE, EITHER PARTY MAY
TERMINATE THIS AGREEMENT AND NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION TO
CONCLUDE THE TRANSFER OF THE OIL AND GAS PROPERTIES UNDER THIS AGREEMENT.


 


(E)                               THE TERM “REMEDIATE” OR “REMEDIATION” MEANS,
WITH RESPECT TO ANY VALID ADVERSE ENVIRONMENTAL CONDITION, CAUSING THE COMPANY
AT SELLER’S EXPENSE TO UNDERTAKE AND COMPLETE THOSE ACTIONS AND ACTIVITIES
NECESSARY TO ELIMINATE OR CORRECT SUCH ADVERSE ENVIRONMENTAL CONDITION TO THE
DEGREE SUFFICIENT THAT SUCH ADVERSE ENVIRONMENTAL CONDITION NO LONGER
CONSTITUTES AN ADVERSE ENVIRONMENTAL CONDITION AS DEFINED ABOVE.  SELLER SHALL
PROMPTLY NOTIFY BUYER AT SUCH TIME AS IT BELIEVES THAT IT HAS REMEDIATED AN
ADVERSE ENVIRONMENTAL CONDITION.  BUYER SHALL PROMPTLY NOTIFY SELLER WHETHER IT
AGREES SUCH CONDITION IS REMEDIATED.  IF BUYER FAILS TO NOTIFY SELLER OF ITS
DETERMINATION WITH RESPECT TO SUCH REMEDIATION WITHIN TEN (10) BUSINESS DAYS
FOLLOWING SELLER’S NOTICE, SUCH ADVERSE ENVIRONMENTAL CONDITION SHALL BE DEEMED
REMEDIATED.


 


(F)                               IF SELLER AND BUYER ARE UNABLE TO AGREE ON THE
AMOUNT OF THE ENVIRONMENTAL DEFECT VALUE WITHIN TEN (10) BUSINESS DAYS AFTER
SELLER’S RECEIPT OF THE ENVIRONMENTAL DEFECT NOTICE OR THAT AN ADVERSE
ENVIRONMENTAL CONDITION EXISTS, HAS BEEN REMEDIATED OR IS REQUIRED TO BE
REMEDIATED, THEN THE DISPUTE WILL BE SUBMITTED TO A MUTUALLY ACCEPTABLE COMPANY
WITH RECOGNIZED EXPERTISE IN THE OIL AND GAS ENVIRONMENTAL REMEDIATION AND
REGULATION FIELD (THE “ENVIRONMENTAL CONSULTANT”) WHOSE DETERMINATION SHALL BE
FINAL AND BINDING UPON THE PARTIES.  SELLER AND BUYER SHALL EACH BEAR THEIR
RESPECTIVE COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY SUCH DISPUTE, AND
ONE-HALF (1/2) OF THE FEES, COSTS AND EXPENSES CHARGED BY THE ENVIRONMENTAL
CONSULTANT.  EACH PARTY SHALL PRESENT A WRITTEN STATEMENT OF ITS POSITION ON THE
ADVERSE ENVIRONMENTAL CONDITION AND/OR THE ENVIRONMENTAL DEFECT VALUE IN
QUESTION TO THE ENVIRONMENTAL CONSULTANT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
ENVIRONMENTAL CONSULTANT IS SELECTED, AND THE ENVIRONMENTAL CONSULTANT SHALL
MAKE A DETERMINATION OF ALL POINTS OF DISAGREEMENT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF
SUCH POSITION STATEMENTS.  IF NECESSARY, THE CLOSING DATE SHALL BE DEFERRED
UNTIL THE ENVIRONMENTAL CONSULTANT HAS MADE A DETERMINATION OF THE DISPUTED
ISSUES WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT, UNLESS SELLER AND BUYER
MUTUALLY AGREE TO THE CONTRARY, THE CLOSING DATE SHALL NOT BE DEFERRED IN ANY
EVENT FOR MORE THAN THIRTY (30) DAYS BEYOND THE SCHEDULED CLOSING DATE IN
SECTION 3.1.  ONCE THE ENVIRONMENTAL CONSULTANT’S DETERMINATION HAS BEEN
EXPRESSED TO BOTH PARTIES, IF APPLICABLE, SELLER SHALL HAVE FIVE (5) BUSINESS
DAYS IN WHICH TO ADVISE BUYER IN WRITING WHICH OF THE OPTIONS AVAILABLE TO
SELLER UNDER SECTION 6.4(A) SELLER ELECTS REGARDING EACH OF THE OIL AND GAS
PROPERTIES AS TO WHICH THE ENVIRONMENTAL CONSULTANT HAS MADE A DETERMINATION.

 

20

--------------------------------------------------------------------------------


 


6.5                               REMEDIATION BY SELLER.  IF SELLER ELECTS TO
REMEDIATE AN ADVERSE ENVIRONMENTAL CONDITION OR IS REQUIRED BY A GOVERNMENTAL OR
REGULATORY AGENCY TO REMEDIATE AN ADVERSE ENVIRONMENTAL CONDITION, THE FOLLOWING
WILL GOVERN THE REMEDIATION:


 


(A)                            SELLER SHALL BE RESPONSIBLE FOR ALL NEGOTIATIONS
AND CONTACTS WITH FEDERAL, STATE, AND LOCAL AGENCIES AND AUTHORITIES.  BUYER MAY
NOT MAKE ANY INDEPENDENT CONTACTS WITH ANY AGENCY, AUTHORITY, OR OTHER THIRD
PARTY WITH RESPECT TO THE ADVERSE ENVIRONMENTAL CONDITION OR REMEDIATION AND
SHALL KEEP ALL INFORMATION REGARDING THE ADVERSE ENVIRONMENTAL CONDITION AND
REMEDIATION CONFIDENTIAL, EXCEPT IN EACH INSTANCE TO THE EXTENT REQUIRED BY
APPLICABLE LAW.


 


(B)                              SELLER SHALL REMEDIATE THE ADVERSE
ENVIRONMENTAL CONDITION TO THE LEVEL AGREED UPON BY SELLER AND BUYER (OR FAILING
SUCH AGREEMENT TO THE LEVEL DETERMINED BY THE ENVIRONMENTAL CONSULTANT), BUT IN
NO EVENT SHALL SELLER BE REQUIRED TO REMEDIATE THE ADVERSE ENVIRONMENTAL
CONDITION BEYOND THE LEVEL REQUIRED BY THE APPLICABLE ENVIRONMENTAL LAWS, LEASE
OR AGREEMENT IN EFFECT AT THE EFFECTIVE TIME.


 


(C)                              BUYER SHALL GRANT AND WARRANT ACCESS AND ENTRY
TO THE OIL AND GAS PROPERTIES AFTER CLOSING TO SELLER AND THIRD PARTIES
CONDUCTING ASSESSMENTS OR REMEDIATION, TO THE EXTENT AND AS LONG AS NECESSARY TO
CONDUCT AND COMPLETE THE ASSESSMENT OR REMEDIATION WORK, TO REMOVE EQUIPMENT AND
FACILITIES, AND TO PERFORM ANY OTHER ACTIVITIES REASONABLY NECESSARY IN
CONNECTION WITH ASSESSMENT OR REMEDIATION.


 


(D)                             BUYER SHALL FACILITATE SELLER’S INGRESS AND
EGRESS OR ASSESSMENT OR REMEDIATION ACTIVITIES AFTER THE CLOSING.  SELLER SHALL
MAKE REASONABLE EFFORTS TO PERFORM THE WORK SO AS TO MINIMIZE DISRUPTION TO
BUYER’S AND THE COMPANY’S BUSINESS ACTIVITIES.


 


(E)                               SELLER SHALL CONTINUE REMEDIATION OF THE
ADVERSE ENVIRONMENTAL CONDITION UNTIL THE FIRST OF THE FOLLOWING OCCURS:


 

(I)                   THE APPROPRIATE GOVERNMENTAL AUTHORITIES PROVIDE NOTICE TO
SELLER OR BUYER THAT NO FURTHER REMEDIATION OF THE ADVERSE ENVIRONMENTAL
CONDITION IS REQUIRED; OR

 

(II)                THE ADVERSE ENVIRONMENTAL CONDITION HAS BEEN REMEDIATED TO
THE LEVEL REQUIRED BY THE APPLICABLE ENVIRONMENTAL LAWS, LEASE OR AGREEMENT, OR
AS AGREED BY THE PARTIES.

 

Upon the occurrence of either (i) or (ii) above, Seller shall notify Buyer that
Remediation of the Adverse Environmental Condition is complete and provide a
copy of the notification described in (i) above, if applicable.  Upon delivery
of said notice, Seller shall be released from all liability and have no further
obligations under any provisions of this Agreement in connection with an Adverse
Environmental Condition.

 


(F)                               UNTIL SELLER COMPLETES REMEDIATION OF AN
ADVERSE ENVIRONMENTAL CONDITION, SELLER AND BUYER SHALL EACH NOTIFY THE OTHER OF
ANY PENDING OR THREATENED CLAIM, ACTION, OR PROCEEDING BY ANY AUTHORITY OR
PRIVATE PARTY THAT RELATES TO OR WOULD AFFECT THE ENVIRONMENTAL CONDITION, THE
ASSESSMENT, OR THE REMEDIATION OF THE OIL AND GAS PROPERTIES.

 

21

--------------------------------------------------------------------------------


 


7.                                     REPRESENTATIONS AND WARRANTIES OF SELLER.

 


7.1                               SELLER’S REPRESENTATIONS AND WARRANTIES. 
SELLER REPRESENTS AND WARRANTS TO BUYER THE FOLLOWING AS OF THE DATE OF
EXECUTION OF THIS AGREEMENT AND THE CLOSING:


 


(A)                            STATUS. THE COMPANY IS A LIMITED LIABILITY
COMPANY AND SELLER IS A CORPORATION, EACH DULY ORGANIZED, LEGALLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS, AND DULY QUALIFIED TO OWN
ITS PROPERTIES AND ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


 


(B)                              AUTHORITY.  EACH OF SELLER AND THE COMPANY HAS
THE REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO UNDERTAKE ALL OF THE OBLIGATIONS OF
SELLER SET FORTH IN THIS AGREEMENT.


 


(C)                              VALIDITY OF OBLIGATIONS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART
OF SELLER AND THE COMPANY, EACH AS REQUIRED UNDER ITS FORMATION DOCUMENTS.  THIS
AGREEMENT AND ANY DOCUMENTS OR INSTRUMENTS DELIVERED BY EACH OF SELLER AND THE
COMPANY SHALL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SELLER AND THE
COMPANY ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS SUBJECT, HOWEVER, TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS FOR
THE PROTECTION OF CREDITORS, AS WELL AS TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW.


 


(D)                             NO VIOLATION.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY SELLERS AND THE COMPANY DOES NOT, AND THE FULFILLMENT OF AND
COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL NOT, AS OF CLOSING,
VIOLATE, OR BE IN CONFLICT WITH, ANY PROVISION OF THE GOVERNING DOCUMENTS OF
SELLER OR THE COMPANY, OR ANY STATUTE, RULE OR REGULATION APPLICABLE TO SELLER
OR THE COMPANY OR ANY AGREEMENT OR INSTRUMENT TO WHICH SELLER OR THE COMPANY IS
A PARTY OR BY WHICH IT IS BOUND, OR, TO SELLER’S KNOWLEDGE, VIOLATE, OR BE IN
CONFLICT WITH ANY JUDGMENT, DECREE OR ORDER APPLICABLE TO SELLER OR THE COMPANY
OR REQUIRE THE APPROVAL OR CONSENT OF ANY THIRD PARTY.


 


(E)                               AFE’S.  WITH RESPECT TO THE JOINT, UNIT OR
OTHER OPERATING AGREEMENTS RELATING TO THE OIL AND GAS PROPERTIES, EXCEPT AS SET
FORTH IN SCHEDULE 7.1(E), THERE ARE NO OUTSTANDING CALLS OR PAYMENTS UNDER
AUTHORITIES FOR EXPENDITURES FOR PAYMENTS RELATING TO THE OIL AND GAS PROPERTIES
WHICH ARE DUE OR WHICH THE COMPANY HAS COMMITTED TO MAKE WHICH HAVE NOT BEEN
MADE.


 


(F)                               CONTRACTUAL RESTRICTIONS.  THE COMPANY HAS NOT
ENTERED INTO ANY CONTRACTS FOR OR RECEIVED PREPAYMENTS, TAKE-OR-PAY
ARRANGEMENTS, BUYDOWNS, BUYOUTS FOR OIL AND GAS, OR STORAGE OF THE SAME RELATING
TO THE OIL AND GAS PROPERTIES WHICH THE COMPANY SHALL BE OBLIGATED TO HONOR
AFTER CLOSING AND MAKE DELIVERIES OF OIL AND GAS WITHOUT RECEIVING FULL PAYMENT
THEREFOR OR PAY REFUNDS OF AMOUNTS PREVIOUSLY PAID UNDER SUCH CONTRACTS OR
ARRANGEMENTS.


 


(G)                              LITIGATION.  EXCEPT AS SET FORTH IN
SCHEDULE 7.1(G), THERE IS NO SUIT, ACTION OR PROCEEDING PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED AGAINST SELLER, THE COMPANY OR THE OIL AND

 

22

--------------------------------------------------------------------------------


 


GAS PROPERTIES THAT COULD HAVE AN ADVERSE AFFECT UPON THE COMPANY OR THE
OWNERSHIP, OPERATION OR VALUE OF ANY OF THE OIL AND GAS PROPERTIES.


 


(H)                             PERMITS AND CONSENTS.  THE COMPANY HAS
(I) ACQUIRED ALL MATERIAL PERMITS, LICENSES, APPROVALS AND CONSENTS FROM
APPROPRIATE GOVERNMENTAL BODIES, AUTHORITIES AND AGENCIES TO CONDUCT ITS
BUSINESS AND TO OWN, USE AND OPERATE THE OIL AND GAS PROPERTIES AND ITS OTHER
ASSETS IN COMPLIANCE WITH APPLICABLE LAWS, RULES, REGULATIONS, ORDINANCES AND
ORDERS; AND (II) IS IN MATERIAL COMPLIANCE WITH ALL SUCH PERMITS, LICENSES,
APPROVALS AND CONSENTS.


 


(I)                                  BROKER’S FEES.  NEITHER THE COMPANY NOR
SELLER HAS INCURRED ANY OBLIGATION OR LIABILITY, CONTINGENT OR OTHERWISE, FOR
BROKERS’ OR FINDERS’ FEES IN RESPECT OF THE MATTERS PROVIDED FOR IN THIS
AGREEMENT FOR WHICH THE COMPANY OR BUYER SHALL HAVE ANY RESPONSIBILITY.


 


(J)                                 TAXES.   THE COMPANY HAS FILED ALL FEDERAL,
STATE, LOCAL AND FOREIGN TAX RETURNS AND REPORTS REQUIRED TO BE FILED BY IT AND
HAS PAID AND DISCHARGED, OR ESTABLISHED ADEQUATE RESERVES FOR, ALL TAXES SHOWN
AS DUE THEREON OR OTHERWISE OWED BY THE COMPANY WHEN DUE (INCLUDING WITHOUT
LIMITATION ALL PROPERTY TAXES, SEVERANCE TAXES, INCOME, GROSS RECEIPTS, PAYROLL,
EMPLOYMENT, EXCISE, FRANCHISE, WITHHOLDING, SOCIAL SECURITY, UNEMPLOYMENT,
DISABILITY, SALES, USE, TRANSFER OR OTHER TAXES), AND HAS MADE ALL REQUIRED
ESTIMATED TAX DEPOSITS, OTHER THAN SUCH PAYMENTS AS ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS.  NO TAXING AUTHORITY OR AGENCY IS NOW
ASSERTING OR, TO THE BEST KNOWLEDGE OF THE COMPANY AND THE SELLERS, THREATENING
TO ASSERT AGAINST THE COMPANY ANY DEFICIENCY OR CLAIM FOR ADDITIONAL TAXES OR
INTEREST THEREON OR PENALTIES IN CONNECTION THEREWITH.  THE COMPANY HAS NOT
GRANTED ANY WAIVER OF ANY STATUTE OF LIMITATIONS WITH RESPECT TO, OR ANY
EXTENSION OF A PERIOD FOR THE ASSESSMENT OF, ANY FEDERAL, STATE, COUNTY,
MUNICIPAL OR FOREIGN INCOME TAX.


 


(K)                             MATERIAL AGREEMENTS.


 

(I)                   TO THE BEST OF SELLER’S AND COMPANY’S KNOWLEDGE, ALL
MATERIAL CONTRACTS, LEASES, PLANS AND OTHER ARRANGEMENTS TO WHICH THE COMPANY IS
A PARTY OR BY WHICH IT OR ITS ASSETS, INCLUDING WITHOUT LIMITATION THE OIL AND
GAS PROPERTIES, ARE BOUND OR SUBJECT TO, ARE LISTED ON
SCHEDULE 7.1(K) (“MATERIAL AGREEMENTS”).  SELLER AND THE COMPANY HAVE PROVIDED
BUYER WITH ACCESS TO TRUE, CORRECT AND COMPLETE COPIES OF ALL WRITTEN MATERIAL
AGREEMENTS AND ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS THERETO.  ALL OF
THE MATERIAL AGREEMENTS ARE IN WRITING.  TO THE KNOWLEDGE OF SELLER AND THE
COMPANY, THE COMPANY’S RELATIONSHIPS ARE GENERALLY SATISFACTORY WITH ITS
SUPPLIERS AND VENDORS WHO ARE MATERIAL TO THE CONDUCT OF THE COMPANY’S
BUSINESS.  THE COMPANY DOES NOT HAVE OUTSTANDING ANY POWERS OF ATTORNEY WITH ANY
PERSON.  EACH OF THE MATERIAL AGREEMENTS TO WHICH THE COMPANY IS A SIGNATORY HAS
BEEN DULY EXECUTED BY THE COMPANY AND THE COMPANY IS NOT IN BREACH OF ANY
MATERIAL AGREEMENT.

 

(II)                TO THE BEST OF SELLER’S AND COMPANY’S KNOWLEDGE, THE COMPANY
HAS PERFORMED IN ALL MATERIAL RESPECTS EACH MATERIAL TERM, COVENANT AND
CONDITION OF EACH OF THE MATERIAL AGREEMENTS TO WHICH IT IS A PARTY OR BY WHICH
IT IS BOUND, AND, TO THE KNOWLEDGE OF SELLER AND THE COMPANY, NO MATERIAL EVENT
OF DEFAULT ON THE PART OF

 

23

--------------------------------------------------------------------------------


 

ANY OTHER PARTY THERETO EXISTS UNDER ANY OF THE MATERIAL AGREEMENTS.  THE
COMPANY IS CURRENT ON ALL PAYMENT OBLIGATIONS UNDER ALL MATERIAL AGREEMENTS TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.

 

(III)             TO THE BEST OF SELLER’S AND COMPANY’S KNOWLEDGE, NO EVENT HAS
OCCURRED UNDER ANY OF THE MATERIAL AGREEMENTS THAT WOULD CONSTITUTE A MATERIAL
DEFAULT THEREUNDER ON THE PART OF ANY OTHER PARTY THERETO.  THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL NOT RESULT IN A DEFAULT,
VIOLATION, TERMINATION OR RIGHT TO TERMINATE UNDER ANY OF THE MATERIAL
AGREEMENTS.

 

(IV)            TO THE BEST OF SELLER’S AND COMPANY’S KNOWLEDGE, EACH OF THE
MATERIAL AGREEMENTS IS VALID, BINDING, ENFORCEABLE AND IN FULL FORCE AND EFFECT,
UNIMPAIRED BY ANY ACTS OR OMISSIONS OF THE COMPANY OR ITS OFFICERS, MANAGERS AND
AGENTS, AND CONSTITUTES THE LEGAL AND BINDING OBLIGATION OF THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT THAT (I) SUCH ENFORCEMENT MAY BE SUBJECT TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OR
JUDICIAL DECISIONS NOW OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS
GENERALLY, AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF MAY
BE SUBJECT TO EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH
ANY PROCEEDING THEREFOR MAY BE BROUGHT.

 


(L)                               NO DEFAULT.  THE COMPANY IS NOT IN DEFAULT,
BREACH OR VIOLATION (AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE OR THE LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT OR VIOLATION) OF ANY TERM, CONDITION
OR PROVISION OF (I) THE COMPANY’S ORGANIZATIONAL DOCUMENTS; (II) ANY NOTE, BOND,
MORTGAGE, INDENTURE, LICENSE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO
WHICH THE COMPANY IS NOW A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
PROPERTIES, BUSINESS OR ASSETS IS BOUND; (III) ANY ORDER, WRIT, INJUNCTION,
DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO THE COMPANY; OR (IV) ANY
LEASE.


 


(M)                          CONSENTS AND PREFERENTIAL PURCHASE RIGHTS.  TO THE
BEST OF SELLER’S KNOWLEDGE, SCHEDULE 7.1(M) LISTS ALL CONSENTS AND PREFERENTIAL
PURCHASE RIGHTS CONTAINED IN THE LEASES OR MATERIAL AGREEMENTS.


 


(N)                             GAS IMBALANCES.  THERE ARE NO GAS IMBALANCES
WITH RESPECT TO THE OIL AND GAS PROPERTIES AS OF THE EFFECTIVE TIME.


 


(O)                             ROYALTIES.  ALL RENTALS, ROYALTIES AND OTHER
PAYMENTS DUE UNDER THE LEASES HAVE BEEN PROPERLY PAID, EXCEPT THOSE AMOUNTS
PROPERLY BEING HELD IN SUSPENSE.


 


(P)                               PRODUCTION SALES CONTRACTS.  THERE ARE NO
PRODUCTION SALES CONTRACTS PERTAINING TO THE OIL AND GAS PROPERTIES THAT PROVIDE
FOR A FIXED PRICE AND THAT CANNOT BE CANCELLED AT ANY TIME UPON NINETY (90) DAYS
(OR LESS) PRIOR NOTICE.


 


(Q)                             CALLS ON PRODUCTION.  THERE ARE NO CALLS ON
PRODUCTION PERTAINING TO THE OIL AND GAS PROPERTIES THAT PROVIDE FOR PAYMENT AT
LESS THAN APPLICABLE CURRENT MARKET PRICES.

 

24

--------------------------------------------------------------------------------


 


(R)                              COMPLIANCE WITH LAWS.  TO SELLER’S KNOWLEDGE,
THE COMPANY’S OWNERSHIP AND OPERATION OF THE OIL AND GAS PROPERTIES HAS BEEN IN
COMPLIANCE WITH ALL APPLICABLE STATUTES, LAWS, RULES AND REGULATIONS, EXCEPT TO
THE EXTENT ANY NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE AFFECT ON THE
OWNERSHIP, VALUE OR OPERATION OF THE OIL AND GAS PROPERTIES.


 


(S)                               NO SUBSIDIARIES.  THE COMPANY HAS NO
SUBSIDIARIES, AND DOES NOT OWN, DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK OR
OTHER OWNERSHIP, PARTICIPATION OR EQUITY INTEREST IN ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION, JOINT VENTURE OR OTHER
ENTITY , AND (B) THERE ARE NO OUTSTANDING CONTRACTUAL OBLIGATIONS OR COMMITMENTS
OF THE COMPANY TO ACQUIRE OR MAKE ANY INVESTMENT IN ANY SHARES OF CAPITAL STOCK
OR OTHER OWNERSHIP, PARTICIPATION OR EQUITY INTEREST IN ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION, JOINT VENTURE OR OTHER
ENTITY.


 


(T)                              CAPITAL STRUCTURE.  THE COMPANY HAS NO
OUTSTANDING OPTIONS, APPRECIATION RIGHTS, PHANTOM UNITS, PROFIT PARTICIPATION OR
SIMILAR RIGHTS WITH RESPECT TO THE COMPANY. NO SHARES OF CAPITAL STOCK OR OTHER
EQUITY OR VOTING SECURITIES OF THE COMPANY ARE RESERVED FOR ISSUANCE OR ARE
OUTSTANDING. THE MEMBERSHIP INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND HAVE NOT BEEN ISSUED IN VIOLATION OF ANY PREEMPTIVE
RIGHTS OR IN VIOLATION OF STATE OR FEDERAL SECURITIES LAWS, AND THERE ARE NO
PREEMPTIVE RIGHTS WITH RESPECT THERETO. EXCEPT FOR THE MEMBERSHIP INTERESTS,
THERE ARE NO OUTSTANDING OR AUTHORIZED SECURITIES, OPTIONS, WARRANTS, CALLS,
RIGHTS, COMMITMENTS, PREEMPTIVE RIGHTS, AGREEMENTS, ARRANGEMENTS OR UNDERTAKINGS
OF ANY KIND TO WHICH THE COMPANY IS A PARTY, OR BY WHICH IT IS BOUND, OBLIGATING
THE COMPANY TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED, DELIVERED OR SOLD,
ANY EQUITY OR VOTING SECURITIES OF, OR OTHER OWNERSHIP INTERESTS IN, THE COMPANY
OR OBLIGATING THE COMPANY TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY SUCH
SECURITY, OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT OR
UNDERTAKING. THERE ARE NOT AS OF THE DATE OF THIS AGREEMENT AND THERE WILL NOT
BE AT THE CLOSING DATE ANY BUY-SELL AGREEMENTS, VOTING TRUSTS OR OTHER
AGREEMENTS OR UNDERSTANDINGS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND RELATING TO THE VOTING OF ANY SECURITIES OF THE COMPANY.  THE MEMBERSHIP
INTERESTS CONSTITUTE ALL OF THE ISSUED AND OUTSTANDING EQUITY SECURITIES OR
OTHER OWNERSHIP INTERESTS OF THE COMPANY.  EXCEPT FOR THE PURCHASE AND SALE OF
THE COMPANY SHARES PURSUANT TO THIS AGREEMENT, THERE ARE NO OUTSTANDING CLAIMS,
OPTIONS OR OTHER RIGHTS OF ANY PERSON TO PURCHASE FROM SELLER, AND NO CONTRACTS
OR COMMITMENTS PROVIDING FOR THE GRANTING OF RIGHTS TO ACQUIRE, ANY OF THE
MEMBERSHIP INTERESTS.  THERE ARE NO CLAIMS PENDING OR, TO THE KNOWLEDGE OF
SELLER AND THE COMPANY, THREATENED, AGAINST THE COMPANY OR SELLER THAT CONCERN
OR AFFECT TITLE TO THE MEMBERSHIP INTERESTS, OR THAT SEEK TO COMPEL THE ISSUANCE
OF ANY SECURITIES OF THE COMPANY.  THERE ARE NO OUTSTANDING OBLIGATIONS IN
CONNECTION WITH THE REDEMPTION BY THE COMPANY OF ANY OF THE PREVIOUSLY ISSUED
AND OUTSTANDING SECURITIES OF THE COMPANY.


 


(U)                             TITLE TO MEMBERSHIP INTERESTS.  WITH THE
EXCEPTION OF THE LIENS THAT WILL BE RELEASED AT CLOSING, SELLER HAS LEGAL,
BENEFICIAL AND RECORD TITLE TO ALL OF THE MEMBERSHIP INTERESTS, FREE AND CLEAR
OF ANY AND ALL LIENS, RESTRICTIONS, OPTIONS, VOTING TRUSTS OR AGREEMENTS,
PROXIES, ENCUMBRANCES, INTERESTS, CLAIMS OR CHARGES OF ANY KIND WHATSOEVER AND
ALL SUCH MEMBERSHIP INTERESTS ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE. 
SELLER HAS OR WILL HAVE AT THE CLOSING PHYSICAL CUSTODY OF ANY CERTIFICATES
EVIDENCING ALL OF THE MEMBERSHIP INTERESTS.  AT CLOSING, BUYER WILL ACQUIRE GOOD
AND DEFENSIBLE TITLE TO THE MEMBERSHIP

 

25

--------------------------------------------------------------------------------


 


INTERESTS, FREE AND CLEAR OF ANY AND ALL LIENS, RESTRICTIONS, OPTIONS, VOTING
TRUSTS OR AGREEMENTS, PROXIES, ENCUMBRANCES, CLAIMS, INTERESTS OR CHARGES OF ANY
KIND.


 


(V)                              TITLE TO AND CONDITION OF NON-OIL AND GAS
PROPERTIES.  THE COMPANY DOES NOT HAVE, AND HAS NOT EVER HAD, ANY ASSETS OTHER
THAN THE OIL AND GAS PROPERTIES AND THE RECORDS.  THE RECORDS ARE FREE AND CLEAR
OF ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES, HAVE BEEN MAINTAINED IN ACCORDANCE
WITH INDUSTRY STANDARDS AND ARE NOT SUBJECT TO ANY RESTRICTIONS WITH RESPECT TO
THE TRANSFERABILITY THEREOF.


 


(W)                         OIL AND GAS PROPERTIES.  SUBJECT TO THE TITLE REVIEW
PROCESS SET FORTH IN ARTICLE 5, THE COMPANY HAS GOOD AND DEFENSIBLE TITLE TO THE
OIL AND GAS PROPERTIES.  THERE IS NO PENDING CONDEMNATION OR SIMILAR PROCEEDING
AFFECTING THE OIL AND GAS PROPERTIES OR ANY PORTION THEREOF, AND, TO THE
KNOWLEDGE OF SELLER AND THE COMPANY, NO SUCH ACTION IS PRESENTLY THREATENED. ALL
OIL AND GAS LEASES AND AGREEMENTS CONSTITUTING A PART OF THE OIL AND GAS
PROPERTIES ARE VALID AND SUBSISTING, IN FULL FORCE AND EFFECT AND, TO THE
KNOWLEDGE OF SELLER AND THE COMPANY THERE EXISTS NO DEFAULT OR EVENT OR
CIRCUMSTANCES WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH
WOULD GIVE RISE TO A DEFAULT UNDER ANY SUCH LEASE OR AGREEMENT WHICH WOULD
MATERIALLY INTERFERE WITH THE OPERATION, VALUE OR USE OF THE COMPANY’S ASSETS OR
PROPERTIES. THE COMPANY HAS PERFORMED IN ALL MATERIAL RESPECTS EACH MATERIAL
TERM, COVENANT AND CONDITION OF EACH OF THE LEASES.


 


(X)                             FINANCIAL STATEMENTS.  THE COMPANY AND SELLERS
HAVE PROVIDED TO BUYER TRUE AND COMPLETE COPIES OF THE UNAUDITED BALANCE SHEETS
OF THE COMPANY AS OF DECEMBER 31, 2006 AND 2007 AND AS OF JUNE 30, 2008, AND THE
RELATED UNAUDITED STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS’ EQUITY FOR
THE TWO FISCAL YEARS AND SIX MONTH PERIOD THEN ENDED (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”). THE FINANCIAL STATEMENTS (I) HAVE BEEN PREPARED
UTILIZING GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
CONSISTENTLY APPLIED; (II) PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
FINANCIAL CONDITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF
ITS OPERATIONS FOR THE PERIODS THEN ENDED; AND (III) ARE CONSISTENT WITH THE
BOOKS AND RECORDS OF THE COMPANY, WHICH BOOKS AND RECORDS ARE TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS.


 


(Y)                              NO UNDISCLOSED LIABILITIES.  AT CLOSING, THE
COMPANY WILL HAVE NO DEBT, LIABILITY OR OBLIGATION OF ANY KIND, WHETHER ACCRUED,
ABSOLUTE, CONTINGENT, INCHOATE, DETERMINED, DETERMINABLE OR OTHERWISE, EXCEPT
FOR (I) LIABILITIES OR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
WHICH, INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE COMPANY, (II) LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT OR INCURRED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, OR (III) LIABILITIES OR
OBLIGATIONS DISCLOSED IN THE FINANCIAL STATEMENTS.


 


(Z)                              NO MATERIAL CHANGES.  SINCE JUNE 30, 2008 THE
COMPANY HAS CONDUCTED ITS BUSINESS ONLY IN THE ORDINARY COURSE CONSISTENT WITH
PAST PRACTICES AND THERE HAS NOT BEEN: (A) ANY AMENDMENT OR CHANGE IN THE
ORGANIZATIONAL DOCUMENTS OR EQUITY SECURITIES OF THE COMPANY, (B) ANY
REPURCHASE, REDEMPTION OR OTHER ACQUISITION BY THE COMPANY OF ANY SECURITIES OF,
OR OTHER OWNERSHIP INTERESTS IN THE COMPANY, (C) ANY CHANGE IN ANY METHOD OF
ACCOUNTING OR ACCOUNTING PRACTICE OR ANY TAX METHOD, PRACTICE OR ELECTION BY THE
COMPANY, (D) ANY SALE, ASSIGNMENT OR OTHER DISPOSITION OF ANY MATERIAL ASSET,
(E) ANY

 

26

--------------------------------------------------------------------------------


 


COMMITMENT OR DISPUTE THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY, (F) ANY MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS, ASSETS, LIABILITIES OR BUSINESS OF THE COMPANY OR ANY
MATERIAL CHANGE IN THE GENERAL AND ADMINISTRATIVE EXPENSES OF THE COMPANY;
(G) ANY DECLARATION, SETTING ASIDE, OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION IN RESPECT OF THE COMPANY’S CAPITAL STOCK OR OTHER EQUITY
SECURITIES, (H) ANY LABOR OR EMPLOYMENT DISPUTE OF WHATEVER NATURE OR ANY
BONUSES PAID OR MATERIAL CHANGE IN EMPLOYEE COMPENSATION OR BENEFITS, (I) ANY
INVESTMENT OR LOAN MADE BY THE COMPANY, (J) ANY LIEN, CLAIM OR OTHER ENCUMBRANCE
(EXCEPT PERMITTED ENCUMBRANCES) CREATED ON ANY ASSET OF THE COMPANY, (K) ANY
INDEBTEDNESS INCURRED BY THE COMPANY, (L) ANY TRANSACTION WITH ANY AFFILIATE OF
THE COMPANY, (M) ANY MATERIAL TRANSACTION OR AGREEMENT ENTERED INTO OR AMENDED
BY THE COMPANY, (N) ANY ACTION WHICH WOULD HAVE BEEN PROHIBITED UNDER
SECTIONS 9.1 AND 9.2 HEREOF, (O) ANY DISCHARGE OR SATISFACTION OF ANY LIEN,
CLAIM OR OTHER ENCUMBRANCE OR PAYMENT OF ANY OBLIGATION OR LIABILITY, ABSOLUTE
OR CONTINGENT, OTHER THAN CURRENT LIABILITIES INCURRED AND PAID IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES, (P) ANY DELAY OR
POSTPONEMENT IN THE PAYMENT OF ACCOUNTS PAYABLE OR OTHER LIABILITIES (EXCEPT
THOSE DISPUTED CONSISTENT WITH INDUSTRY PRACTICES), (Q) ANY ISSUANCE, SALE, OR
OTHER DISPOSITION OF ANY MEMBERSHIP INTERESTS OR OTHER SECURITIES OF THE COMPANY
OR ANY GRANT OF ANY RIGHTS OR OPTIONS TO PURCHASE OR OBTAIN (INCLUDING UPON
CONVERSION, EXCHANGE, OR EXERCISE) ANY SECURITIES OF THE COMPANY, (R) ANY ACTION
TO MAKE OR COMMIT TO MAKE ANY SINGLE (OR SERIES OF RELATED) CAPITAL EXPENDITURE
IN EXCESS OF $50,000, (S) ANY AGREEMENTS ENTERED INTO WITH RESPECT TO ANY
HEDGING TRANSACTION WHICH REMAINS OPEN, (T) ANY MATERIAL DAMAGE, DESTRUCTION, OR
LOSS, WHETHER OR NOT COVERED BY INSURANCE, AFFECTING ANY MATERIAL ASSETS OR
PROPERTIES OF THE COMPANY, (U) ANY DEFAULT, OR EVENT WHICH WITH THE LAPSE OF
TIME OR GIVING OF NOTICE WOULD CONSTITUTE A DEFAULT, OF THE COMPANY UNDER ANY
INDEBTEDNESS OR OTHER OBLIGATION OF THE COMPANY, OR (V) ANY OTHER EVENT OR
CONDITION KNOWN TO THE COMPANY OR SELLER THAT MIGHT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


 


(AA)                    INSURANCE.  THE COMPANY HAS IN FULL FORCE AND EFFECT THE
LIABILITY AND CASUALTY INSURANCE, AND WORKERS COMPENSATION, AS DESCRIBED IN
SCHEDULE 7.1(AA).  THE COMPANY IS NOT IN DEFAULT IN ANY MATERIAL RESPECT WITH
RESPECT TO SUCH INSURANCE POLICIES, AND THE COMPANY HAS NOT FAILED TO GIVE ANY
NOTICE OR PRESENT ANY CLAIM UNDER ANY POLICIES IN DUE AND TIMELY FASHION.  ALL
INSURANCE CLAIMS CURRENTLY PENDING OR MADE WITHIN TWO YEARS PRIOR TO THE DATE
HEREOF ARE DESCRIBED ON SCHEDULE 7.1(AA).


 


(BB)                      BANK ACCOUNTS.  ALL BANK OR OTHER FINANCIAL
INSTITUTION ACCOUNTS OF THE COMPANY ARE DESCRIBED IN SCHEDULE 7.1(BB), AND SUCH
SCHEDULE ALSO LISTS ALL PERSONS WITH CHECK WRITING AUTHORITY ON BEHALF OF THE
COMPANY.


 


(CC)                      EMPLOYEES.  THE COMPANY DOES NOT HAVE AND HAS NOT EVER
HAD ANY EMPLOYEES, AND DOES NOT HAVE AND HAS NOT EVER HAD (1) ANY EMPLOYEE
WELFARE BENEFIT PLAN OR EMPLOYEE PENSION BENEFIT PLAN AS DEFINED IN SECTIONS
3(1) AND 3(2) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR (2) ANY OTHER EMPLOYEE BENEFIT AGREEMENT OR ARRANGEMENT THAT IS
NOT AN ERISA PLAN, INCLUDING ANY DEFERRED COMPENSATION PLAN, INCENTIVE PLAN,
BONUS PLAN OR ARRANGEMENT, STOCK OPTION PLAN, STOCK PURCHASE PLAN, STOCK AWARD
PLAN, GOLDEN PARACHUTE AGREEMENT, SEVERANCE PAY PLAN,

 

27

--------------------------------------------------------------------------------


 


DEPENDENT CARE PLAN, FLEXIBLE BENEFIT PLAN, CAFETERIA PLAN, EMPLOYEE ASSISTANCE
PROGRAM, SCHOLARSHIP PROGRAM, EMPLOYMENT CONTRACT, RETENTION INCENTIVE
AGREEMENT, NONCOMPETITION AGREEMENT, CONSULTING AGREEMENT, CONFIDENTIALITY
AGREEMENT, VACATION POLICY, OR OTHER SIMILAR PLAN OR AGREEMENT OR ARRANGEMENT.


 


(DD)                    ENVIRONMENTAL COMPLIANCE.  TO THE KNOWLEDGE OF SELLER
AND COMPANY, SUBJECT TO THE ENVIRONMENTAL ASSESSMENT PROCEDURE SET FORTH IN
ARTICLE 6,


 

(I)                   THE COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS, AND THERE IS NO EXISTING ACTION, SUIT, PROCEEDING, HEARING,
INVESTIGATION, CHARGE, COMPLAINT, CLAIM, DEMAND, OR NOTICE FILED, COMMENCED OR,
TO THE KNOWLEDGE OF SELLER AND THE COMPANY, THREATENED AGAINST THE COMPANY OR
ANY OF ITS ASSETS WHICH: (A) ASSERTS OR ALLEGES THAT THE COMPANY VIOLATED ANY
ENVIRONMENTAL LAWS; (B) ASSERTS OR ALLEGES THAT THE COMPANY IS REQUIRED TO CLEAN
UP, REMOVE OR TAKE REMEDIAL OR OTHER RESPONSE ACTION DUE TO THE DISPOSAL,
DEPOSITING, DISCHARGE, LEAKING OR OTHER RELEASE OF ANY HAZARDOUS MATERIALS; OR
(C) ASSERTS OR ALLEGES THAT THE COMPANY IS REQUIRED TO PAY ALL OR A PORTION OF
THE COST OF ANY PAST, PRESENT OR FUTURE CLEANUP, REMOVAL OR REMEDIAL OR OTHER
RESPONSE ACTION WHICH ARISES OUT OF OR IS RELATED TO THE DISPOSAL, DEPOSITING,
DISCHARGE, LEAKING OR OTHER RELEASE OF ANY HAZARDOUS MATERIALS;

 

(II)                WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE
KNOWLEDGE OF SELLER AND THE COMPANY, EACH OF THE COMPANY AND ITS AFFILIATES HAS
OBTAINED AND BEEN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS
AND CONDITIONS OF ALL PERMITS, LICENSES, AND OTHER AUTHORIZATIONS WHICH ARE
REQUIRED UNDER, AND HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OTHER
LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS,
OBLIGATIONS, SCHEDULES AND TIMETABLES WHICH ARE CONTAINED IN, ENVIRONMENTAL
LAWS;

 

(III)             THERE ARE NO CONDITIONS EXISTING CURRENTLY WHICH WOULD SUBJECT
THE COMPANY TO DAMAGES, PENALTIES, INJUNCTIVE RELIEF OR CLEANUP COSTS UNDER ANY
ENVIRONMENTAL LAWS OR WHICH REQUIRE CLEANUP, REMOVAL, REMEDIAL ACTION OR OTHER
RESPONSE PURSUANT TO ENVIRONMENTAL LAWS BY THE COMPANY;

 

(IV)            THE COMPANY IS NOT SUBJECT TO ANY JUDGMENT, ORDER OR CITATION
RELATED TO OR ARISING OUT OF ANY ENVIRONMENTAL LAWS AND IS NOT, AND HAS NOT
BEEN, NAMED OR LISTED AS A POTENTIALLY RESPONSIBLE PARTY BY ANY GOVERNMENTAL
ENTITY IN A MATTER RELATED TO OR ARISING OUT OF ANY ENVIRONMENTAL LAWS;

 

(V)               THERE ARE NO AGREEMENTS WITH ANY PERSON PURSUANT TO WHICH THE
COMPANY WOULD BE REQUIRED TO DEFEND, INDEMNIFY, HOLD HARMLESS, OR OTHERWISE BE
RESPONSIBLE FOR ANY VIOLATION BY OR OTHER LIABILITY OR EXPENSE OF SUCH PERSON,
OR ALLEGED VIOLATION BY OR OTHER LIABILITY OR EXPENSE OF SUCH PERSON, ARISING
OUT OF ANY ENVIRONMENTAL LAW; AND

 

28

--------------------------------------------------------------------------------


 

(VI)            THE COMPANY HAS PROVIDED BUYER COPIES OF ALL ENVIRONMENTAL
AUDITS, ASSESSMENTS OR OTHER EVALUATIONS, IF ANY, OF THE COMPANY OR ANY OF ITS
ASSETS, PROPERTIES OR BUSINESS OPERATIONS.

 


(EE)                        RELATED PARTY TRANSACTIONS.  AT CLOSING THERE WILL
BE NO EXISTING BUSINESS ARRANGEMENTS, BETWEEN THE COMPANY AND SELLER, THE
OFFICERS OR MANAGERS OF THE COMPANY, OR ANY OF THEIR RESPECTIVE AFFILIATES. 
SCHEDULE 7.1(EE) CONTAINS A DESCRIPTION OF ALL TRANSACTIONS BETWEEN THE COMPANY
AND ANY SUCH PERSONS SINCE JANUARY 1, 2006.   OTHER THAN THE MATERIAL
AGREEMENTS, THERE ARE NO MATERIAL CONTINUING OBLIGATIONS OWING FROM THE COMPANY
TO ANY THIRD PERSON CREATED BY ANY OF SELLER, OFFICERS OR MANAGERS OF THE
COMPANY NOR ANY OF THEIR AFFILIATES.  NONE OF SELLER, OFFICERS OR MANAGERS OF
THE COMPANY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OWNS ANY MATERIAL ASSET,
TANGIBLE OR INTANGIBLE, WHICH WILL BE USED IN THE OPERATION OF THE BUSINESS OF
THE COMPANY.


 


(FF)                         PAYOUT BALANCES.  THE PAYOUT BALANCE FOR ANY WELL
IS PROPERLY REFLECTED ON SCHEDULE 7.1(FF) AS OF THE RESPECTIVE DATES SHOWN
THEREON.  “PAYOUT BALANCE(S)” MEANS THE STATUS, AS OF THE DATES OF THE COMPANY’S
CALCULATIONS, OF THE RECOVERY BY THE COMPANY OR A THIRD PARTY OF A COST AMOUNT
SPECIFIED IN THE CONTRACT RELATING TO A WELL OUT OF THE REVENUE FROM SUCH WELL
WHERE THE NET REVENUE INTEREST OF THE COMPANY THEREIN WILL BE INCREASED OR
REDUCED WHEN SUCH AMOUNT HAS BEEN RECOVERED.


 


(GG)                     HEDGING TRANSACTIONS.  THERE ARE NO OUTSTANDING HEDGING
TRANSACTIONS AFFECTING THE COMPANY OR THE OIL AND GAS PROPERTIES.


 


(HH)                    BOOKS AND RECORDS.  ALL BOOKS, RECORDS AND FILES OF THE
COMPANY (INCLUDING THE RECORDS AND THOSE PERTAINING TO THE PRODUCTION,
GATHERING, TRANSPORTATION AND SALE OF OIL AND GAS, AND CORPORATE, ACCOUNTING,
FINANCIAL AND EMPLOYEE RECORDS) (A) HAVE BEEN PREPARED, ASSEMBLED AND MAINTAINED
ON A CONSISTENT BASIS IN ACCORDANCE WITH USUAL AND CUSTOMARY POLICIES AND
PROCEDURES, AND (B) FAIRLY AND ACCURATELY REFLECT IN ALL MATERIAL RESPECTS THE
OWNERSHIP, USE, ENJOYMENT AND OPERATION BY THE COMPANY OF ITS ASSETS.


 


(II)                              NON-COMPETITION COMMITMENTS.  THERE ARE NO
AGREEMENTS OR ARRANGEMENTS THAT WILL BE BINDING ON THE COMPANY AFTER CLOSING
THAT LIMIT THE ABILITY OF THE COMPANY TO COMPETE IN ANY LINE OF BUSINESS OR WITH
ANY PERSON IN ANY GEOGRAPHICAL AREA, EXCEPT CUSTOMARY AREA OF MUTUAL INTEREST
PROVISIONS THAT COVER PROPERTIES IN THE IMMEDIATE VICINITY OF THE LANDS SUBJECT
TO SUCH AGREEMENTS, WHICH ARE DESCRIBED ON SCHEDULE 7.1(II).


 


(JJ)                            PREVIOUSLY OWNED PROPERTIES.  TO THE KNOWLEDGE
OF SELLER AND THE COMPANY, THE COMPANY DOES NOT HAVE ANY OBLIGATIONS OR
LIABILITIES, CONTINGENT OR OTHERWISE, WITH RESPECT TO ANY PROPERTIES PREVIOUSLY
OWNED OR LEASED BY COMPANY, BUT NOT CURRENTLY OWNED OR LEASED, EXCEPT FOR SUCH
MATTERS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON THE COMPANY OR THE OIL AND GAS PROPERTIES.


 


7.2                               SCOPE OF REPRESENTATIONS OF SELLER.


 


(A)                             INFORMATION ABOUT THE OIL AND GAS PROPERTIES. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENTS OR
COMMUNICATIONS (ORALLY OR IN WRITING) TO BUYER REGARDING THE OIL

 

29

--------------------------------------------------------------------------------


 


AND GAS PROPERTIES, INCLUDING ANY INFORMATION CONTAINED IN ANY OPINION,
INFORMATION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY EMPLOYEE,
OFFICER, DIRECTOR, AGENT, CONSULTANT, ENGINEER OR ENGINEERING FIRM,
REPRESENTATIVE, PARTNER, MEMBER, BENEFICIARY, OWNER OR CONTRACTOR OF SELLER
WHEREVER AND HOWEVER MADE, INCLUDING THOSE MADE IN ANY DATA ROOM OR INTERNET
SITE AND ANY SUPPLEMENTS OR AMENDMENTS THERETO OR DURING ANY NEGOTIATIONS WITH
RESPECT TO THIS AGREEMENT OR ANY CONFIDENTIALITY AGREEMENT PREVIOUSLY EXECUTED
BY THE PARTIES WITH RESPECT TO THE ASSET.  EXCEPT AS SET FORTH IN ARTICLE 7 OF
THIS AGREEMENT, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY
OR IMPLIED, AS TO (I) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA,
INFORMATION OR RECORDS FURNISHED TO BUYER IN CONNECTION WITH THE OIL AND GAS
PROPERTIES; (II) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON RESERVES (IF
ANY) ATTRIBUTABLE TO THE OIL AND GAS PROPERTIES, INCLUDING WITHOUT LIMITATION
SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (III) THE
ABILITY OF THE OIL AND GAS PROPERTIES TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT
LIMITATION PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES;
(IV) IMBALANCE OR PAYOUT ACCOUNT INFORMATION, ALLOWABLES, OR OTHER REGULATORY
MATTERS; (V) THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR
PROFITS, IF ANY, TO BE DERIVED FROM THE OIL AND GAS PROPERTIES; (VI) THE
ENVIRONMENTAL CONDITION OF THE OIL AND GAS PROPERTIES; (VII) ANY PROJECTIONS AS
TO EVENTS THAT COULD OR COULD NOT OCCUR; (VIII) THE TAX ATTRIBUTES OF ANY OIL
AND GAS PROPERTY; (IX) ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY
INFORMATION OR MATERIAL FURNISHED TO BUYER BY SELLER OR OTHERWISE CONSTITUTING A
PORTION OF THE OIL AND GAS PROPERTIES; AND, (X) THE COMPLETENESS OR ACCURACY OF
THE INFORMATION CONTAINED IN ANY EXHIBIT HERETO REGARDING THE OIL AND GAS
PROPERTIES.  ANY DATA, INFORMATION OR OTHER RECORDS FURNISHED BY SELLER
REGARDING THE OIL AND GAS PROPERTIES ARE PROVIDED TO BUYER AS A CONVENIENCE AND
BUYER’S RELIANCE ON OR USE OF THE SAME IS AT BUYER’S SOLE RISK.


 


(B)                              INDEPENDENT INVESTIGATION.  BUYER AGREES THAT
IT HAS, OR BY CLOSING WILL HAVE, MADE ITS OWN INDEPENDENT INVESTIGATION,
ANALYSIS AND EVALUATION OF THE OIL AND GAS PROPERTIES AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT (INCLUDING BUYER’S OWN ESTIMATE AND APPRAISAL OF
THE EXTENT AND VALUE OF THE COMPANY’S OIL AND GAS RESERVES ATTRIBUTABLE TO THE
OIL AND GAS PROPERTIES AND AN INDEPENDENT ASSESSMENT AND APPRAISAL OF THE
ENVIRONMENTAL RISKS AND LIABILITIES ASSOCIATED WITH THE ACQUISITION OF THE OIL
AND GAS PROPERTIES).  BUYER AGREES THAT IT HAS HAD, OR WILL HAVE PRIOR TO
CLOSING, ACCESS TO ALL INFORMATION NECESSARY TO PERFORM ITS INVESTIGATION AND
HAS NOT RELIED AND WILL NOT RELY ON ANY REPRESENTATIONS BY SELLER OTHER THAN
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

30

--------------------------------------------------------------------------------


 


8.                                     REPRESENTATIONS AND WARRANTIES OF BUYER.

 


8.1                               BUYER’S REPRESENTATIONS AND WARRANTIES.  BUYER
REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS AS OF THE DATE HEREOF AND THE
CLOSING:


 


(A)                            STATUS.  BUYER IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.


 


(B)                              AUTHORITY.  BUYER HAS THE POWER AND AUTHORITY
TO ENTER INTO THIS AGREEMENT, TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY
AND TO UNDERTAKE ALL OF THE OBLIGATIONS OF BUYER SET OUT IN THIS AGREEMENT.


 


(C)                              VALIDITY OF OBLIGATIONS.  THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT IN ANY RESPECT VIOLATE,
NOR BE IN CONFLICT WITH, ANY PROVISION OF BUYER’S PARTNERSHIP AGREEMENT OR OTHER
GOVERNING DOCUMENTS, OR ANY AGREEMENT OR INSTRUMENT TO WHICH BUYER IS A PARTY OR
IS BOUND, OR ANY JUDGMENT, DECREE, ORDER, STATUTE, RULE OR REGULATION APPLICABLE
TO BUYER (SUBJECT TO GOVERNMENTAL CONSENTS AND APPROVALS CUSTOMARILY OBTAINED
AFTER THE CLOSING).  THIS AGREEMENT AND THE DOCUMENTS EXECUTED AND DELIVERED BY
BUYER IN CONNECTION WITH THE CLOSING SHALL CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF BUYER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT,
HOWEVER, TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND OTHER LAWS FOR THE PROTECTION OF CREDITORS, AS WELL AS TO GENERAL PRINCIPLES
OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW.


 


(D)                             QUALIFICATION AND BONDING.  BUYER OR ITS
AFFILIATE WHICH WILL OPERATE THE OIL AND GAS PROPERTIES IS, OR WILL BE ON THE
CLOSING DATE, IN COMPLIANCE WITH THE BONDING AND LIABILITY INSURANCE
REQUIREMENTS OF ALL APPLICABLE STATE OR FEDERAL LAWS OR REGULATIONS THAT COULD
AFFECT ITS ABILITY OR AUTHORITY TO OPERATE THE OIL AND GAS PROPERTIES.


 


(E)                               NON-SECURITY ACQUISITION.  BUYER INTENDS TO
ACQUIRE THE MEMBERSHIP INTERESTS FOR ITS OWN BENEFIT AND ACCOUNT AND IS NOT
ACQUIRING THE MEMBERSHIP INTERESTS WITH THE INTENT OF DISTRIBUTING SUCH
INTERESTS SUCH AS WOULD BE SUBJECT TO REGULATION BY FEDERAL OR STATE SECURITIES
LAWS, AND IF, IN THE FUTURE, IT SHOULD SELL, TRANSFER OR OTHERWISE DISPOSE OF
THE MEMBERSHIP INTERESTS, IT WILL DO SO IN COMPLIANCE WITH ANY APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.


 


(F)                               EVALUATION.  BY REASON OF BUYER’S KNOWLEDGE
AND EXPERIENCE IN THE EVALUATION, ACQUISITION AND OPERATION OF OIL AND GAS
PROPERTIES, BUYER HAS EVALUATED THE MERITS AND RISKS OF PURCHASING THE
MEMBERSHIP INTERESTS FROM SELLER AND HAS FORMED AN OPINION BASED SOLELY UPON
BUYER’S KNOWLEDGE AND EXPERIENCE AND NOT UPON ANY REPRESENTATIONS OR WARRANTIES
BY SELLER EXCEPT THOSE SET FORTH HEREIN.


 


(G)                              FINANCING.  BUYER HAS SUFFICIENT CASH,
AVAILABLE LINES OF CREDIT OR OTHER SOURCES OF IMMEDIATELY AVAILABLE FUNDS TO
ENABLE IT TO PAY THE PURCHASE PRICE TO SELLER AT THE CLOSING.


 


(H)                             BROKER’S FEES.  BUYER HAS INCURRED NO OBLIGATION
OR LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERS’ OR FINDERS’ FEES IN RESPECT
OF THE MATTERS PROVIDED FOR IN THIS AGREEMENT FOR WHICH SELLER SHALL HAVE ANY
RESPONSIBILITY.

 

31

--------------------------------------------------------------------------------


 


9.                                     CERTAIN AGREEMENTS OF SELLER.  SELLER AND
THE COMPANY AGREE AND COVENANT THAT, UNLESS BUYER SHALL HAVE OTHERWISE AGREED IN
WRITING, THE FOLLOWING PROVISIONS SHALL APPLY:

 


9.1                               MAINTENANCE OF OIL AND GAS PROPERTIES.  FROM
THE EFFECTIVE TIME UNTIL CLOSING, SELLER AND THE COMPANY AGREE THAT THEY AND
THEIR AFFILIATES SHALL:


 


(A)                            ADMINISTER AND OPERATE THE OPERATED OIL AND GAS
PROPERTIES IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH THE
APPLICABLE OPERATING AGREEMENTS.


 


(B)                              NOT INTRODUCE ANY NEW METHODS OF MANAGEMENT,
OPERATION OR ACCOUNTING WITH RESPECT TO ANY OR ALL OF THE OIL AND GAS
PROPERTIES.


 


(C)                              USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN
AND KEEP THE OIL AND GAS PROPERTIES IN FULL FORCE AND EFFECT; AND FULFILL ALL
CONTRACTUAL OR OTHER COVENANTS, OBLIGATIONS AND CONDITIONS IMPOSED UPON THE
COMPANY WITH RESPECT TO THE OIL AND GAS PROPERTIES, INCLUDING, BUT NOT LIMITED
TO, PAYMENT OF ROYALTIES, DELAY RENTALS, SHUT-IN GAS ROYALTIES AND ANY AND ALL
OTHER REQUIRED PAYMENTS.


 


(D)                             EXCEPT TO THE EXTENT NECESSARY OR ADVISABLE TO
AVOID FORFEITURE OR PENALTIES, NOT ENTER INTO AGREEMENTS TO DRILL NEW WELLS OR
TO REWORK, PLUG BACK, DEEPEN, PLUG OR ABANDON ANY WELL, NOR COMMENCE ANY
DRILLING, REWORKING OR COMPLETING OR OTHER OPERATIONS ON THE LEASES WHICH
REQUIRES ESTIMATED EXPENDITURES EXCEEDING TEN THOUSAND DOLLARS ($10,000.00), NET
TO THE WORKING INTEREST OF THE COMPANY, FOR EACH OPERATION (EXCEPT FOR EMERGENCY
OPERATIONS AND OPERATIONS REQUIRED UNDER PRESENTLY EXISTING CONTRACTUAL
OBLIGATIONS) WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF BUYER (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).


 


(E)                               NOT VOLUNTARILY RELINQUISH THE COMPANY’S OR
ITS AFFILIATE’S POSITION AS OPERATOR TO ANYONE OTHER THAN BUYER WITH RESPECT TO
ANY OF THE OPERATED OIL AND GAS PROPERTIES OR VOLUNTARILY ABANDON ANY OF THE
WELLS OTHER THAN AS REQUIRED PURSUANT TO THE TERMS OF A LEASE OR BY REGULATION.


 


(F)                               TO THE EXTENT KNOWN TO SELLER OR THE COMPANY,
PROVIDE BUYER WITH PROMPT WRITTEN NOTICE OF (I) ANY CLAIMS, DEMANDS, SUITS OR
ACTIONS MADE AGAINST SELLER WHICH MATERIALLY AFFECT THE OIL AND GAS PROPERTIES;
OR (II) ANY PROPOSAL FROM A THIRD PARTY TO ENGAGE IN ANY MATERIAL TRANSACTION
(E.G., A FARMOUT) WITH RESPECT TO THE OIL AND GAS PROPERTIES.


 


9.2                               CONDUCT OF BUSINESS OF THE COMPANY.


 


(A)                            ORDINARY COURSE.  DURING THE PERIOD FROM THE DATE
OF THIS AGREEMENT TO THE CLOSING DATE (EXCEPT AS OTHERWISE SPECIFICALLY
CONTEMPLATED BY THE TERMS OF THIS AGREEMENT), THE COMPANY SHALL, AND SELLER
SHALL USE BEST EFFORTS TO CAUSE THE COMPANY TO, CARRY ON ITS BUSINESSES IN THE
USUAL, REGULAR AND ORDINARY COURSE IN SUBSTANTIALLY THE SAME MANNER AS CONDUCTED
AT THE DATE HEREOF, AND, TO THE EXTENT CONSISTENT THEREWITH, USE ALL REASONABLE
EFFORTS TO PRESERVE INTACT ITS CURRENT BUSINESS ORGANIZATION, KEEP AVAILABLE THE
SERVICES OF ITS CURRENT OFFICERS AND EMPLOYEES AND PRESERVE ITS RELATIONSHIPS
WITH CUSTOMERS, VENDORS, SUPPLIERS, LICENSORS, LICENSEES, DISTRIBUTORS AND
OTHERS HAVING BUSINESS DEALINGS WITH THE COMPANY, IN EACH CASE CONSISTENT WITH
PAST PRACTICE, TO THE END THAT THEIR GOODWILL AND

 

32

--------------------------------------------------------------------------------


 


ONGOING BUSINESSES SHALL BE UNIMPAIRED TO THE FULLEST EXTENT POSSIBLE AT THE
CLOSING DATE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR THE
REQUIREMENTS OR RESTRICTIONS SET FORTH IN SECTION 9.1, PRIOR TO THE CLOSING DATE
THE COMPANY WILL NOT, AND SELLER WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
BUYER, PERMIT OR ALLOW THE COMPANY TO:


 

(I)                   PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR DIVEST ANY
MEMBERSHIP INTERESTS OR OTHER SECURITIES OF THE COMPANY OR ANY RIGHTS, WARRANTS
OR OPTIONS TO ACQUIRE ANY SUCH INTERESTS OR OTHER SECURITIES;

 

(II)                ISSUE, DELIVER, SELL, PLEDGE, DISPOSE OF OR OTHERWISE
ENCUMBER ANY OF ITS EQUITY SECURITIES OR ANY SECURITIES CONVERTIBLE INTO, OR ANY
RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, ANY SUCH EQUITY SECURITIES;

 

(III)             AMEND THE COMPANY’S ORGANIZATIONAL DOCUMENTS;

 

(IV)            ACQUIRE OR AGREE TO ACQUIRE (A) BY MERGING OR CONSOLIDATING
WITH, OR BY PURCHASING A SUBSTANTIAL PORTION OF THE STOCK, OR OTHER OWNERSHIP
INTERESTS IN, OR ASSETS OF, OR BY ANY OTHER MANNER, ANY BUSINESS OR ANY
CORPORATION, PARTNERSHIP, ASSOCIATION, JOINT VENTURE, LIMITED LIABILITY COMPANY
OR OTHER ENTITY OR DIVISION THEREOF, OR (B) ANY ASSETS THAT WOULD BE MATERIAL,
INDIVIDUALLY OR IN THE AGGREGATE, TO THE COMPANY;

 

(V)               EXCEPT FOR PERMITTED ENCUMBRANCES, SELL, LEASE, MORTGAGE,
PLEDGE, GRANT A LIEN ON OR OTHERWISE ENCUMBER OR DISPOSE OF ANY OF ITS
PROPERTIES OR ASSETS, EXCEPT (A) THE SALE OF OIL AND GAS IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR (B) OTHER TRANSACTIONS INVOLVING
NOT IN EXCESS OF $50,000.00 IN THE AGGREGATE;

 

(VI)            (A) INCUR ANY NEW INDEBTEDNESS FOR BORROWED MONEY OR GUARANTEE
ANY SUCH INDEBTEDNESS OF ANOTHER PERSON, ISSUE OR SELL ANY DEBT SECURITIES OR
WARRANTS OR OTHER RIGHTS TO ACQUIRE ANY DEBT SECURITIES OF THE COMPANY,
GUARANTEE ANY DEBT SECURITIES OF ANOTHER PERSON, ENTER INTO ANY “KEEP WELL” OR
OTHER AGREEMENT TO MAINTAIN ANY FINANCIAL STATEMENT CONDITION OF ANOTHER PERSON
OR ENTER INTO ANY ARRANGEMENT HAVING THE ECONOMIC EFFECT OF ANY OF THE
FOREGOING, OR (B) MAKE ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO, OR
INVESTMENTS IN, ANY OTHER PERSON;

 

(VII)         MAKE OR INCUR CAPITAL EXPENDITURES IN THE AGGREGATE IN EXCESS OF
$50,000;

 

(VIII)      MAKE ANY MATERIAL ELECTION RELATING TO TAXES OR SETTLE OR COMPROMISE
ANY MATERIAL TAX LIABILITY;

 

(IX)              PAY, DISCHARGE OR SATISFY ANY CLAIMS, LIABILITIES OR
OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR
OTHERWISE), OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION, IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND IN ACCORDANCE WITH THEIR
TERMS, OF LIABILITIES REFLECTED OR RESERVED AGAINST IN THE MOST RECENT FINANCIAL
STATEMENT (AS OF JUNE 30, 2008);

 

(X)                 WAIVE THE BENEFITS OF, OR AGREE TO MODIFY IN ANY MANNER, ANY
CONFIDENTIALITY, STANDSTILL OR SIMILAR AGREEMENT TO WHICH THE COMPANY IS A
PARTY;

 

33

--------------------------------------------------------------------------------


 

(XI)

ADOPT A PLAN OF COMPLETE OR PARTIAL LIQUIDATION OR RESOLUTIONS PROVIDING FOR OR
AUTHORIZING SUCH A LIQUIDATION OR A DISSOLUTION, MERGER, CONSOLIDATION,
RESTRUCTURING, RECAPITALIZATION OR REORGANIZATION;

 

 

(XII)

ENTER INTO OR AMEND ANY MATERIAL CONTRACT, AGREEMENT OR LEASE, INCLUDING ANY
COLLECTIVE BARGAINING AGREEMENT;

 

 

(XIII)

CHANGE ANY ACCOUNTING PRINCIPLE USED BY IT, EXCEPT FOR CHANGES CONFORMING TO THE
INTERNAL REVENUE CODE AND TO REGULATIONS AND OTHER PRONOUNCEMENTS PROMULGATED BY
THE UNITED STATES TREASURY;

 

 

(XIV)

SETTLE OR COMPROMISE ANY LITIGATION (WHETHER OR NOT COMMENCED PRIOR TO THE DATE
OF THIS AGREEMENT) OTHER THAN SETTLEMENTS OR COMPROMISES: (A) OF LITIGATION
WHERE THE AMOUNT PAID IN SETTLEMENT OR COMPROMISE DOES NOT EXCEED $50,000.00, OR
(B) IN CONSULTATION AND COOPERATION WITH BUYER, AND, WITH RESPECT TO ANY SUCH
SETTLEMENT, WITH THE PRIOR WRITTEN CONSENT OF BUYER;

 

 

(XV)

APPROVE ANY AUTHORITY FOR EXPENDITURE (AFE) OR OTHERWISE MAKE ANY COMMITMENT
WHICH MIGHT REQUIRE THE COMPANY TO MAKE ANY CAPITAL EXPENDITURE OR INCUR ANY
EXPENSE OTHER THAN ORDINARY OPERATING EXPENSES WITHIN INDUSTRY STANDARDS; OR

 

 

(XVI)

AUTHORIZE ANY OF, OR COMMIT OR AGREE TO TAKE ANY OF, THE FOREGOING ACTIONS.

 


9.3                               RECORDS AND AUDIT RIGHTS.  SELLER SHALL HAVE
THE RIGHT TO MAKE AND RETAIN COPIES OF THE RECORDS AS SELLER MAY DESIRE PRIOR TO
THE DELIVERY OF THE RECORDS TO BUYER.  BUYER, FOR A PERIOD OF SEVEN (7) YEARS
AFTER THE CLOSING DATE, SHALL MAKE AVAILABLE TO SELLER (AT THE LOCATION OF SUCH
RECORDS IN BUYER’S ORGANIZATION) ACCESS TO SUCH RECORDS AS BUYER MAY HAVE IN ITS
POSSESSION (OR TO WHICH IT MAY HAVE ACCESS) UPON WRITTEN REQUEST OF SELLER,
DURING NORMAL BUSINESS HOURS; PROVIDED, HOWEVER, THAT BUYER SHALL NOT BE LIABLE
TO SELLER FOR THE LOSS OF ANY RECORDS BY REASON OF CLERICAL ERROR OR INADVERTENT
LOSS OR DESTRUCTION OF RECORDS.


 


SELLER AGREES TO MAKE AVAILABLE TO BUYER PRIOR TO AND FOR A PERIOD OF TWELVE
(12) MONTHS FOLLOWING CLOSING ANY AND ALL EXISTING INFORMATION AND DOCUMENTS IN
THE POSSESSION OF SELLER THAT BUYER MAY REASONABLY REQUIRE TO COMPLY WITH
BUYER’S TAX AND FINANCIAL REPORTING REQUIREMENTS AND AUDITS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SELLER WILL USE ITS COMMERCIALLY REASONABLE
EFFORTS AFTER EXECUTION OF THIS AGREEMENT AND FOR TWELVE (12) MONTHS FOLLOWING
CLOSING TO COOPERATE WITH THE INDEPENDENT AUDITORS CHOSEN BY BUYER (“BUYER’S
AUDITOR”) IN CONNECTION WITH THEIR AUDIT OF ANY FINANCIAL STATEMENTS OF THE
COMPANY THAT BUYER OR ANY OF ITS AFFILIATES REQUIRES TO COMPLY WITH THEIR TAX
AND FINANCIAL REPORTING REQUIREMENTS, AND THEIR REVIEW OF ANY INTERIM QUARTERLY
FINANCIAL STATEMENTS OF THE COMPANY THAT BUYER REQUIRES TO COMPLY WITH SUCH
REPORTING REQUIREMENTS.  SELLER’S COOPERATION WILL INCLUDE (I) SUCH REASONABLE
ACCESS TO SELLER’S EMPLOYEES WHO WERE RESPONSIBLE FOR PREPARING THE
FINANCIALSTATEMENTS AND WORK PAPERS AND OTHER SUPPORTING DOCUMENTS USED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS AS MAY BE REQUIRED BY BUYER’S AUDITOR
TO PERFORM AN AUDIT IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS,
AND (II) DELIVERY OF ONE OR MORE CUSTOMARY REPRESENTATION LETTERS (IN
SUBSTANTIALLY THE FORM PREVIOUSLY APPROVED BY SELLER AND BUYER) FROM SELLER TO
BUYER’S AUDITOR THAT ARE REQUESTED BY BUYER TO ALLOW SUCH AUDITORS TO COMPLETE
AN AUDIT (OR REVIEW OF ANY INTERIM QUARTERLY

 

34

--------------------------------------------------------------------------------


 


FINANCIALS), AND TO ISSUE AN OPINION THAT IN BUYER’S EXPERIENCE IS ACCEPTABLE
WITH RESPECT TO AN AUDIT OR REVIEW OF THOSE FINANCIALSTATEMENTS REQUIRED
PURSUANT TO THIS SECTION.  BUYER WILL REIMBURSE SELLER, WITHIN THREE
(3) BUSINESS DAYS AFTER DEMAND THEREFOR, FOR ANY REASONABLE OUT-OF-POCKET AND
OVERHEAD COSTS WITH RESPECT TO ANY COSTS INCURRED BY SELLER IN COMPLYING WITH
THE PROVISIONS OF THIS SECTION.


 


9.4                               REASONABLE EFFORTS; NOTIFICATION.

 


(A)                            REASONABLE EFFORTS. UPON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT, EXCEPT TO THE EXTENT OTHERWISE
PROVIDED IN THIS SECTION 9.4, EACH OF THE PARTIES AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR
CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE OTHER PARTIES IN DOING,
ALL THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE, IN
THE MOST EXPEDITIOUS MANNER PRACTICABLE, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING (I) THE OBTAINING OF ALL NECESSARY ACTIONS OR NONACTIONS,
WAIVERS, CONSENTS AND APPROVALS FROM GOVERNMENTAL AUTHORITIES AND THE MAKING OF
ALL NECESSARY REGISTRATIONS AND FILINGS (INCLUDING FILINGS WITH GOVERNMENTAL
AUTHORITIES, IF ANY) AND THE TAKING OF ALL REASONABLE STEPS AS MAY BE NECESSARY
TO OBTAIN AN APPROVAL OR WAIVER FROM, OR TO AVOID AN ACTION OR PROCEEDING BY,
ANY GOVERNMENTAL AUTHORITIES, (II) THE OBTAINING OF ALL NECESSARY CONSENTS,
APPROVALS OR WAIVERS FROM THIRD PARTIES, (III) THE DEFENDING OF ANY LAWSUITS OR
OTHER LEGAL PROCEEDINGS, WHETHER JUDICIAL OR ADMINISTRATIVE, CHALLENGING THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
SEEKING TO HAVE ANY STAY OR TEMPORARY RESTRAINING ORDER ENTERED BY ANY COURT OR
OTHER GOVERNMENTAL AUTHORITIES VACATED OR REVERSED, AND (IV) THE EXECUTION AND
DELIVERY OF ANY ADDITIONAL INSTRUMENTS NECESSARY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT NEITHER THE COMPANY NOR
BUYER SHALL BE UNDER ANY OBLIGATION TO TAKE ANY ACTION TO THE EXTENT THAT THE
GOVERNING BODY OF SUCH PARTY SHALL CONCLUDE IN GOOD FAITH, AFTER CONSULTATION
WITH AND BASED UPON THE WRITTEN ADVICE OF THEIR RESPECTIVE OUTSIDE LEGAL COUNSEL
(WHICH ADVICE IN EACH CASE NEED NOT CONSTITUTE AN OPINION), THAT SUCH ACTION
WOULD CAUSE A BREACH OF FIDUCIARY OBLIGATIONS UNDER APPLICABLE LAW.

 


(B)                              NOTIFICATION.  THE SELLER AND THE COMPANY SHALL
GIVE PROMPT NOTICE TO BUYER, AND BUYER SHALL GIVE PROMPT NOTICE TO THE SELLER
AND THE COMPANY, OF (I) ANY REPRESENTATION OR WARRANTY MADE BY IT CONTAINED IN
THIS AGREEMENT BECOMING UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT OR (II) THE
FAILURE BY IT TO COMPLY WITH OR SATISFY IN ANY MATERIAL RESPECT ANY COVENANT,
CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED BY IT UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH NOTIFICATION SHALL AFFECT THE
REPRESENTATIONS OR WARRANTIES OR COVENANTS OR AGREEMENTS OF THE PARTIES OR THE
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES HEREUNDER.


 


9.5                               PAYMENT OF INDEBTEDNESS.  SELLER WILL CAUSE
ALL INDEBTEDNESS OWED TO THE COMPANY BY SELLER OR ANY AFFILIATE OF SELLER, IF
ANY, TO BE PAID IN FULL PRIOR TO CLOSING.


 


9.6                               INSIDER DEBT AND LIABILITIES.  ALL DEBT,
OBLIGATIONS AND LIABILITIES, IF ANY, OWED BY THE COMPANY TO SELLER AND ITS
AFFILIATES SHALL BE DEEMED PAID AND CANCELLED AT CLOSING.  SELLER

 

35

--------------------------------------------------------------------------------


 


AGREES TO AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE AND RELEASE THE COMPANY,
FROM ANY AND ALL SUCH DEBTS, LIABILITIES AND OBLIGATIONS, BY EXECUTING AND
DELIVERING A RELEASE AT CLOSING IN A FORM ACCEPTABLE TO BUYER (COLLECTIVELY, THE
“RELEASES”).  SELLER SHALL DELIVER ANY DOCUMENTS EVIDENCING SUCH DEBT, IF ANY,
MARKED PAID, TO BUYER AT CLOSING.


 


9.7                               OPERATION OF OIL AND GAS PROPERTIES.  SELLER
SHALL CAUSE THE TRANSFER ALL OPERATIONS OF THE OIL AND GAS PROPERTIES TO BUYER
OR BUYER’S DESIGNEE EFFECTIVE AS OF CLOSING.


 


10.                               CERTAIN AGREEMENTS OF BUYER.  BUYER AGREES AND
COVENANTS THAT UNLESS SELLER SHALL HAVE CONSENTED OTHERWISE IN WRITING, THE
FOLLOWING PROVISIONS SHALL APPLY:

 


10.1                         PLUGGING OBLIGATION.  UPON CONSUMMATION OF THE
CLOSING, THE COMPANY AND BUYER SHALL PERFORM ALL NECESSARY AND PROPER PLUGGING
AND ABANDONMENT OF ALL WELLS AND ALL SURFACE RESTORATION AND RECLAMATION
REQUIRED BY LAW OR THE LEASES, IN EACH CASE TO THE EXTENT THE SAME RELATE TO THE
OIL AND GAS PROPERTIES.


 


10.2                         PLUGGING BOND.  THE COMPANY, BUYER OR BUYER’S
AFFILIATE SHALL POST, PRIOR TO CLOSING, THE NECESSARY BONDS OR LETTERS OF CREDIT
AS REQUIRED BY THE STATE IN WHICH THE LEASES ARE LOCATED FOR THE PLUGGING OF ALL
WELLS, AND PROVIDE SELLER WITH A COPY OF SAME, AND PROVIDE PROOF SATISFACTORY TO
SELLER THAT THE APPLICABLE STATE HAS ACCEPTED SUCH BONDS OR LETTERS OF CREDIT AS
SUFFICIENT ASSURANCE TO COVER THE PLUGGING OF ALL WELLS AND RELATED MATTERS. 
FURTHER, BUYER SHALL PROVIDE TO SELLER COPIES OF THE APPROVAL BY ANY APPLICABLE
REGULATORY AGENCIES CONCERNING CHANGE OF OPERATORSHIP OF THE OIL AND GAS
PROPERTIES IF BUYER OR BUYER’S AFFILIATE IS DULY ELECTED OPERATOR.


 


10.3                         SELLER’S LOGOS.  COMMENCING NO LATER THAN SIXTY
(60) DAYS AFTER CLOSING, BUYER SHALL PROMPTLY COVER OR CAUSE TO BE COVERED BY
DECALS OR NEW SIGNAGE ANY NAMES AND MARKS ON THE OIL AND GAS PROPERTIES USED BY
SELLER, AND ALL VARIATIONS AND DERIVATIVES THEREOF AND LOGOS RELATING THERETO,
AND SHALL NOT THEREAFTER MAKE ANY USE WHATSOEVER OF SUCH NAMES, MARKS AND LOGOS.


 


10.4                         LIKE-KIND EXCHANGES.  EACH PARTY CONSENTS TO THE
OTHER PARTY’S ASSIGNMENT OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
ITS QUALIFIED INTERMEDIARY (AS THAT TERM IS DEFINED IN
SECTION 1.1031(K)-1(G)(4)(V) OF THE TREASURY REGULATIONS), OR TO ITS QUALIFIED
EXCHANGE ACCOMMODATION TITLEHOLDER (AS THAT TERM IS DEFINED IN REV. PROC.
2000-37), IN CONNECTION WITH EFFECTUATION OF A LIKE-KIND EXCHANGE.  HOWEVER,
SELLER AND BUYER ACKNOWLEDGE AND AGREE THAT ANY ASSIGNMENT OF THIS AGREEMENT TO
A QUALIFIED INTERMEDIARY OR TO A QUALIFIED EXCHANGE ACCOMMODATION TITLEHOLDER
DOES NOT RELEASE EITHER PARTY FROM ANY OF THEIR RESPECTIVE LIABILITIES AND
OBLIGATIONS TO EACH OTHER UNDER THE AGREEMENT.  EACH PARTY AGREES TO COOPERATE
WITH THE OTHER TO ATTEMPT TO STRUCTURE THE TRANSACTION AS A LIKE-KIND EXCHANGE. 
THE ELECTING PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE NON-ELECTING PARTY FROM
AND AGAINST ALL CLAIMS, EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND COURT
COSTS) AND LIABILITIES RESULTING FROM ANY SUCH LIKE-KIND EXCHANGE.

 

36

--------------------------------------------------------------------------------


 


11.                               CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER. 
ALL OBLIGATIONS OF BUYER UNDER THIS AGREEMENT ARE, AT BUYER’S ELECTION, SUBJECT
TO THE FULFILLMENT, PRIOR TO OR AT THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


 


11.1                         NO LITIGATION.  AT THE CLOSING, NO SUIT, ACTION OR
OTHER PROCEEDING SHALL BE PENDING BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH
ATTEMPTS TO PREVENT THE OCCURRENCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


11.2                         REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY CONTAINED IN THIS
AGREEMENT SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING AS IF SUCH
REPRESENTATIONS AND WARRANTIES WERE MADE AS OF THE CLOSING DATE (EXCEPT FOR
THOSE REPRESENTATIONS OR WARRANTIES THAT ARE EXPRESSLY MADE ONLY AS OF ANOTHER
SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE IN ALL
MATERIAL RESPECTS AS OF SUCH OTHER DATE) AND SELLER AND THE COMPANY SHALL HAVE
PERFORMED AND SATISFIED IN ALL MATERIAL RESPECTS ALL COVENANTS AND FULFILLED ALL
CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED AND SATISFIED BY SELLER
AND THE COMPANY AT OR PRIOR TO THE CLOSING.


 


11.3                         OPERATIONS.  OPERATIONS OF THE OIL AND GAS
PROPERTIES SHALL HAVE BEEN TRANSFERRED TO BUYER OR BUYER’S DESIGNEE.


 


11.4                         DUE DILIGENCE.  BUYER’S DUE DILIGENCE REVIEW OF THE
COMPANY AND ITS PROPERTIES, BOOKS AND RECORDS AND OPERATIONS SHALL NOT HAVE
IDENTIFIED ANY ISSUE, CONTINGENCY OR OTHER MATTER WHICH COULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR ITS ASSETS.


 


11.5                         RELEASES.  SELLER AND ANY OF ITS AFFILIATES
INVOLVED IN TRANSACTIONS WITH THE COMPANY SHALL HAVE EXECUTED AND DELIVERED THE
RELEASES TO BUYER SO LONG AS SAID RELEASES COMPLY WITH THE TERMS OF THIS
AGREEMENT.


 


11.6                         RELEASE OF INDEBTEDNESS AND LIENS.  ALL
INDEBTEDNESS OF THE COMPANY SHALL HAVE BEEN PAID IN FULL AND DISCHARGED AND ALL
OF ITS ASSETS SHALL HAVE BEEN RELEASED FROM ALL LIENS, SECURITY INTERESTS AND
OTHER ENCUMBRANCES.


 


12.                               CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
SELLER.  ALL OBLIGATIONS OF SELLER UNDER THIS AGREEMENT ARE, AT SELLER’S
ELECTION, SUBJECT TO THE FULFILLMENT, PRIOR TO OR AT THE CLOSING, OF EACH OF THE
FOLLOWING CONDITIONS:

 


12.1                         NO LITIGATION.  AT THE CLOSING, NO SUIT, ACTION OR
OTHER PROCEEDING SHALL BE PENDING BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH
ATTEMPTS TO PREVENT THE OCCURRENCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


12.2                         REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT SHALL BE
TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING, AS IF SUCH REPRESENTATIONS AND
WARRANTIES WERE MADE AS OF THE CLOSING DATE (EXCEPT FOR THOSE REPRESENTATIONS OR
WARRANTIES THAT ARE EXPRESSLY MADE ONLY AS OF ANOTHER SPECIFIC DATE, WHICH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH
OTHER DATE) AND BUYER SHALL HAVE PERFORMED AND SATISFIED IN ALL MATERIAL
RESPECTS ALL COVENANTS AND FULFILLED ALL CONDITIONS REQUIRED BY THIS AGREEMENT
TO BE PERFORMED AND SATISFIED BY BUYER AT OR PRIOR TO THE CLOSING.

 

37

--------------------------------------------------------------------------------


 


13.                               TERMINATION.

 


13.1                         CAUSES OF TERMINATION.  THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE TERMINATED:


 


(A)                            AT ANY TIME BY MUTUAL CONSENT OF THE PARTIES.


 


(B)                              BY EITHER PARTY AS PROVIDED IN SECTIONS
5.4(C) AND 6.4(D) PERTAINING TO TITLE DEFECTS AND ADVERSE ENVIRONMENTAL
CONDITIONS, RESPECTIVELY, AND BY BUYER AS PROVIDED IN SECTION 5.5(B) PERTAINING
TO PREFERENTIAL PURCHASE RIGHTS.


 


(C)                              BY BUYER IF, ON THE CLOSING DATE, ANY OF THE
CONDITIONS SET FORTH IN ARTICLE 11 HEREOF SHALL NOT HAVE BEEN SATISFIED OR
WAIVED.


 


(D)                             BY SELLER IF, ON THE CLOSING DATE, ANY OF THE
CONDITIONS SET FORTH IN ARTICLE 12 HEREOF SHALL NOT HAVE BEEN SATISFIED OR
WAIVED.


 


(E)                               BY SELLER OR BUYER IF CLOSING HAS NOT OCCURRED
ON OR BEFORE OCTOBER 31, 2008.


 


(F)                               NOTWITHSTANDING ANYTHING CONTAINED HEREIN, A
PARTY SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO CLAUSE
(C), (D) OR (E) ABOVE IF SUCH PARTY IS AT SUCH TIME IN MATERIAL BREACH OF ANY
PROVISION OF THIS AGREEMENT.


 


13.2                         EFFECT OF TERMINATION.


 


(A)                            BUYER’S BREACH.  IF CLOSING DOES NOT OCCUR
BECAUSE BUYER WRONGFULLY FAILS TO TENDER PERFORMANCE AT CLOSING OR OTHERWISE
BREACHES THIS AGREEMENT PRIOR TO CLOSING, AND SELLER IS READY TO CLOSE AND IS
NOT IN MATERIAL BREACH OF THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AND RETAIN THE DEPOSIT, TOGETHER WITH INTEREST THEREON,
AS LIQUIDATED DAMAGES.  BUYER’S FAILURE TO CLOSE SHALL NOT BE CONSIDERED
WRONGFUL IF (I) CONDITIONS TO BUYER’S OBLIGATION TO CLOSE UNDER ARTICLE 11 ARE
NOT SATISFIED THROUGH NO FAULT OF BUYER AND ARE NOT WAIVED, OR (II) BUYER HAS
TERMINATED THIS AGREEMENT AS OF RIGHT UNDER SECTION 13.1.  THE REMEDY SET FORTH
HEREIN SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY FOR BUYER’S WRONGFUL FAILURE
TO CLOSE HEREUNDER AND SELLER EXPRESSLY WAIVES ANY AND ALL OTHER REMEDIES, LEGAL
AND EQUITABLE, THAT IT OTHERWISE MAY HAVE FOR BUYER’S FAILURE TO CLOSE.


 


(B)                              SELLER’S BREACH.  IF CLOSING DOES NOT OCCUR
BECAUSE SELLER WRONGFULLY FAILS TO TENDER PERFORMANCE AT CLOSING OR OTHERWISE
BREACHES THIS AGREEMENT PRIOR TO CLOSING, AND BUYER IS READY TO CLOSE AND IS NOT
IN MATERIAL BREACH OF THIS AGREEMENT, BUYER MAY TERMINATE THIS AGREEMENT, IN
WHICH EVENT SELLER WILL RETURN THE DEPOSIT, TOGETHER WITH INTEREST THEREON, TO
BUYER IMMEDIATELY AFTER THE DETERMINATION THAT THE CLOSING WILL NOT OCCUR.  IF
BUYER ELECTS NOT TO TERMINATE THIS AGREEMENT UPON ANY SUCH BREACH BY SELLER,
BUYER SHALL RETAIN ALL LEGAL REMEDIES FOR SELLER’S BREACH OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE OF THIS AGREEMENT.  SELLER’S
FAILURE TO CLOSE SHALL NOT BE CONSIDERED WRONGFUL IF (I) CONDITIONS TO SELLER’S
CONDITIONS TO CLOSE UNDER ARTICLE 12 ARE NOT SATISFIED THROUGH NO FAULT OF
SELLER AND ARE NOT WAIVED; OR (II) SELLER HAS TERMINATED THIS AGREEMENT AS OF
RIGHT UNDER SECTION 13.1.

 

38

--------------------------------------------------------------------------------


 


(C)                              TERMINATION PURSUANT TO SECTION 13.1.  IF BUYER
OR SELLER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 13.1 IN THE ABSENCE OF A
BREACH BY THE OTHER PARTY, SELLER SHALL RETURN THE DEPOSIT AND ALL ACCRUED
INTEREST THEREON TO BUYER AND NEITHER BUYER NOR SELLER SHALL HAVE ANY LIABILITY
TO THE OTHER PARTY FOR TERMINATION OF THIS AGREEMENT.  IF BUYER OR SELLER
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 13.1 AND ASSERTS THAT A BREACH OF
THIS AGREEMENT HAS OCCURRED, THE NOTICE OF TERMINATION SHALL INCLUDE A STATEMENT
DESCRIBING THE NATURE OF THE ALLEGED BREACH TOGETHER WITH SUPPORTING
DOCUMENTATION.


 


(D)                             EFFECT OF TERMINATION.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 13 OR
ELSEWHERE IN THIS AGREEMENT, THIS AGREEMENT SHALL BECOME VOID AND HAVE NO
FURTHER FORCE AND EFFECT AND, EXCEPT AS PROVIDED IN THIS ARTICLE 13, FOR THE
INDEMNITIES PROVIDED FOR IN SECTIONS 6.2(B) AND 14.3, ANY BREACH OF THIS
AGREEMENT PRIOR TO SUCH TERMINATION AND ANY CONTINUING CONFIDENTIALITY
REQUIREMENT, NEITHER PARTY SHALL HAVE ANY FURTHER RIGHT, DUTY OR LIABILITY TO
THE OTHER HEREUNDER.  UPON TERMINATION, BUYER AGREES TO RETURN TO SELLER OR
DESTROY ALL MATERIALS, DOCUMENTS AND COPIES THEREOF PROVIDED, OBTAINED OR
DISCOVERED IN THE COURSE OF ANY DUE DILIGENCE INVESTIGATIONS OF THE ASSETS.


 


14.                               INDEMNIFICATION.

 


14.1                         INDEMNIFICATION BY SELLER.  UPON CLOSING, SELLER
SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS BUYER, THE COMPANY, THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
OWNERS, PARTNERS, MEMBERS, MANAGERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
OTHER REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY THE “BUYER GROUP”)
FROM AND AGAINST THE FOLLOWING:


 


(A)                            MISREPRESENTATIONS.  ALL CLAIMS, DEMANDS,
LIABILITIES, JUDGMENTS, LOSSES AND REASONABLE COSTS, EXPENSES AND ATTORNEYS’
FEES (INDIVIDUALLY A “LOSS” AND COLLECTIVELY, THE “LOSSES”) ARISING FROM THE
BREACH BY SELLER OR THE COMPANY OF ANY REPRESENTATION OR WARRANTY SET FORTH IN
THIS AGREEMENT;


 


(B)                              BREACH OF COVENANTS.  ALL LOSSES ARISING FROM
THE BREACH BY SELLER OR THE COMPANY OF ANY COVENANT SET FORTH IN THIS AGREEMENT;
AND


 


(C)                              OWNERSHIP AND OPERATION.  ALL LOSSES ARISING
FROM THE COMPANY’S BUSINESS OR THE OWNERSHIP OR OPERATION OF THE COMPANY AND THE
OIL AND GAS PROPERTIES PRIOR TO THE EFFECTIVE TIME DIRECTLY ASSOCIATED WITH THE
FOLLOWING MATTERS:


 

(I)                   DAMAGES TO PERSONS OR PROPERTY, OR DEATH, FOR CLAIMS
ASSERTED BY ANY THIRD PARTY AND ACCRUING PRIOR TO THE EFFECTIVE TIME;

 

39

--------------------------------------------------------------------------------


 

(II)                THE VIOLATION BY THE COMPANY OR ITS AFFILIATES OF THE TERMS
OF ANY AGREEMENT BINDING UPON THE COMPANY OR ITS AFFILIATES;

 

(III)             CLAIMS AGAINST THE COMPANY OR ITS AFFILIATES BY CO-OWNERS,
PARTNERS, JOINT VENTURERS AND OTHER PARTICIPANTS IN THE WELLS;

 

(IV)            THE IMPROPER PAYMENT OF ROYALTIES, RENTALS AND SIMILAR PAYMENTS
BY THE COMPANY OR ITS AFFILIATES UNDER THE LEASES PRIOR TO THE EFFECTIVE TIME;

 

(V)               THE LITIGATION MATTERS SET FORTH ON SCHEDULE 7.1(G);

 

(VI)            AD VALOREM, PROPERTY, SEVERANCE, FRANCHISE, INCOME, PAYROLL AND
OTHER TAXES ATTRIBUTABLE TO THE PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME;

 

(VII)         ANY CONTAMINATION OR CONDITION THAT IS THE RESULT OF ANY OFF-SITE
DISPOSAL BY THE COMPANY OR ITS AFFILIATES OF ANY POLLUTANTS, CONTAMINANTS OR
HAZARDOUS MATERIAL ON, IN OR BELOW ANY PROPERTIES NOT INCLUDED IN THE ASSETS
PRIOR TO THE EFFECTIVE TIME;

 

(VIII)      COSTS AND EXPENSES RELATING TO THE OWNERSHIP OR OPERATION OF THE OIL
AND GAS PROPERTIES THAT ARE UNPAID AS OF THE CLOSING DATE AND THAT ARE
ATTRIBUTABLE TO THE PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME;

 

(IX)              ALL LOSSES RELATING TO ANY OF THE EXCLUDED ASSETS OR EXCLUDED
LIABILITIES OR THE ASSIGNMENT THEREOF.

 


(D)                             NOTWITHSTANDING THE ABOVE, THE FOLLOWING
LIMITATIONS SHALL APPLY TO SELLER’S INDEMNIFICATION OBLIGATIONS:


 

(I)                   SELLER SHALL NOT BE OBLIGATED TO INDEMNIFY BUYER FOR ANY
LOSS UNLESS BUYER HAS DELIVERED A WRITTEN NOTICE OF SUCH LOSS WITHIN THE
SURVIVAL PERIOD (AS DEFINED BELOW) APPLICABLE TO SUCH LOSS.  ANY LOSS FOR WHICH
SELLER DOES NOT RECEIVE WRITTEN NOTICE BEFORE THE END OF THE SURVIVAL PERIOD
SHALL BE DEEMED TO BE AN ASSUMED LIABILITY.  THE “SURVIVAL PERIOD” APPLICABLE TO
LOSSES SHALL MEAN:

 

(1)                                WITH REGARD TO A BREACH OF REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTIONS 7.1(A), (B), (C), (D), (G), (J), (O),
(S) (T), (U) AND (EE) FOR AN INDEFINITE PERIOD FOLLOWING THE CLOSING;

 

(2)                                WITH REGARD TO A BREACH OF ALL OF THE OTHER
REPRESENTATIONS AND WARRANTIES BY SELLER IN THIS AGREEMENT FOR A PERIOD OF ONE
(1) YEAR FOLLOWING THE CLOSING;

 

40

--------------------------------------------------------------------------------


 

(3)                                WITH REGARD TO A BREACH OF A COVENANT BY
SELLER, FOR A PERIOD OR ONE (1) YEAR FOLLOWING THE CLOSING; AND

 

(4)                                WITH REGARD TO THE MATTERS COVERED BY
SECTION 14.1 (C), FOR ONE YEAR FOLLOWING THE CLOSING.

 

(II)                SELLER SHALL HAVE NO LIABILITY OR OBLIGATION FOR ANY LOSSES,
UNLESS AND UNTIL AND ONLY TO THE EXTENT THAT THE AGGREGATE LOSSES FOR WHICH
BUYER IS ENTITLED TO RECOVER UNDER THIS AGREEMENT EXCEEDS THREE PERCENT (3%) OF
THE BASE PURCHASE PRICE (THE “INDEMNITY DEDUCTIBLE”) (SUCH AMOUNT BEING A
DEDUCTIBLE AND NOT A THRESHOLD).

 

(III)             THE AMOUNT OF LOSSES REQUIRED TO BE PAID BY SELLER TO
INDEMNIFY BUYER PURSUANT TO THIS AGREEMENT SHALL BE REDUCED TO THE EXTENT OF ANY
AMOUNTS ACTUALLY RECEIVED BY BUYER PURSUANT TO THE TERMS OF THE INSURANCE
POLICIES (IF ANY) COVERING SUCH CLAIM AND ANY TAX BENEFITS RECEIVED BY BUYER.

 

(IV)            EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 14.1(C), SELLER’S
INDEMNIFICATION OBLIGATIONS SHALL NOT COVER ANY LIABILITIES, DUTIES AND
OBLIGATIONS RELATING TO PROPERLY PLUGGING AND ABANDONING WELLS, RESTORING AND
RECLAIMING THE SURFACE, REMOVAL OF ALL PIPELINES, EQUIPMENT, AND RELATED
FACILITIES NOW OR HEREAFTER LOCATED ON THE OIL AND GAS PROPERTIES, AND CLEANING
UP, RESTORING AND REMEDIATION OF THE OIL AND GAS PROPERTIES IN ACCORDANCE WITH
THE ENVIRONMENTAL LAWS AND THE RELEVANT LEASES, OR ANY OTHER VIOLATION OR
CLAIMED VIOLATION OF ENVIRONMENTAL LAWS (INCLUDING BUT NOT LIMITED TO THE
PAYMENT OF FINES, PENALTIES, MONETARY SANCTIONS OR OTHER CIVIL LIABILITIES) OR
THE PRESENCE, DISPOSAL, RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE
OR HAZARDOUS WASTE FROM THE OIL AND GAS PROPERTIES INTO THE ATMOSPHERE OR INTO
OR UPON LAND OR ANY WATER COURSE OR BODY OF WATER, INCLUDING GROUNDWATER,
WHETHER OR NOT ATTRIBUTABLE TO THE COMPANY’S ACTIVITIES OR THE ACTIVITIES OF
THIRD PARTIES.  ALL SUCH MATTERS ARE COVERED EXCLUSIVELY BY ARTICLE 6 OF THIS
AGREEMENT.

 


14.2                         INDEMNIFICATION BY BUYER.  UPON CLOSING, BUYER
SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS SELLER’S GROUP FROM AND AGAINST THE FOLLOWING:


 


(A)                            MISREPRESENTATIONS.  ALL LOSSES ARISING FROM THE
BREACH BY BUYER OF ANY REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT
THAT SURVIVES CLOSING;


 


(B)                              BREACH OF COVENANTS.  ALL LOSSES ARISING FROM
THE BREACH BY BUYER OF ANY COVENANT SET FORTH IN THIS AGREEMENT;


 


(C)                              POST-CLOSING LIABILITIES.  ALL LOSSES ARISING
FROM THE OWNERSHIP AND OPERATION OF THE OIL AND GAS PROPERTIES AFTER THE CLOSING
DATE.


 


14.3                         PHYSICAL INSPECTION.  BUYER INDEMNIFIES AND AGREES
TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS THE SELLER’S GROUP FROM AND
AGAINST

 

41

--------------------------------------------------------------------------------


 


ANY AND ALL CLAIMS ARISING FROM BUYER’S INSPECTING AND OBSERVING THE OIL AND GAS
PROPERTIES, INCLUDING (A) CLAIMS FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES
OF THE BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS AND REPRESENTATIVES, AND
DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF OF BUYER; AND
(B) CLAIMS, DEMANDS, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS, CAUSES OF ACTION,
COSTS OR EXPENSES FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE SELLER’S
GROUP OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY OF THE SELLER’S GROUP OR
THIRD PARTIES.  THE FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO
INCLUDE, AN INDEMNIFICATION OF THE SELLER’S GROUP FROM AND AGAINST CLAIMS
ARISING OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE ASSETS
OR THE SELLER’S GROUP’S SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR FAULT BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SELLER’S GROUP.


 


14.4                         NOTIFICATION.  AS SOON AS REASONABLY PRACTICAL
AFTER OBTAINING KNOWLEDGE THEREOF, THE INDEMNIFIED PARTY SHALL NOTIFY THE
INDEMNIFYING PARTY OF ANY CLAIM OR DEMAND WHICH THE INDEMNIFIED PARTY HAS
DETERMINED HAS GIVEN OR COULD GIVE RISE TO A CLAIM FOR INDEMNIFICATION UNDER
THIS ARTICLE 14.  SUCH NOTICE SHALL SPECIFY THE AGREEMENT, REPRESENTATION OR
WARRANTY WITH RESPECT TO WHICH THE CLAIM IS MADE, THE FACTS GIVING RISE TO THE
CLAIM AND THE ALLEGED BASIS FOR THE CLAIM, AND THE AMOUNT (TO THE EXTENT THEN
DETERMINABLE) OF LIABILITY FOR WHICH INDEMNITY IS ASSERTED.  IN THE EVENT ANY
ACTION, SUIT OR PROCEEDING IS BROUGHT WITH RESPECT TO WHICH A PARTY MAY BE
LIABLE UNDER THIS ARTICLE 14, THE DEFENSE OF THE ACTION, SUIT OR PROCEEDING
(INCLUDING ALL SETTLEMENT NEGOTIATIONS AND ARBITRATION, TRIAL, APPEAL, OR OTHER
PROCEEDING) SHALL BE AT THE DISCRETION OF AND CONDUCTED BY THE INDEMNIFYING
PARTY.  IF AN INDEMNIFIED PARTY SHALL SETTLE ANY SUCH ACTION, SUIT OR PROCEEDING
WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD), THE RIGHT OF THE INDEMNIFIED PARTY TO MAKE ANY CLAIM
AGAINST THE INDEMNIFYING PARTY ON ACCOUNT OF SUCH SETTLEMENT SHALL BE DEEMED
CONCLUSIVELY DENIED.  AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE
REPRESENTED BY ITS OWN COUNSEL AT ITS OWN EXPENSE IN ANY SUCH ACTION, SUIT OR
PROCEEDING, AND IF AN INDEMNIFIED PARTY IS NAMED AS THE DEFENDANT IN ANY ACTION,
SUIT OR PROCEEDING, IT SHALL BE ENTITLED TO HAVE ITS OWN COUNSEL AND DEFEND SUCH
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ITSELF AT ITS OWN EXPENSE.  SUBJECT
TO THE FOREGOING PROVISIONS OF THIS ARTICLE 14, NEITHER PARTY SHALL, WITHOUT THE
OTHER PARTY’S WRITTEN CONSENT, SETTLE, COMPROMISE, CONFESS JUDGMENT OR PERMIT
JUDGMENT BY DEFAULT IN ANY ACTION, SUIT OR PROCEEDING IF SUCH ACTION WOULD
CREATE OR ATTACH ANY LIABILITY OR OBLIGATION TO THE OTHER PARTY.  THE PARTIES
AGREE TO MAKE AVAILABLE TO EACH OTHER, AND TO THEIR RESPECTIVE COUNSEL AND
ACCOUNTANTS, ALL INFORMATION AND DOCUMENTS REASONABLY AVAILABLE TO THEM WHICH
RELATE TO ANY ACTION, SUIT OR PROCEEDING, AND THE PARTIES AGREE TO RENDER TO
EACH OTHER SUCH ASSISTANCE AS THEY MAY REASONABLY REQUIRE OF EACH OTHER IN ORDER
TO ENSURE THE PROPER AND ADEQUATE DEFENSE OF ANY SUCH ACTION, SUIT OR
PROCEEDING.


 


15.                               TAX MATTERS.

 


(A)                            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PARTIES AGREE THAT (I) SELLER WILL BE RESPONSIBLE FOR AND WILL
PAY ALL TAXES ATTRIBUTABLE TO OR ARISING FROM THE OWNERSHIP, SALE, OR OTHER
DISPOSITION OF THE MEMBERSHIP INTERESTS ON OR PRIOR TO THE EFFECTIVE TIME,

 

42

--------------------------------------------------------------------------------


 


INCLUDING THE TRANSACTION CONTEMPLATED HEREBY, AND ALL TAXES ATTRIBUTABLE TO OR
ARISING FROM THE OPERATION OF THE COMPANY AND ITS ASSETS PRIOR TO THE EFFECTIVE
TIME, AND BUYER MAY INVOICE SELLER FOR ANY SUCH TAXES NOT ACCOUNTED FOR IN THE
PURCHASE PRICE ADJUSTMENTS SET FORTH HEREIN AND SELLER SHALL PAY THE AMOUNT OF
SUCH INVOICE WITHIN THIRTY (30) DAYS THEREOF, (II) BUYER WILL BE RESPONSIBLE FOR
AND WILL PAY ALL TAXES ATTRIBUTABLE TO OR ARISING FROM THE OWNERSHIP OF THE
MEMBERSHIP INTERESTS AFTER THE EFFECTIVE TIME, AND (III) THE COMPANY WILL BE
RESPONSIBLE FOR AND WILL PAY ALL TAXES ATTRIBUTABLE TO OR ARISING FROM THE
OPERATION OF ITS BUSINESS AND ITS ASSETS AFTER THE EFFECTIVE TIME, AS SUCH TAXES
BECOME DUE AND PAYABLE.  ANY PARTY WHICH PAYS ANY TAXES FOR WHICH THE OTHER
PARTY IS RESPONSIBLE WILL BE ENTITLED TO PROMPT REIMBURSEMENT UPON PRESENTATION
OF EVIDENCE OF SUCH PAYMENT.  THE FOREGOING SHALL NOT EFFECT OR LIMIT ANY
LIABILITY OR INDEMNIFICATION RELATED TO ANY BREACH OF REPRESENTATION, WARRANTY
OR COVENANT OF SELLER OR THE COMPANY SET FORTH HEREIN.


 


(B)                              SELLER SHALL CAUSE TO BE PREPARED (SUBJECT TO
BUYER’S REVIEW AND APPROVAL) ANY AND ALL TAX RETURNS WHICH ARE REQUIRED TO BE
FILED FOR, BY, ON BEHALF OF, OR WITH RESPECT TO, THE COMPANY FOR ANY PERIOD
BEFORE JUNE 30, 2008, INCLUDING ANY TAX RETURN REQUIRED FOR ANY SHORT TAX YEAR
ENDING AS OF THE EFFECTIVE TIME.


 


(C)                              SELLER (AT SELLER’S SOLE RISK, COST AND
EXPENSE) SHALL HAVE THE RIGHT TO CONTROL THE CONDUCT OF ANY AUDIT, EXAMINATION,
INVESTIGATION OR ADMINISTRATIVE, COURT OR OTHER PROCEEDING IN CONNECTION WITH
ANY TAXING PERIOD, TAX RETURN OR OTHER TAX MATTER (A “TAX CONTEST”) RELATED TO
THE MEMBERSHIP INTERESTS ARISING OUT OF OR WITH RESPECT TO ANY PERIOD ON OR
BEFORE THE EFFECTIVE TIME.  BUYER SHALL HAVE THE RIGHT (AT BUYER’S SOLE COST,
RISK AND EXPENSE) TO CONTROL THE CONDUCT OF ANY TAX CONTEST RELATED TO THE
MEMBERSHIP INTERESTS ARISING OR WITH RESPECT TO ANY PERIOD AFTER THE EFFECTIVE
TIME.  BUYER AND THE COMPANY SHALL HAVE THE RIGHT TO CONTROL THE CONDUCT OF ANY
TAX CONTEST RELATED TO THE COMPANY WHETHER ARISING OR WITH RESPECT TO ANY PERIOD
PRIOR TO OR AFTER THE EFFECTIVE TIME.  IF EITHER PARTY HERETO OR ANY OF THEIR
AFFILIATES RECEIVES ANY WRITTEN OR ORAL COMMUNICATION WITH RESPECT TO ANY
QUESTION, ADJUSTMENT, ASSESSMENT OR PENDING OR THREATENED TAX CONTEST WHICH
PERTAINS TO ANY PERIOD FOR WHICH THE OTHER PARTY HAS THE RIGHT OF CONTROL UNDER
THIS SECTION 15(E), THE RECEIVING PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTIES
HERETO OF SUCH COMMUNICATION.


 


(D)                             IN CONNECTION WITH THE PREPARATION OF ANY TAX
RETURN OR WITH RESPECT TO ANY TAX CONTEST, EACH OF THE PARTIES HERETO SHALL
GRANT OR CAUSE TO BE GRANTED TO THE OTHER PARTIES OR SUCH PARTIES’
REPRESENTATIVES, ACCESS AT ALL REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND
FOLLOWING REASONABLE NOTICE TO ALL INFORMATION, BOOKS AND RECORDS RELATING TO
THE COMPANY WITHIN ITS POSSESSION OR CONTROL, INCLUDING THE RIGHT TO MAKE COPIES
THEREOF TO THE EXTENT REASONABLY NECESSARY IN CONNECTION WITH THE RIGHTS AND
RESPONSIBILITIES FOR THE TAX MATTERS SET FORTH HEREIN, AND SHALL FURNISH SUCH
ASSISTANCE AND COOPERATION AS MAY BE REASONABLY REQUESTED IN CONNECTION
THEREWITH.

 

43

--------------------------------------------------------------------------------


 


16.                               MISCELLANEOUS.

 


16.1                         CASUALTY LOSS.

 


(A)                            AN EVENT OF CASUALTY MEANS VOLCANIC ERUPTIONS,
ACTS OF GOD, FIRE, EXPLOSION, EARTHQUAKE, WIND STORM, FLOOD, DROUGHT,
CONDEMNATION, THE EXERCISE OF ANY RIGHT OF EMINENT DOMAIN, CONFISCATION AND
SEIZURE (A “CASUALTY”).  A CASUALTY DOES NOT INCLUDE DEPLETION DUE TO NORMAL
PRODUCTION AND DEPRECIATION OR FAILURE OF EQUIPMENT OR CASING.


 


(B)                              IF, PRIOR TO THE CLOSING, A CASUALTY OCCURS (OR
CASUALTIES OCCUR) WHICH RESULTS IN A REDUCTION IN THE VALUE OF ANY OF THE OIL
AND GAS PROPERTIES (“CASUALTY LOSS”), (I) SELLER SHALL RETAIN SUCH OIL AND GAS
PROPERTY AND SUCH OIL AND GAS PROPERTY SHALL BE THE SUBJECT OF AN ADJUSTMENT TO
THE BASE PURCHASE PRICE IN THE SAME MANNER SET FORTH IN SECTION 5.4 HEREOF, OR
(II) AT THE CLOSING, SELLER SHALL ASSIGN TO BUYER OR THE COMPANY, AT BUYER’S
ELECTION, THE RIGHT TO RECEIVE ALL INSURANCE PROCEEDS OR OTHER SUMS PAYABLE TO
SELLER OR ITS AFFILIATES BY REASON OF SUCH CASUALTY LOSS, THE BASE PURCHASE
PRICE SHALL NOT BE ADJUSTED BY REASON OF SUCH PAYMENT, AND THE AFFECTED OIL AND
GAS PROPERTY WILL CONTINUE TO BE OWNED BY THE COMPANY.  IN THE EVENT A CASUALTY
LOSS RESULTS IN A FIVE PERCENT (5%) OR GREATER REDUCTION IN THE VALUE OF AN
AFFECTED OIL AND GAS PROPERTY, BUYER SHALL HAVE THE RIGHT TO EXCLUDE SUCH OIL
AND GAS PROPERTY FROM THIS TRANSACTION, RECEIVE A REDUCTION OF THE BASE PURCHASE
PRICE BASED ON THE ALLOCATED VALUE OF SUCH OIL AND GAS PROPERTY, AND THE COMPANY
SHALL TRANSFER THE AFFECTED OIL AND GAS PROPERTY TO SELLER OR SELLER’S DESIGNEE
AS AN EXCLUDED ASSET.


 


(C)                              FOR PURPOSES OF DETERMINING THE DIMINUTION IN
VALUE OF AN ASSET AS A RESULT OF A CASUALTY LOSS, THE PARTIES SHALL USE THE SAME
METHODOLOGY AS APPLIED IN DETERMINING THE DIMINUTION IN VALUE OF AN ASSET AS A
RESULT OF A TITLE DEFECT AS SET FORTH IN SECTION 5.4.


 


16.2                         CONFIDENTIALITY.


 


(A)                            PRIOR TO CLOSING, TO THE EXTENT NOT ALREADY
PUBLIC, BUYER SHALL NOT DISCLOSE TO ANY PARTY THAT IT IS CONDUCTING NEGOTIATIONS
WITH SELLER OR HAS ENTERED INTO THIS AGREEMENT OTHER THAN AS EXPRESSLY PROVIDED
HEREIN OR AS PERMITTED IN THE CONFIDENTIALITY AGREEMENT EXECUTED BY BUYER IN
SELLER’S FAVOR PRIOR TO THE EXECUTION OF THIS AGREEMENT, WHICH SHALL CONTINUE TO
APPLY UNTIL THE CLOSING AND THEREAFTER IN THE EVENT OF TERMINATION OF THIS
AGREEMENT PRIOR TO THE CLOSING. BUYER SHALL EXERCISE ALL DUE DILIGENCE IN
SAFEGUARDING AND MAINTAINING SECURE ALL ENGINEERING, GEOLOGICAL AND GEOPHYSICAL
DATA, SEISMIC DATA, REPORTS AND MAPS, THE RESULTS AND FINDINGS OF BUYER WITH
REGARD TO ITS DUE DILIGENCE ASSOCIATED WITH THE ASSETS (INCLUDING WITHOUT
LIMITATION WITH REGARD TO DUE DILIGENCE ASSOCIATED WITH ENVIRONMENTAL AND TITLE
MATTERS) AND OTHER DATA RELATING TO THE ASSETS (COLLECTIVELY, THE “CONFIDENTIAL
INFORMATION”).  BUYER ACKNOWLEDGES THAT, PRIOR TO CLOSING, ALL CONFIDENTIAL
INFORMATION SHALL BE TREATED AS CONFIDENTIAL. NOTWITHSTANDING THE FOREGOING,
SELLER UNDERSTANDS THAT BUYER HAS PUBLIC REPORTING OBLIGATIONS THAT MAY REQUIRE
PUBLIC ANNOUNCEMENT OF CERTAIN INFORMATION RELATING TO THIS AGREEMENT.  SELLER
AND BUYER SHALL CONSULT WITH EACH OTHER WITH REGARD TO ALL PUBLICITY AND OTHER
RELEASES AT OR PRIOR TO THE CLOSING CONCERNING THIS AGREEMENT AND THE
TRANSACTION CONTEMPLATED HEREBY AND, EXCEPT AS PROVIDED HEREIN OR AS REQUIRED BY
APPLICABLE LAW OR OTHER APPLICABLE RULES OR REGULATIONS OF ANY GOVERNMENTAL BODY
OR STOCK EXCHANGE, NEITHER PARTY SHALL ISSUE ANY PUBLICITY OR OTHER RELEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD.

 

44

--------------------------------------------------------------------------------


 


(B)                              IN THE EVENT OF TERMINATION OF THIS AGREEMENT
FOR ANY REASON, BUYER SHALL NOT USE OR KNOWINGLY PERMIT OTHERS TO USE SUCH
CONFIDENTIAL INFORMATION IN A MANNER DETRIMENTAL TO SELLER, AND WILL NOT
DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION TO ANY PERSON, FIRM, CORPORATION,
ASSOCIATION OR OTHER ENTITY FOR ANY REASON OR PURPOSE WHATSOEVER, EXCEPT TO
SELLER OR TO A GOVERNMENTAL AGENCY PURSUANT TO A VALID SUBPOENA OR OTHER ORDER
OR PURSUANT TO APPLICABLE GOVERNMENTAL REGULATIONS, RULES OR STATUTES.


 


(C)                              THE UNDERTAKING OF CONFIDENTIALITY SHALL NOT
DIMINISH OR TAKE PRECEDENCE OVER ANY SEPARATE CONFIDENTIALITY AGREEMENT BETWEEN
THE PARTIES.  SHOULD THIS AGREEMENT TERMINATE, SUCH SEPARATE CONFIDENTIALITY
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


16.3                         NOTICES.  ANY NOTICE, REQUEST, DEMAND, OR CONSENT
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND DELIVERED IN
PERSON OR BY CERTIFIED LETTER, WITH RETURN RECEIPT REQUESTED, OR BY FACSIMILE
ADDRESSED TO THE PARTY FOR WHOM INTENDED AT THE FOLLOWING ADDRESSES:


 

SELLER:

 

Cano Petroleum, Inc.

801 Cherry Street, Unit 25, Suite 3200

Fort Worth, Texas 76102

Attn: Phillip Feiner

Tel: (817) 698-0900

Fax: (817) 698-0763

 

BUYER:

 

Legacy Reserves Operating LP

303 West Wall, Suite 1400

Midland, Texas 79701

Attn:   Mr. Steven H. Pruett

Tel:   (432) 689-5200

Fax:   (432) 689-5299

 

or at such other address as any of the above shall specify by like notice to the
other.

 


16.4                         PRESS RELEASES AND PUBLIC ANNOUNCEMENTS.  BUYER AND
SELLER ARE PERMITTED TO ISSUE A PRESS RELEASE AND FILING ON FORM 8-K WITH THE
SECURITIES AND EXCHANGE COMMISSION RELATED TO THE PRESENT TRANSACTION. 
NOTWITHSTANDING THE FOREGOING, NO PRESS RELEASE OR ANY PUBLIC ANNOUNCEMENT SHALL
IDENTIFY THE PRINCIPALS OF BUYER OR SELLER WITHOUT THE OTHER PARTY’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


16.5                         COMPLIANCE WITH EXPRESS NEGLIGENCE TEST.  THE
PARTIES AGREE THAT THE INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING PARTY
SHALL BE WITHOUT REGARD TO THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OR STRICT
LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE NEGLIGENCE OR STRICT
LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.

 

45

--------------------------------------------------------------------------------


 


16.6                           GOVERNING LAW.  THIS AGREEMENT IS GOVERNED BY AND
MUST BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT APPLY THE LAW OF ANOTHER
JURISDICTION.  ALL DISPUTES RELATED TO THIS AGREEMENT SHALL BE SUBMITTED
EXCLUSIVELY TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS.


 


16.7                           EXHIBITS.  THE EXHIBITS ATTACHED TO THIS
AGREEMENT ARE INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT.


 


16.8                           FEES AND EXPENSES.  EACH PARTY SHALL BE SOLELY
RESPONSIBLE FOR ALL COSTS AND EXPENSES INCURRED BY IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING, BUT NOT LIMITED TO FEES AND EXPENSES OF ITS COUNSEL AND
ACCOUNTANTS) AND SHALL NOT BE ENTITLED TO ANY REIMBURSEMENTS FROM THE OTHER
PARTY, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.


 


16.9                           ASSIGNMENT.  THIS AGREEMENT OR ANY PART HEREOF
MAY NOT BE ASSIGNED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY; PROVIDED, HOWEVER, UPON NOTICE TO THE OTHER PARTY, EITHER PARTY
SHALL HAVE THE RIGHT TO ASSIGN ALL OR PART OF ITS RIGHTS (BUT NONE OF ITS
OBLIGATIONS) UNDER THIS AGREEMENT IN ORDER TO QUALIFY TRANSFER OF THE ASSETS AS
A “LIKE-KIND” EXCHANGE FOR FEDERAL TAX PURPOSES AS PROVIDED IN SECTION 10.4. 
SUBJECT TO THE FOREGOING, THIS AGREEMENT IS BINDING UPON THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


16.10                  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT REACHED BY THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
SUPERSEDING ALL PRIOR NEGOTIATIONS, DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS,
WHETHER ORAL OR WRITTEN, RELATING TO SUCH SUBJECT MATTER.


 


16.11                     SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE
COVENANTS, CLAUSES OR PROVISIONS OF THIS AGREEMENT SHALL BE HELD INVALID OR
ILLEGAL, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISIONS OF THIS AGREEMENT.


 


16.12                     CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PART OF OR AFFECT THE
CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


 


16.13                     TIME OF THE ESSENCE.  THE PARTIES RECOGNIZE AND AGREE
THAT TIME IS OF THE ESSENCE OF THIS AGREEMENT.


 


16.14                     COUNTERPART EXECUTION.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, AND EACH COUNTERPART HEREOF SHALL BE EFFECTIVE AS
TO EACH PARTY THAT EXECUTES THE SAME UPON EXECUTION OF A COUNTERPART BY ALL
PARTIES, WHETHER OR NOT ALL SUCH PARTIES EXECUTE THE SAME COUNTERPART.  IF
COUNTERPARTS OF THIS AGREEMENT ARE EXECUTED, THE SIGNATURE PAGES FROM VARIOUS
COUNTERPARTS MAY BE COMBINED INTO ONE COMPOSITE INSTRUMENT FOR ALL PURPOSES. 
ALL COUNTERPARTS TOGETHER SHALL CONSTITUTE ONLY ONE AGREEMENT BUT EACH
COUNTERPART SHALL BE CONSIDERED AN ORIGINAL.


 

Executed as of the day and year first above written.

 

46

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

  /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

  Chairman and Chief Executive Officer

 

 

 

 

 

PANTWIST, LLC

 

 

 

 

 

By:

  /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

  President

 

 

 

 

 

BUYER:

 

 

 

LEGACY RESERVES OPERATING LP

 

By:

Legacy Reserves Operating GP LLC,

 

 

Its General Partner

 

 

 

 

By:

Legacy Reserves LP,

 

 

Its sole member

 

 

 

 

By:

Legacy Reserves GP, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

  /s/ Steven H. Pruett

 

Name: Steven H. Pruett

 

Title:  President & Chief Financial Officer

 

47

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This First Amendment to Purchase and Sale Agreement (this “Amendment”) dated as
of September 30, 2008, is made and entered into by and among CANO PETROLEUM,
INC., a Delaware corporation (“Seller”), LEGACY RESERVES OPERATING LP, a
Delaware limited partnership (“Buyer”), and PANTWIST, LLC, a Texas limited
liability company (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Seller, Buyer and the Company entered into that certain Purchase and
Sale Agreement dated September 5, 2008, wherein Seller agreed to sell to Buyer
and Buyer agreed to purchase from Seller all of the issued and outstanding
membership interests of the Company (the “Purchase Agreement”); and

 

WHEREAS, Seller, Buyer and the Company desire to amend certain exhibits attached
to the Purchase Agreement.

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained in
the Purchase Agreement and this Amendment and other good and valuable
consideration, Seller, Buyer and the Company agree as follows:

 

1.             Exhibit A to the Purchase Agreement is hereby amended in its
entirety to read as set forth on Exhibit A attached to this Amendment.

 

2.             Exhibit B to the Purchase Agreement is hereby amended in its
entirety to read as set forth on Exhibit B attached to this Amendment.

 

3.             Except as specifically provided herein, all terms and provisions
of the Purchase Agreement shall remain unchanged, and the Purchase Agreement, as
modified by this Amendment, is hereby ratified, acknowledged and reaffirmed by
Seller, Buyer and the Company.

 

4.             This Amendment may be executed in any number of counterparts and
all such counterparts shall be taken together as one document.  Signatures on
this Amendment transmitted by fax or other electronic means shall constitute and
be deemed original signatures and be binding for all purposes.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

SELLER:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

    Chairman and Chief Executive Officer

 

 

 

 

 

THE COMPANY:

 

 

 

PANTWIST, LLC

 

 

 

 

 

By:

     /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

    President

 

 

 

 

 

BUYER:

 

 

 

LEGACY RESERVES OPERATING LP

 

By:

Legacy Reserves Operating GP LLC,

 

 

Its General Partner

 

 

 

 

By:

Legacy Reserves LP, Its Sole Member

 

 

 

 

By:

Legacy Reserves GP, LLC, Its

 

 

General Partner

 

 

 

 

 

By:

/s/ Kyle A. McGraw

 

Name:

 Kyle A. McGraw

 

Title: 

EVP

 

2

--------------------------------------------------------------------------------


 

Exhibit A – Leases and Land

 

Exhibit B – Wells and Allocation of the Purchase Price

 

3

--------------------------------------------------------------------------------